 

Exhibit 10.01

 

CONSENT AND SECOND AMENDMENT

TO AMENDED AND RESTATED CREDIT AGREEMENT

 

CONSENT AND SECOND AMENDMENT, dated as of October 8, 2019 (this “Amendment”), to
the Amended and Restated Credit Agreement, dated as of February 20, 2018, by and
among Acadia Realty Limited Partnership, a Delaware limited partnership (the
“Borrower”), Acadia Realty Trust, a Maryland real estate investment trust (the
“REIT”) and certain subsidiaries of the Borrower from time to time party
thereto, as guarantors, the Lenders and L/C Issuers from time to time party
thereto, and Bank of America, N.A., as Administrative Agent and Swing Line
Lender (as amended, modified, extended, restated, replaced, or supplemented from
time to time, the “Credit Agreement”). Any term used herein and not otherwise
defined herein shall have the meaning assigned to such term in the Credit
Agreement (as amended by this Amendment).

WHEREAS, the Borrower has requested that the aggregate principal amount of the
Facilities be increased by $100,000,000 through an increase in the existing
Revolving Credit Commitments from $150,000,000 to $250,000,000 (the “Incremental
Revolving Commitments’’).

WHEREAS, the Borrower has further requested that the Credit Agreement be
modified as herein set forth.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

SECTION 1. Consent.  Subject to all of the terms and conditions set forth
in  this Amendment, each of the Lenders appearing on Annex I has agreed to
provide an Incremental Revolving Commitment and hereby consents, as of the
Second Amendment Effective Date (as hereinafter defined), to increasing its
Revolving Credit Commitment to the amount set forth opposite such Lender’s name
on Annex I hereto under the caption “Revolving Credit Commitment”.

SECTION 2. Amendments to Credit Agreement.  Subject to the satisfaction  of the
conditions precedent set forth in Section 3 of this Amendment, the parties
hereto hereby agree that (a) the Credit Agreement (except as described in clause
(b), other than the schedules and exhibits thereto) is amended to incorporate
the changes marked on the copy of the Credit Agreement attached as Annex II
hereto and (b) the Credit Agreement is further amended by replacing Schedule
2.01 in its entirety with the Schedule 2.01 attached hereto as Annex III.

SECTION 3. Conditions of Effectiveness. This Amendment shall become effective on
the date on which each of the following conditions precedent shall have been
satisfied or waived in writing (such date being referred to herein as the
“Second Amendment Effective Date”):

(a)The Administrative Agent shall have received counterparts of this Amendment
duly executed by each of the Loan Parties, the Administrative Agent, the
Lenders, the L/C Issuers and the Swing Line Lender.

 

 

 

 

165931964

 

 

 

--------------------------------------------------------------------------------

 

(b)No Default or Event of Default has occurred and is continuing on the Second
Amendment Effective Date or would (giving effect to this Amendment) result from
the Incremental Revolving Commitments.

(c)Before and after giving effect to the Incremental Revolving Commitments
(giving effect to this Amendment), the representations and warranties contained
in Section 4 of this Amendment are true and correct in all material respects,
or, in the case of a representation and warranty that is qualified by
materiality or a Material Adverse Effect, are true and correct, on and as of the
Second Amendment Effective Date.

(d)The Administrative Agent shall have received a certificate of each Loan Party
dated as of the Second Amendment Effective Date signed by a Responsible Officer
of such Loan Party certifying and attaching the resolutions adopted by such Loan
Party approving or consenting to Incremental Revolving Commitments, and (y) in
the case of the Borrower, certifying that the conditions in clause (b) above
have been satisfied.

(e)The Borrower shall have delivered any Notes requested by the Lenders to
reflect the Incremental Revolving Commitments.

(f)The Borrower shall have paid such fees to the Administrative Agent, for its
own account and for the benefit of the Lenders participating in the Incremental
Revolving Commitments pursuant to that certain Fee Letter dated as of the date
hereof.

(g)The Borrower shall have paid such fees due and payable to BofA Securities,
Inc. pursuant to that certain Fee Letter dated as of the date hereof, in
connection with the Incremental Revolving Commitments.

(h)The Administrative Agent shall have received a favorable opinion of counsel
(which counsel shall be reasonably acceptable to the Administrative Agent),
addressed to the Administrative Agent and each Lender, as to such customary
matters concerning the Incremental Revolving Commitments as the Administrative
Agent may reasonably request.

(i)Upon the reasonable request of any Lender made at least 10 days prior to the
Second Amendment Effective Date, the Borrower shall have provided to such
Lender, and such Lender shall be reasonably satisfied with, the documentation
and other information so requested in connection with, applicable “know your
customer” and anti-money-laundering rules and regulations, including, without
limitation, the USA Patriot Act and the Beneficial Ownership Regulation, in each
case at least five days prior to the Second Amendment Effective Date.

Each Lender, by executing and delivering this Amendment, agrees that the
Borrower shall not be required to make any breakage payments in connection with
any adjustment of Revolving Credit Loans on the Second Amendment Effective Date
pursuant to Section 2.15(d) of the Credit Agreement and the making of any such
breakage payments as a condition precedent to the Second Amendment Effective
Date is hereby waived.

 

 

2

 

 

 

 

 

--------------------------------------------------------------------------------

 

SECTION 4. Representations and Warranties of Loan Parties. After giving effect
to this Amendment, the Borrower reaffirms and restates the representations and
warranties set forth in the Credit Agreement and in the other Loan Documents and
all such representations and warranties shall be true and correct in all
material respects on the date hereof with the same force and effect as if made
on such date, except to the extent that (1) such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date, (2) any representation or warranty that is already by
its terms qualified as to “materiality”, “Material Adverse Effect” or similar
language shall be true and correct in all respects as of such date after giving
effect to such qualification and (3) the representations and warranties
contained in subsections (a) and (b) of Section 5.05 of the Credit Agreement
shall be deemed to refer to the most recent statements furnished pursuant to
clauses (a) and (b), respectively, of Section 6.01 of the Credit Agreement. Each
of the Loan Parties represents and warrants (which representations and
warranties shall survive the execution and delivery hereof) to the
Administrative Agent and the Lenders that:

(a)it has the requisite power and authority to execute, deliver and perform its
obligations under this Amendment and has taken or caused to be taken all
necessary company action to authorize the execution, delivery and performance of
this Amendment;

(b)no consent of any Person (including, without limitation, any of its equity
holders or creditors), and no action of, or filing with, any governmental or
public body or authority is necessary or required in connection with, the
execution, delivery and performance of this Amendment;

(c)this Amendment has been duly executed and delivered on its behalf by a duly
authorized officer, and constitutes its legal, valid and binding obligation
enforceable in accordance with its terms, subject to bankruptcy, reorganization,
insolvency, moratorium and other similar laws affecting the enforcement of
creditors’ rights generally and the exercise of judicial discretion in
accordance with general principles of equity;

(d)after giving effect to this Amendment and the Incremental Revolving
Commitments, no Default or Event of Default has occurred and is continuing; and

(e)the execution, delivery and performance of this Amendment will not violate
any Law, or any order, injunction, writ or decree of any Governmental Authority
or any arbitral award to which such Person or its property is subject, or
conflict with, or result in the breach of, or constitute a default under, any
Contractual Obligation of any Loan Party or any of its Subsidiaries.

SECTION 5. Affirmation of Guarantors.  Each Guarantor hereby approves  and
consents to this Amendment and the transactions contemplated by this Amendment
and agrees and affirms that its guarantee of the Obligations continues to be in
full force and effect and is hereby ratified and confirmed in all respects and
shall apply to the Credit Agreement, as amended hereby, and all of the other
Loan Documents, as such are amended, restated, supplemented or otherwise
modified from time to time in accordance with their terms.

SECTION 6. [Reserved].

 

 

3

 

 

 

 

 

--------------------------------------------------------------------------------

 

SECTION 7. Ratification.

(a)Except as herein agreed, the Credit Agreement and the other Loan Documents
remain in full force and effect and are hereby ratified and affirmed by the Loan
Parties. Each of the Loan Parties hereby (i) confirms and agrees that the
Borrower is truly and justly indebted to the Administrative Agent, the L/C
Issuers and the Lenders in the aggregate amount of the Obligations without
defense, counterclaim or offset of any kind whatsoever, and (ii) reaffirms and
admits the validity and enforceability of the Credit Agreement and the other
Loan Documents.

(b)This Amendment shall be limited precisely as written and, except as expressly
provided herein, shall not be deemed (i) to be a consent granted pursuant to, or
a waiver, modification or forbearance of, any term or condition of the Credit
Agreement or any of the instruments or agreements referred to therein or a
waiver of any Default or Event of Default under the Credit Agreement, whether or
not known to the Administrative Agent, the Swing Line Lender, any of the L/C
Issuers or any of the Lenders, or (ii) to prejudice any right or remedy which
the Administrative Agent, the Swing Line Lender, any of the L/C Issuers or any
of the Lenders may now have or have in the future against any Person under or in
connection with the Credit Agreement, any of the instruments or agreements
referred to therein or any of the transactions contemplated thereby.

SECTION 8. Modifications. Neither this Amendment, nor any  provision  hereof,
may be waived, amended or modified except pursuant to an agreement or agreements
in writing entered into by the parties hereto.

SECTION 9. References. The Loan Parties acknowledge and agree that this
Amendment constitutes a Loan Document. Each reference in the Credit Agreement to
“this Amendment,” “hereunder,” “hereof,” “herein,” or words of like import, and
each reference in each other Loan Document (and the other documents and
instruments delivered pursuant to or in connection therewith) to the “Credit
Agreement”, “thereunder”, “thereof” or words of like import, shall mean and be a
reference to the Credit Agreement as modified hereby and as the Credit Agreement
may in the future be amended, restated, supplemented or modified from time to
time.

SECTION 10. Counterparts. This Amendment may be executed by the parties hereto
individually or in combination, in one or more counterparts, each of which shall
be an original and all of which shall constitute one and the same agreement.
Delivery of an executed counterpart of a signature page by facsimile or
electronic mail (in a .pdf format) shall be effective as delivery of a manually
executed counterpart.

SECTION 11. Successors and Assigns.  The provisions of this Amendment  shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

SECTION 12. Severability. If any provision of this Amendment shall be held
invalid or unenforceable in whole or in part in any jurisdiction, such provision
shall, as to such jurisdiction, be ineffective to the extent of such invalidity
or enforceability without in any manner affecting the validity or enforceability
of such provision in any other jurisdiction or the remaining provisions of this
Amendment in any jurisdiction.

 

 

4

 

 

 

 

 

--------------------------------------------------------------------------------

 

SECTION 13. Governing Law. THIS AMENDMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE
OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON,
ARISING OUT OF OR RELATING TO THIS AMENDMENT AND THE TRANSACTIONS CONTEMPLATED
HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS THEREOF
(OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE
STATE OF NEW YORK).

SECTION 14. Headings. Section headings in this Amendment are included for
convenience of reference only and are not to affect the construction of, or to
be taken into consideration in interpreting, this Amendment.

SECTION 15. Entire Agreement. This Amendment constitutes the entire contract
among the parties relating to the subject matter hereof and supersedes any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof. Without limitation of the foregoing:

THIS AMENDMENT REPRESENTS THE FINAL AGREEMENT AMONG THE PARTIES WITH RESPECT TO
THE SUBJECT MATTER HEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

[The remainder of this page left blank intentionally]

 

 

 

 

5

 

 

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have caused this Amendment to be executed by
their respective officers thereunto duly authorized as of the date hereof.

 

BORROWER:

 

 

 

ACADIA REALTY LIMITED PARTNERSHIP,

a Delaware limited partnership

 

 

 

By:

 

ACADIA REALTY TRUST, its General Partner

 

 

 

 

 

 

 

 

By:

/s/ Jason Blacksberg

 

 

Name:

Jason Blacksberg

 

 

Title:

Senior Vice President

 

 

 

Signature Page to Second Amendment to Acadia Realty Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

GUARANTORS:

 

 

Each of the Guarantors is hereby executing this Amendment for the purposes of
acknowledging its agreement to the representations and warranties made by such
Guarantor under Section 4 of this Amendment, the affirmations made by such
Guarantor under Section 5 of this Amendment and the ratifications, affirmations,
confirmations and agreements made under Section 7 of this Amendment.

 

ACADIA REALTY TRUST, a Maryland real estate investment trust

 

 

By:

/s/ Jason Blackberg

 

Name:  Jason Blackberg

 

Title:  Senior Vice President

 

 

ACADIA 1520 MILWAUKEE AVENUE LLC,

a Delaware limited liability company

 

ACADIA 2914 THIRD AVENUE LLC,

a Delaware limited liability company

 

ACADIA 5-7 EAST 17TH STREET LLC,

a Delaware limited liability company

 

ACADIA 83 SPRING STREET LLC,

a Delaware limited liability company

 

ACADIA BARTOW AVENUE LLC,

a Delaware limited liability company

 

ACADIA CHESTNUT LLC,

a Delaware limited liability company

 

ACADIA GOLD COAST LLC,

a Delaware limited liability company

 

ACADIA MAD RIVER PROPERTY LLC,

a Delaware limited liability company

 

ACADIA MERCER STREET LLC,

a Delaware limited liability company

 

 

Signature Page to Second Amendment to Acadia Realty Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

ACADIA RUSH WALTON LLC,

a Delaware limited liability company

 

ACADIA TOWN LINE, LLC

a Connecticut limited liability company

 

ACADIA WEST 54TH STREET LLC,

a Delaware limited liability company

 

ACADIA WEST SHORE EXPRESSWAY LLC,

a Delaware limited liability company

 

MARK PLAZA FIFTY L.P.,

a Pennsylvania limited partnership

 

By: 

ACADIA MARK PLAZA LLC,

 

its General Partner

 

ACADIA MARK PLAZA LLC,

a Delaware limited liability company

 

RD ABINGTON ASSOCIATES LIMITED PARTNERSHIP,

a Delaware limited partnership

 

By: 

ACADIA PROPERTY HOLDINGS,

 

LLC, its General Partner

 

RD ABSECON ASSOCIATES, L.P,

a Delaware limited partnership

 

By: 

ACADIA ABSECON LLC,

 

its General Partner

 

ACADIA ABSECON LLC,

a Delaware limited liability company

 

RD BLOOMFIELD ASSOCIATES LIMITED PARTNERSHIP,

a Delaware limited partnership

 

By: 

ACADIA PROPERTY HOLDINGS,

 

LLC, its General Partner

 

RD HOBSON ASSOCIATES, L.P.,

a Delaware limited partnership

 

By: 

ACADIA PROPERTY HOLDINGS,

 

LLC, its General Partner

 

MARK TWELVE ASSOCIATES, LP,

a Pennsylvania limited partnership

 

By: 

ACADIA HOBSON LLC,

 

its General Partner

 

 

Signature Page to Second Amendment to Acadia Realty Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

ACADIA HOBSON LLC,

a Delaware limited liability company

 

RD METHUEN ASSOCIATES LIMITED PARTNERSHIP,

a Massachusetts limited partnership

 

By: 

ACADIA PROPERTY HOLDINGS,

 

LLC, its General Partner

 

ACADIA PROPERTY HOLDINGS, LLC,

a Delaware limited liability company

 

ACADIA 181 MAIN STREET LLC,

a Delaware limited liability company

 

ACADIA CHICAGO LLC,

a Delaware limited liability company

 

ACADIA CONNECTICUT AVENUE LLC,

a Delaware limited liability company

 

8-12 EAST WALTON LLC,

a Delaware limited liability company

 

RD BRANCH ASSOCIATES, L.P.,

a New York limited partnership

 

By: 

Acadia Property Holdings, LLC,

its General Partner

 

ACADIA WEST DIVERSEY LLC,

a Delaware limited liability company

 

868 BROADWAY LLC,

a Delaware limited liability company

 

120 WEST BROADWAY LLC,

a Delaware limited liability company

 

11 EAST WALTON LLC,

a Delaware limited liability company

 

865 WEST NORTH AVENUE LLC,

a Delaware limited liability company

 

61 MAIN STREET OWNER LLC,

a Delaware limited liability company

 

252-264 GREENWICH AVENUE RETAIL LLC,

a Delaware limited liability company

 

2520 FLATBUSH AVENUE LLC,

a Delaware limited liability company

 

ACADIA CLARK-DIVERSEY LLC,

a Delaware limited liability company

 

 

Signature Page to Second Amendment to Acadia Realty Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

ACADIA NEW LOUDON LLC,

a Delaware limited liability company

 

131-135 PRINCE STREET LLC,

a Delaware limited liability company

 

201 NEEDHAM STREET OWNER LLC,

a Delaware limited liability company

 

SHOPS AT GRAND AVENUE LLC,

a Delaware limited liability company

 

2675 GEARY BOULEVARD LP,

a Delaware limited partnership

 

By: 

2675 City Center Partner LLC,

its General Partner

 

2675 CITY CENTER PARTNER LLC,

a Delaware limited liability company

 

ACADIA NAAMANS ROAD LLC,

a Delaware limited liability company

 

ACADIA CRESCENT PLAZA LLC,

a Delaware limited liability company

 

PACESETTER/RAMAPO ASSOCIATES,

a New York limited partnership

 

By: 

Acadia Pacesetter LLC,

its General Partner

 

ACADIA PACESETTER LLC,

a Delaware limited liability company

 

RD ELMWOOD ASSOCIATES, L.P.,

a Delaware limited partnership

 

By: 

Acadia Elmwood Park LLC,

its General Partner

 

ACADIA ELMWOOD PARK LLC,

a Delaware limited liability company

 

ROOSEVELT GALLERIA LLC,

a Delaware limited liability company

 

ACADIA 56 EAST WALTON LLC,

a Delaware limited liability company

 

ACADIA SECOND CITY 843-45 WEST

ARMITAGE LLC,

a Delaware limited liability company

 

 

Signature Page to Second Amendment to Acadia Realty Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

ACADIA SECOND CITY 1521 WEST

BELMONT LLC,

a Delaware limited liability company

 

ACADIA SECOND CITY 2206-08 NORTH

HALSTEAD LLC,

a Delaware limited liability company

 

ACADIA SECOND CITY 2633 NORTH

HALSTEAD LLC,

a Delaware limited liability company

 

HEATHCOTE ASSOCIATES, L.P.,

a New York limited partnership

 

By: 

Acadia Heathcote LLC,

its General Partner

 

ACADIA HEATHCOTE LLC,

a Delaware limited liability company

 

152-154 SPRING STREET RETAIL LLC,

a Delaware limited liability company

 

ACADIA 152-154 SPRING STREET RETAIL LLC,

a Delaware limited liability company

 

165 NEWBURY STREET OWNER LLC,

a Delaware limited liability company

 

ACADIA 639 WEST DIVERSEY LLC,

a Delaware limited liability company

 

ACADIA BRENTWOOD LLC,

a Delaware limited liability company

 

51 GREENE STREET OWNER LLC,

a Delaware limited liability company

 

53 GREENE STREET OWNER LLC,

a Delaware limited liability company

 

ACADIA 4401 WHITE PLAINS ROAD LLC,

a Delaware limited liability company

 

BEDFORD GREEN LLC,

a Delaware limited liability company

 

ACADIA MERRILLVILLE LLC,

a Delaware limited liability company

 

41 GREENE STREET OWNER LLC,

a Delaware limited liability company

 

47-49 GREENE STREET OWNER LLC,

a Delaware limited liability company

 

 

Signature Page to Second Amendment to Acadia Realty Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

849 W. ARMITAGE OWNER LLC,

a Delaware limited liability company

 

912 W. ARMITAGE OWNER LLC,

a Delaware limited liability company

 

By: 

/s/ Jason Blackberg

 

Name:  Jason Blackberg

 

Title:  Senior Vice President

 

          on behalf of the 72 entities listed above

 

 

Signature Page to Second Amendment to Acadia Realty Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

LENDERS:

 

BANK OF AMERICA, N.A., as a Lender, an L/C Issuer and the Swing Line Lender

 

 

By:

/s/ Jeffrey L. Phelps

 

Name:  Jeffrey L. Phelps

 

Title:  Senior Vice President

 

 

Signature Page to Second Amendment to Acadia Realty Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

PNC BANK, NATIONAL ASSOCIATION, as a

Lender and an L/C Issuer

 

 

By:

/s/ Denise Smyth

 

Name:  Denise Smyth

 

Title:  Senior Vice President

 

 

Signature Page to Second Amendment to Acadia Realty Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

WELLS FARGO BANK, NATIONAL

ASSOCIATION, as a Lender and an L/C Issuer

 

 

By:

/s/ Craig V. Koshkarian

 

Name:  Craig V. Koshkarian

 

Title:  Vice President

 

 

Signature Page to Second Amendment to Acadia Realty Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

TD BANK, N.A., as a Lender

 

 

By:

/s/ Howard Hsu

 

Name:  Howard Hsu

 

Title:  Vice President

 

 

 

Signature Page to Second Amendment to Acadia Realty Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

 

SUNTRUST BANK, as a Lender

 

 

By:

/s/ Ryan Almond

 

Name:  Ryan Almond

 

Title:  Director

 

 

 

--------------------------------------------------------------------------------

 

 

ADMINISTRATIVE AGENT:

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

By:

/s/ Henry Pennell

 

Name:  Henry Pennell

 

Title:  Vice President

 

 

 

Signature Page to Second Amendment to Acadia Realty Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------

 

ANNEX I

TO CONSENT AND SECOND AMENDMENT

 

 

 

 

 

 

Lender

Revolving Credit Commitment

(giving effect to Incremental Revolving Commitment)

Bank of America, N.A

$64,500,000

PNC Bank, National Association

$55,000,000

Wells Fargo Bank, National Association

$55,000,000

TD Bank, N.A.

$35,500,000

SunTrust Bank

$40,000,000

 

 

 

 

--------------------------------------------------------------------------------

 

ANNEX II

TO CONSENT AND SECOND AMENDMENT

(see attached)

 

 

--------------------------------------------------------------------------------

 

 

Published CUSIP Number: 00423GAD5

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of February 20, 2018

among

ACADIA REALTY LIMITED PARTNERSHIP,

as the Borrower,

and

ACADIA REALTY TRUST

and

CERTAIN SUBSIDIARIES OF

ACADIA REALTY LIMITED PARTNERSHIP

FROM TIME TO TIME PARTY HERETO,

as Guarantors

BANK OF AMERICA, N.A.,

as Administrative Agent and Swing Line Lender

PNC BANK, NATIONAL ASSOCIATION

WELLS FARGO BANK, NATIONAL ASSOCIATION,

and

TD BANK, N.A.

as Co-Documentation Agents

and

The Lenders and L/C Issuers Party Hereto

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,BOFA

SECURITIES, INC.,

as a Joint Lead Arranger and Sole Bookrunner

and

PNC CAPITAL MARKETS LLC

and

WELLS FARGO SECURITIES, LLC,

as Joint Lead Arrangers

 

 

 

 

 

 

 

64917431

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

Section

 

 

 

Page

 

 

 

 

 

 

Article I. DEFINITIONS AND ACCOUNTING TERMS

 

 

1

 

1.01

Defined Terms

 

 

1

 

1.02

Other Interpretive Provisions

 

43

45

 

1.03

Accounting Terms

 

43

46

 

1.04

Rounding

 

44

47

 

1.05

Times of Day; Rates

 

44

47

 

1.06

Letter of Credit Amounts

 

44

47

 

 

 

 

 

 

Article II. THE COMMITMENTS AND CREDIT EXTENSIONS

 

45

48

 

2.01

Committed Loans

 

45

48

 

2.02

Borrowings, Conversions and Continuations of Committed Loans

 

45

48

 

2.03

Letters of Credit

 

47

50

 

2.04

Swing Line Loans

 

57

60

 

2.05

Prepayments

 

60

63

 

2.06

Termination or Reduction of Commitments

 

62

64

 

2.07

Repayment of Loans

 

62

65

 

2.08

Interest

 

62

65

 

2.09

Fees

 

63

66

 

2.10

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate

 

64

67

 

2.11

Evidence of Debt

 

64

67

 

2.12

Payments Generally; Administrative Agent’s Clawback

 

65

68

 

2.13

Sharing of Payments by Lenders

 

67

70

 

2.14

Extension of Maturity Date in respect of Revolving Credit Facility

 

67

70

 

2.15

Increase in Facilities

 

68

71

 

2.16

Cash Collateral

 

71

74

 

2.17

Defaulting Lenders

 

72

75

 

 

 

 

 

 

Article III. TAXES, YIELD PROTECTION AND ILLEGALITY

 

75

78

 

3.01

Taxes

 

75

78

 

3.02

Illegality

 

79

82

 

3.03

Inability to Determine Rates

 

80

83

 

3.04

Increased Costs; Reserves on Eurodollar Rate Loans

 

81

84

 

3.05

Compensation for Losses

 

82

85

 

3.06

Mitigation Obligations; Replacement of Lenders

 

83

86

 

3.07

LIBOR Successor Rate

 

84

87

 

3.08

Survival

 

85

88

 

 

 

 

 

 

Article IV. CONDITIONS PRECEDENT TO Credit Extensions

 

85

89

 

4.01

Conditions of Effectiveness

 

85

89

 

4.02

Conditions to all Credit Extensions

 

87

91

 

 

 

 

 

 

 

 

i

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

Article V. REPRESENTATIONS AND WARRANTIES

 

88

92

 

5.01

Existence, Qualification and Power

 

88

92

 

5.02

Authorization; No Contravention

 

88

92

 

5.03

Governmental Authorization; Other Consents

 

88

92

 

5.04

Binding Effect

 

88

92

 

5.05

Financial Statements; No Material Adverse Effect

 

89

93

 

5.06

Litigation

 

89

93

 

5.07

No Default

 

90

94

 

5.08

Ownership of Property

 

90

94

 

5.09

Environmental Compliance

 

90

94

 

5.10

Insurance

 

90

94

 

5.11

Taxes

 

90

94

 

5.12

ERISA Compliance

 

90

94

 

5.13

Subsidiaries; Equity Interests

 

91

95

 

5.14

Margin Regulations; Investment Company Act

 

91

96

 

5.15

Disclosure

 

92

96

 

5.16

Compliance with Laws

 

92

96

 

5.17

Taxpayer Identification Number

 

92

96

 

5.18

Intellectual Property; Licenses, Etc.

 

92

96

 

5.19

OFAC

 

92

97

 

5.20

Solvency

 

93

97

 

5.21

REIT Status; Stock Exchange Listing

 

93

97

 

5.22

Subsidiary Guarantors

 

93

97

 

5.23

Anti-Corruption Laws; Anti-Money Laundering Laws

 

93

97

 

5.24

EEA Financial Institution

 

93

97

 

 

 

 

 

 

Article VI. AFFIRMATIVE COVENANTS

 

93

98

 

6.01

Financial Statements

 

94

98

 

6.02

Certificates; Other Information

 

94

99

 

6.03

Notices

 

96

101

 

6.04

Payment of Obligations

 

97

101

 

6.05

Preservation of Existence, Etc.

 

97

102

 

6.06

Maintenance of Properties

 

97

102

 

6.07

Maintenance of Insurance

 

97

102

 

6.08

Compliance with Laws

 

98

102

 

6.09

Books and Records

 

98

102

 

6.10

Inspection Rights

 

98

103

 

6.11

Use of Proceeds

 

98

103

 

6.12

Additional Guarantors

 

98

103

 

6.13

Compliance with Environmental Laws

 

99

104

 

6.14

Further Assurances

 

99

104

 

6.15

Maintenance of REIT Status; Stock Exchange Listing

 

100

104

 

6.16

Material Contracts

 

100

104

 

6.17

Preparation of Environmental Reports

 

100

105

 

6.18

Minimum Amount and Occupancy of Unencumbered Properties

 

101

105

 

6.19

Compliance with Terms of Leases

 

101

105

 

 

 

 

 

 

 

 

ii

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

Article VII. NEGATIVE COVENANTS

 

101

106

 

7.01

Liens

 

101

106

 

7.02

Investments

 

101

106

 

7.03

Indebtedness

 

102

106

 

7.04

Fundamental Changes

 

102

106

 

7.05

Dispositions

 

102

107

 

7.06

Restricted Payments

 

103

108

 

7.07

Change in Nature of Business

 

104

109

 

7.08

Transactions with Affiliates

 

104

109

 

7.09

Burdensome Agreements

 

105

109

 

7.10

Use of Proceeds

 

105

110

 

7.11

Financial Covenants

 

105

110

 

7.12

Accounting Changes

 

106

111

 

7.13

Amendments of Organization Documents

 

106

111

 

7.14

Sanctions

 

106

111

 

7.15

Subsidiaries of REIT

 

106

111

 

7.16

Anti-Corruption Laws; Anti-Money Laundering Laws

 

106

111

 

 

 

 

 

 

Article VIII. EVENTS OF DEFAULT AND REMEDIES

 

107

112

 

8.01

Events of Default

 

107

112

 

8.02

Remedies Upon Event of Default

 

109

114

 

8.03

Application of Funds

 

110

115

 

 

 

 

 

 

Article IX. ADMINISTRATIVE AGENT

 

110

116

 

9.01

Appointment and Authority

 

111

116

 

9.02

Rights as a Lender

 

111

116

 

9.03

Exculpatory Provisions

 

111

116

 

9.04

Reliance by Administrative Agent

 

112

117

 

9.05

Delegation of Duties

 

112

118

 

9.06

Resignation of Administrative Agent

 

113

118

 

9.07

Non-Reliance on Administrative Agent and Other Lenders

 

114

120

 

9.08

No Other Duties, Etc.

 

115

120

 

9.09

Administrative Agent May File Proofs of Claim

 

115

120

 

9.10

Guaranty Matters

 

115

121

 

9.11

Lender Representations Regarding ERISA

 

116

121

 

 

 

 

 

 

Article X. CONTINUING GUARANTY

 

118

123

 

10.01

Guaranty

 

118

123

 

10.02

Rights of Lenders

 

119

124

 

10.03

Certain Waivers

 

119

124

 

10.04

Obligations Independent

 

119

125

 

10.05

Subrogation

 

120

125

 

10.06

Termination; Reinstatement

 

120

125

 

10.07

Subordination

 

120

126

 

10.08

Stay of Acceleration

 

120

126

 

 

iii

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

 

10.09

Condition of the Borrower

 

120

126

 

10.10

Limitations on Enforcement

 

121

126

 

10.11

Contribution

 

121

126

 

10.12

Release of Subsidiary Guarantors

 

122

127

 

 

 

 

 

 

Article XI. MISCELLANEOUS

 

125

131

 

11.01

Amendments, Etc.

 

125

131

 

11.02

Notices; Effectiveness; Electronic Communication

 

128

133

 

11.03

No Waiver; Cumulative Remedies; Enforcement

 

130

135

 

11.04

Expenses; Indemnity; Damage Waiver

 

130

136

 

11.05

Payments Set Aside

 

133

138

 

11.06

Successors and Assigns

 

133

138

 

11.07

Treatment of Certain Information; Confidentiality

 

139

145

 

11.08

Right of Setoff

 

140

146

 

11.09

Interest Rate Limitation

 

141

146

 

11.10

Counterparts; Integration; Effectiveness

 

141

147

 

11.11

Survival of Representations and Warranties

 

142

147

 

11.12

Severability

 

142

147

 

11.13

Replacement of Lenders

 

142

148

 

11.14

Governing Law; Jurisdiction; Etc.

 

143

148

 

11.15

Waiver of Jury Trial

 

144

150

 

11.16

No Advisory or Fiduciary Responsibility

 

144

150

 

11.17

Electronic Execution of Assignments and Certain Other Documents

 

145

151

 

11.18

USA PATRIOT Act

 

145

151

 

11.19

Authorized Persons and Authorized Signers

 

146

151

 

11.20

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

 

146

152

 

11.21

No Novation

 

146

152

 

11.22

Acknowledgement Regarding Any Supported QFCs

 

 

153

 

 

 

iv

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULES

 

 

 

1.01(A)

Excluded Debt Properties

 

 

1.01(B)

Existing Letters of Credit

 

 

2.01

Commitments, Applicable Percentages and Sublimits

 

 

5.05

Supplement to Interim Financial Statements

 

 

5.13

Subsidiaries; Jurisdiction of Incorporation/Organization and Principal Place of
Business

 

 

11.02

Administrative Agent’s Office; Certain Addresses for Notices; Taxpayer
Identification Numbers

 

 

 

 

 

EXHIBITS

 

 

 

Form of

 

 

A

Committed Loan Notice

 

 

B

Swing Line Loan Notice

 

 

C-1

Revolving Credit Note

 

 

C-2

Term Note

 

 

D

Compliance Certificate

 

 

E-1

Assignment and Assumption

 

 

E-2

Administrative Questionnaire

 

 

F

[Reserved]

 

 

G

Joinder Agreement

 

 

H

U.S. Tax Compliance Certificates

 

 

I

Solvency Certificate

 

 

J

Borrower’s Instruction Certificate

 

 

K

Borrower Remittance Instructions

 

 

 

 

 

 

 

 

 

v

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED CREDIT AGREEMENT

This AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) is entered into as
of February 20, 2018, among ACADIA REALTY LIMITED PARTNERSHIP, a Delaware
limited partnership (the “Borrower”), ACADIA REALTY TRUST, a Maryland real
estate investment trust (the “REIT”) and certain subsidiaries of the Borrower
from time to time party hereto, as Guarantors, each lender from time to time
party hereto (collectively, the “Lenders” and individually, a “Lender”), BANK OF
AMERICA, N.A., PNC BANK, NATIONAL ASSOCIATION, and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as L/C Issuers, and BANK OF AMERICA, N.A., as Administrative Agent
and Swing Line Lender.

The Borrower, the REIT, the subsidiaries of the Borrower party thereto as
guarantors, the lenders party thereto, the swing line lender party thereto, the
letter of credit issuer party thereto and the Administrative Agent are party to
that certain Credit Agreement, dated as of June 27, 2016 (as amended or
otherwise modified prior to the date hereof, the “Existing Credit Agreement”).
The parties hereto desire to amend and restate the Existing Credit Agreement
in  its entirety, but not as a novation, on the terms and subject to the
conditions hereinafter set forth.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto hereby agree that the Existing Credit Agreement shall be, and
hereby is, amended and restated in its entirety as follows, effective on and as
of the Closing Date, and hereby further covenant and agree as follows:

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS

1.01Defined Terms. As used in this Agreement, the following terms shall have the
meanings set forth below:

“Act” has the meaning specified in Section 11.18.

“Adjusted EBITDA” means, as of any date of determination, (i) EBITDA for the
then most recently ended fiscal quarter minus (ii) the aggregate Annual Capital
Expenditure Adjustment for all Properties owned by one or more members of the
Consolidated Group, provided that with respect to any Non-Wholly Owned
Consolidated Subsidiary, only the Consolidated Group Pro Rata Share of the
aggregate Annual Capital Expenditure Adjustment attributable to Properties owned
by such Non-Wholly Owned Consolidated Subsidiary shall be included in the
calculation of Adjusted EBITDA, minus (iii) the Consolidated Group Pro Rata
Share of the aggregate Annual Capital Expenditure Adjustment for all Properties
owned by one or more Unconsolidated Affiliates.

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

 

 

 

 

64917431

 

 

 

--------------------------------------------------------------------------------

 

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit E-2 or any other form approved by the
Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. For the
avoidance of doubt, in no event shall any Arranger, the Bookrunner, the
Administrative Agent, any Co-Documentation Agent or any Lender, in their
capacities as such, be deemed to be an affiliate of the Borrower.

“Aggregate Deficit Amount” has the meaning specified in Section 10.11.

“Aggregate Excess Amount” has the meaning specified in Section 10.11.

“Agreement” has the meaning specified in the first introductory paragraph
hereto.

“Annual Capital Expenditure Adjustment” means, for any Property, an amount equal
to the product of (i) $0.20 multiplied by (ii) the aggregate net rentable area
(determined on a square feet basis) of such Property.

“Applicable Percentage” means (a) in respect of the Term Facility, with respect
to any Term Lender at any time, the percentage (carried out to the ninth decimal
place) of the Term Facility represented by (i) on or prior to the Closing Date,
such Term Lender’s Term Commitment at such time, and (ii) thereafter, the
principal amount of such Term Lender’s Term Loans at such time and (b) in
respect of the Revolving Credit Facility, with respect to any Revolving Credit
Lender at any time, the percentage (carried out to the ninth decimal place) of
the Revolving Credit Facility represented by such Revolving Credit Lender’s
Revolving Credit Commitment at such time, subject to adjustment as provided in
Section 2.17. If the commitment of each Revolving Credit Lender to make
Revolving Credit Loans and the obligation of the L/C Issuers to make L/C Credit
Extensions have been terminated pursuant to Section 8.02 or if the Revolving
Credit Commitments have expired, then the Applicable Percentage of each
Revolving Credit Lender in respect of the Revolving Credit Facility shall be
determined based on the Applicable Percentage of such Revolving Credit Lender in
respect of the Revolving Credit Facility most recently in effect, giving effect
to any subsequent assignments made in accordance with the terms of this
Agreement. The initial Applicable Percentage of each Lender in respect of each
Facility is set forth opposite the name of such Lender on Schedule 2.01 or in
the Assignment and Assumption or New Lender Joinder Agreement pursuant to which
such Lender becomes a party hereto, as applicable.

“Applicable Rate” means (i) at any time prior to the Investment Grade Pricing
Effective Date, the Leverage-Based Applicable Rate in effect at such time and
(ii) at any time on and after the Investment Grade Pricing Effective Date, the
Ratings-Based Applicable Rate in effect at such time.

“Applicable Revolving Credit Percentage” means with respect to any Revolving
Credit Lender at any time, such Revolving Credit Lender’s Applicable Percentage
in respect of the Revolving Credit Facility at such time.

 

 

2

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

“Appropriate Lender” means, at any time, (a) with respect to the Term Facility
or the Revolving Credit Facility, a Lender that has a Commitment with respect to
such Facility or holds a Term Loan or a Revolving Credit Loan, respectively, at
such time, (b) with respect to the  Letter of Credit Subfacility, (i) the L/C
Issuers and (ii) if any Letters of Credit have been issued pursuant to Section
2.03(a), the Revolving Credit Lenders and (c) with respect to the Swing Line
Subfacility, (i) the Swing Line Lender and (ii) if any Swing Line Loans are
outstanding pursuant to Section 2.04(a), the Revolving Credit Lenders.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means MLPFSBofA Securities, Wells Fargo Securities, LLC and PNC
Capital Markets LLC, in their capacities as joint lead arrangers for the
Facilities.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E-1 or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

“Audited Financial Statements” means the audited consolidated balance sheet of
the REIT for the fiscal year ended December 31, 2016, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal year of the REIT, including the notes thereto.

“Authorized Person” means any representative of the Borrower duly designated by
the Borrower in accordance with the Borrower’s Instruction Certificate,
authorized to bind the Borrower in providing draw requests and requesting
disbursements of Loan proceeds.

“Authorized Signer” means any representative of the Borrower duly designated by
the Borrower in accordance with the Borrower’s Instruction Certificate,
authorized to bind the Borrower and to act for the Borrower for all purposes in
connection with the Loan, including providing draw requests and requesting
disbursements of Loan proceeds, obtaining information pertaining to the Loan,
requesting any action under the Loan Documents, providing any certificates, and
appointing and changing any Authorized Persons.

 

 

3

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

“Availability Period” means, in respect of the Revolving Credit Facility, the
period from and including the Closing Date to the earliest of (a) the Maturity
Date for the Revolving Credit Facility, (b) the date of termination of the
Revolving Credit Facility pursuant to Section 2.06, and (c) the date of
termination of the commitment of each Revolving Credit Lender to make Revolving
Credit Loans and of the obligation of each L/C Issuer to make L/C Credit
Extensions pursuant to Section 8.02.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurodollar Rate plus 1.00%. The “prime rate” is a rate
set by Bank of America based upon various factors including Bank of America’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at,
above,  or below such announced rate. Any change in such prime rate announced by
Bank of America shall take effect at the opening of business on the day
specified in the public announcement of such change. If the Base Rate is being
used as an alternate rate of interest pursuant to Section 3.03 or Section 3.07,
then the Base Rate shall be the greater of clauses (a) and (b) above and shall
be determined without reference to clause (c) above.

“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Base Rate Revolving Credit Loan” means a Revolving Credit Loan that is a Base
Rate Loan.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.

“BofA Securities” means BofA Securities, Inc. and its successors.

“Bookrunner”: MLPFSBofA Securities in its capacity as sole bookrunner for the
credit facilities under this Agreement.

“Borrower” has the meaning specified in the first introductory paragraph hereto.

 

 

4

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrower Remittance Instructions” means, the Borrower’s remittance instructions
provided in the form attached hereto as Exhibit K. The Administrative Agent is
authorized to follow the instructions in any Borrower Remittance Instructions
delivered to the Administrative Agent until five (5) Business Days following
receipt of a new Borrower Remittance Instructions accompanied by evidence,
reasonably satisfactory to the Administrative Agent, of the authority of the
Person executing such new Borrower Remittance Instructions.

“Borrower’s Instruction Certificate” means a certificate provided by or on
behalf of the Borrower in the form attached hereto as Exhibit J, designating
certain Authorized Persons and Authorized Signers as set forth therein.

“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.

“Capitalization Rate” means six and one-quarter percent (6.25%).

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuers or the
Lenders, as collateral for L/C Obligations or obligations of the Lenders to fund
participations in respect of L/C Obligations, cash or deposit account balances
or, if the Administrative Agent and the applicable L/C Issuer(s) shall agree in
their sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
such L/C Issuer(s). “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.

“Cash Equivalents” means:

(a)United States dollars (including such dollars as are held as overnight bank
deposits and demand deposits with banks);

(b)marketable direct obligations issued by, or unconditionally guaranteed by,
the United States Government or issued by any agency or instrumentality thereof
and backed by the full faith and credit of the United States of America, in each
case maturing within one year from the date of acquisition thereof;

(c)marketable direct obligations issued by any State of the United States of
America or any political subdivision of any such State or any public
instrumentality thereof maturing within one year from the date of acquisition
thereof and, at the time of acquisition, having a rating of at least A-2 from
S&P or at least P-2 from Moody’s;

 

 

5

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

(d)commercial paper maturing no more than one year from the date of creation
thereof and, at the time of acquisition, having a rating of at least A-2 from
S&P or at least P-2 from Moody’s;

(e)time deposits, demand deposits, certificates of deposit, Eurodollar time
deposits, time deposit accounts, term deposit accounts or bankers’ acceptances
maturing within one year from the date of acquisition thereof or overnight bank
deposits, in each case, issued by any bank organized under the laws of the
United States of America or any State thereof or the District of Columbia or any
U.S. branch of a foreign bank having at the date of acquisition thereof combined
capital and surplus of not less than $1,000,000,000; and

(f)investments in money market funds which invest substantially all their assets
in securities of the types described in clauses (a) through (e) above.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation (including, without
limitation, Regulation D issued by the FRB) or treaty or in the administration,
interpretation, implementation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, rule, guideline or
directive (whether or not having the force of law) by any Governmental
Authority; provided that notwithstanding anything herein to the contrary, (x)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the  Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.

“Change of Control” means an event or series of events by which:

(a)any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit
plan  of such person or its subsidiaries, and any person or entity acting in its
capacity as  trustee, agent or other fiduciary or administrator of any such
plan) becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under
the Securities Exchange Act of 1934, except that a person or group shall be
deemed to have “beneficial ownership” of all securities that such person or
group has the right to acquire, whether such right is exercisable immediately or
only after the passage of time (such right, an “option right”)), directly or
indirectly, of 30% or more of the equity securities of the REIT entitled to vote
for members of the board of directors or equivalent governing body of the REIT
on a fully-diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option right);

 

 

6

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

(b)during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the REIT cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body;

(c)the passage of thirty days from the date upon which any Person or two or more
Persons acting in concert shall have acquired by contract or otherwise, or shall
have entered into a contract or arrangement that, upon consummation thereof,
will result in its or their acquisition of the power to exercise, directly or
indirectly, a controlling influence over the management or policies of the REIT,
or control over the equity securities of the REIT entitled to vote for members
of the board of directors or equivalent governing body of the REIT on a
fully-diluted basis (and taking into account all such securities that such
Person or group has the right to acquire pursuant to any option right)
representing 25% or more of the combined voting power of such securities; or

(d)(i) the REIT shall cease to be the sole general partner of the Borrower or
shall cease to own, directly, (x) 100% of the general partnership interests of
the Borrower and (y) Equity Interests of the Borrower representing at least 90%
of the total economic interests of the Equity Interests of the Borrower, in each
case free and clear of all Liens (other than Permitted Equity Encumbrances) or
(ii) any holder of a limited partnership interest in the Borrower is provided
with or obtains voting rights with respect to such limited partnership interest
that are more expansive in any respect than the voting rights afforded to
limited partners of the Borrower under the Organization Documents of the
Borrower in effect on the Closing Date.

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 11.01.

“Code” means the Internal Revenue Code of 1986.

“Co-Documentation Agents” means, collectively, PNC Bank, National Association
and Wells Fargo Bank, National Association, in their respective capacities as
Co-Documentation Agents under the credit facility provided under this Agreement.

“Commitment” means a Term Commitment or a Revolving Credit Commitment, as the
context may require.

“Commitment Increase Amendment” has the meaning specified in Section 2.15(f).

“Committed Borrowing” means a Revolving Credit Borrowing or a Term Borrowing, as
the context may require.

 

 

7

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

“Committed Loan” means a Term Loan or a Revolving Credit Loan, as the context
may require.

“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurodollar Rate Loans, pursuant to Section 2.02(a), which shall be
substantially in the form of Exhibit A or such other form as may be approved by
the Administrative Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative
Agent), appropriately completed and signed by a Responsible Officer of the
Borrower.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Group” means, collectively, the Loan Parties and their
Consolidated Subsidiaries.

“Consolidated Group Pro Rata Share” means, with respect to any Unconsolidated
Affiliate or any Non-Wholly Owned Consolidated Subsidiary, the percentage
interest held by the REIT and its Wholly Owned Subsidiaries, in the aggregate,
in such Person determined by calculating the percentage of Equity Interests of
such Person owned by the REIT and its Wholly Owned Subsidiaries.

“Consolidated Subsidiaries” means, as to any Person, all Subsidiaries of such
Person that are consolidated with such Person for financial reporting purposes
under GAAP.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Creditor Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuers and each co-agent or sub-agent appointed by the Administrative
Agent from time to time pursuant to Section 9.05, and the other Persons to whom
the Obligations are owing.

“Debt Rating” means, as of any date of determination, the rating assigned by a
Rating Agency to the REIT’s non-credit enhanced, senior unsecured long term debt
as in effect on such date.

 

 

8

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate, plus (ii) the
Applicable Rate for Base Rate Loans under the Revolving Credit Facility
(determined using the highest pricing level applied in the then applicable
Pricing Grid), plus (iii) 2.00% per annum; provided, however, that (x) with
respect to a Base Rate Loan, the Default Rate shall be an interest rate equal to
(i) the Base Rate, plus (ii) the Applicable Rate for Base Rate Loans for the
Facility under which such Loan was made (determined using the highest pricing
level applied in the then applicable Pricing Grid), plus (iii) 2.00% per annum
and (y) with respect to a Eurodollar Rate Loan, the Default Rate shall be an
interest rate equal to (i) the Eurodollar Rate, plus (ii) the Applicable Rate
for Eurodollar Rate Loans for the Facility under which such Loan was made
(determined using the highest pricing level applied in the then applicable
Pricing Grid), plus (iii) 2.00% per annum, and (b) when used with respect to
Letter of Credit Fees, a rate equal to the Applicable Rate then applicable to
Letter of Credit Fees, plus 2.00% per annum.

“Defaulting Lender” means, subject to Section 2.17(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within three Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any L/C Issuer, the
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit, Swing
Line Loans or amounts payable pursuant to Section 11.04(c)) within three
Business Days of the date when due, (b) has notified the Borrower, the
Administrative Agent, any L/C Issuer or the Swing Line Lender in writing that it
does not intend to comply with its funding obligations hereunder, or has made a
public statement to that effect (unless such writing or public statement relates
to such Lender’s obligation to fund a Loan hereunder and states that such
position is based on such Lender’s determination that a condition precedent to
funding (which condition precedent, together with any applicable default, shall
be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity, or (iii)
become the subject of a Bail-in

 

 

9

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

Action; provided that a Lender shall not be a Defaulting Lender solely by virtue
of the ownership or acquisition of any Equity Interest in that Lender or any
direct or indirect parent company thereof by a Governmental Authority so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one  or more of clauses (a)
through (d) above, and of the effective date of such status, shall be conclusive
and binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.17(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Borrower, each L/C
Issuer, the Swing Line Lender and each other Lender promptly following such
determination.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

“Development Property” means a Property (a) the primary purpose of which is to
be leased in the ordinary course of business or to be sold upon completion, (b)
on which construction, redevelopment or material rehabilitation of material
improvements has commenced and is continuing to be performed and (c) that is
classified as “development in progress” on the Borrower’s balance sheet or as a
redevelopment project in any publicly filed financial and operating reporting
supplement of the REIT, with any such Property remaining as a Development
Property until the earlier of (i) such Property achieving an occupancy rate of
75% (based on net leasable area) and (ii) the first anniversary of the
substantial completion of construction of such Property and material
improvements as evidenced by a temporary or permanent certificate of occupancy;
for the avoidance of doubt, on the date of the earlier of the occurrence of
clause (i) or clause (ii) such Property will become a Newly Stabilized Property.

“Direct Owner” means, as to any Unencumbered Property that is owned by or ground
leased to a Subsidiary of the Borrower, the Subsidiary of the Borrower that
directly owns or ground leases such Unencumbered Property.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith and including any disposition of property to a Division
Successor pursuant to a Division.

“Dividing Person” has the meaning given that term in the definition of
“Division.”

“Division” means the division of the assets, liabilities and/or obligations of a
Person (the “Dividing Person”) among two or more Persons (whether pursuant to a
“plan of division” or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.

 

 

10

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

“Division Successor” means any Person that, upon the consummation of a Division
of a Dividing Person, holds all or any portion of the assets, liabilities and/or
obligations previously held by such Dividing Person immediately prior to the
consummation of such Division. A Dividing Person which retains any of its
assets, liabilities and/or obligations after a Division shall be deemed a
Division Successor upon the occurrence of such Division.

“Disqualified Institution” means the competitors of the REIT and its Affiliates
that have been specifically identified by name on the DQ List.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

“DQ List” has the meaning specified in Section 11.06(g)(v).

“EBITDA” means, with respect to the Consolidated Group for any period, the sum
of (a) Net Income for such period, in each case, excluding, without duplication,
(i) any non-recurring or extraordinary gains and losses for such period, (ii)
any income or gain and any loss in each case resulting from the early
extinguishment of indebtedness during such period and (iii) any net income or
gain or any loss resulting from a Swap Contract (including by virtue of a
termination thereof) during such period, plus (b) an amount which, in the
determination of Net Income for such period pursuant to clause (a) above, has
been deducted for or in connection with: (i) Interest Expense (plus,
amortization of deferred financing costs, to the extent included in the
determination of Interest Expense per GAAP), (ii) income taxes, (iii)
depreciation and amortization, all as determined in accordance with GAAP for
such period, (iv) adjustments as a result of the straight lining of rents, (v)
non-cash charges and (vi) transaction costs incurred in connection with the Loan
Documents (and any amendment, consent, supplement or waiver thereto), plus (c)
the Consolidated Group Pro Rata Share of the foregoing items attributable to the
Consolidated Group’s interests in Unconsolidated Affiliates; provided that with
respect to any Non-Wholly Owned Consolidated Subsidiary, only the Consolidated
Group Pro Rata Share of the foregoing items and components attributable to the
Consolidated Group’s interests in such Non-Wholly Owned Consolidated Subsidiary
for such period shall be included in the calculation of EBITDA.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

 

11

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 11.06(b)(iii)). For the avoidance of doubt, no
Disqualified Institution shall be  an Eligible Assignee.

“Eligible Ground Lease” means a ground lease that on the date of determination
(a) has a minimum remaining term of thirty (30) years, including extension
options controlled exclusively by the tenant, (b) permits the Loan Party party
thereto to grant a Lien thereon to secure the Obligations without the consent of
any Person (other than any consent that has been obtained), (c) no default has
occurred and is continuing, and no terminating event has occurred by any Loan
Party or Subsidiary thereof, thereunder, (d) is not encumbered by any Liens,
negative pledges and/or encumbrances, (e) no party thereto is subject to a
proceeding under any Debtor Relief Law and (f) is otherwise reasonably
acceptable to the Administrative Agent.

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

 

12

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under Section
4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an  at-risk plan or a plan in endangered or critical status within
the meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and
305 of ERISA; or (h) the imposition of any liability under Title IV of ERISA,
other than for PBGC premiums due but not delinquent under Section 4007 of ERISA,
upon the Borrower or any ERISA Affiliate.

“ESA” has the meaning specified in Section 6.17.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar Rate” means:

(a)for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to the London Interbank Offered Rate as administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate for U.S. Dollars for a period equal in length to such Interest
Period (“LIBOR”) or a comparable or successor rate, which rate is approved by
the Administrative Agent, as published on the applicable Bloomberg screen page
(or such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) (the “LIBOR Screen
Rate”) at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period; and

(b)for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to LIBOR, at approximately 11:00 a.m., London time
determined two Business Days prior to such date for Dollar deposits with a term
of one month commencing that day;

 

 

13

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection with any rate set forth in this definition,
the approved rate shall be applied  to the applicable Interest Period in a
manner consistent with market practice; provided, further that to the extent
such market practice is not administratively feasible for the Administrative
Agent, such approved rate shall be applied to the applicable Interest Period as
otherwise reasonably determined by the Administrative Agent. Notwithstanding
anything to the contrary contained herein, at any time that the Eurodollar Rate
determined in accordance with the foregoing is less than zero, such rate shall
be deemed zero for purposes of this Agreement.

“Eurodollar Rate Loan” means a Committed Loan that bears interest at a rate
based on clause (a) of the definition of “Eurodollar Rate.”

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Debt” means any and all Non-Recourse Indebtedness secured solely by
one of the Properties listed on Schedule 1.01(A) and/or the Equity Interests of
the Subsidiary of the Borrower that owns such Property.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 11.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii),
(a)(iii) or (c), amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.01(e) and (d)
any U.S. federal withholding Taxes imposed pursuant to FATCA.

“Existing BANA Credit Agreement” means that certain Term Loan Credit Agreement,
dated as of January 4, 2016, among the Borrower, the REIT and certain
subsidiaries of the Borrower from time to time party thereto, as guarantors,
each lender from time to time party thereto, and Bank of America, as
administrative agent.

“Existing Credit Agreement” has the meaning specified in the second introductory
paragraph hereto.

“Existing Letter of Credit” means a “Letter of Credit” issued pursuant to the
terms of,  and as defined in, the Existing Credit Agreement and outstanding on
the Closing Date and described on Schedule 1.01(B).

 

 

14

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

“Existing Maturity Date” has the meaning specified in Section 2.14(a).

“Existing PNC Credit Agreement” means that certain Term Loan Credit Agreement,
dated as of December 18, 2015, among the Borrower, the REIT and certain
subsidiaries of the Borrower from time to time party thereto, as guarantors,
each lender from time to time party thereto, and PNC Bank, as administrative
agent.

“Existing Revolving Credit Note” means a “Revolving Credit Note” as defined in
the Existing Credit Agreement.

“Existing Term Loan” has the meaning specified in Section 2.01(b).

“Existing Term Note” means a “Term Note” as defined in the Existing Credit
Agreement.

“Existing WFB Credit Agreement” means that certain Term Loan Credit Agreement,
dated as of July 2, 2015, among the Borrower, the REIT and certain subsidiaries
of the Borrower from time to time party thereto, as guarantors, each lender from
time to time party thereto, and Wells Fargo Bank, as administrative agent.

“Extension Notice” has the meaning specified in Section 2.14(a).

“Facility” means the Term Facility or the Revolving Credit Facility, as the
context may require.

“Facility Fee” has the meaning specified in Section 2.09(a)(ii).

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471 (b) (1) of the Code.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on  such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent.

“Fee Letters” means, collectively, the several letter agreements, each dated on
or about January 8, 2018, among the Borrower and an Arranger and any other
parties thereto, that are identified therein as a “fee letter”, and “Fee Letter”
means any of them individually.

 

 

15

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

“First Maturity Date Extension” has the meaning specified in Section 2.14(a).

“Fixed Charges” means, with respect to the Consolidated Group, as of any date of
determination, an amount equal to the sum, without duplication, of (i) Interest
Expense for the most recently ended fiscal quarter, (ii) scheduled payments of
principal on Total Indebtedness made or required be made during the most
recently ended fiscal quarter (excluding any balloon payments payable on
maturity of any such Total Indebtedness), (iii) the amount of dividends or
distributions paid or required to be paid by any member of the Consolidated
Group to any Person that is not a member of the Consolidated Group during the
most recently ended fiscal quarter in respect of its preferred Equity Interests
and (iv) the Consolidated Group Pro Rata Share of the foregoing items
attributable to the Consolidated Group’s interests in Unconsolidated Affiliates.
For the avoidance of doubt, with respect to any Non-Wholly Owned Consolidated
Subsidiary, only the Consolidated Group Pro Rata Share of the foregoing items
and components attributable to the Consolidated Group’s interests in such
Non-Wholly Owned Consolidated Subsidiary shall be included in the calculation of
Fixed Charges.

“Foreign Lender” means a Lender that is not a U.S. Person.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuers, such Defaulting Lender’s Applicable Percentage of
the outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders in
accordance with the terms hereof.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“Funds From Operations” means, with respect to any period and without double
counting, an amount equal to the Net Income for such period, excluding gains (or
losses) from sales of property, plus depreciation and amortization and after
adjustments for unconsolidated partnerships and joint ventures; provided that
“Funds From Operations” shall exclude impairment charges, charges from the early
extinguishment of indebtedness and other non-cash charges as evidenced by a
certification of a Responsible Officer of the REIT containing calculations in
reasonable detail satisfactory to the Administrative Agent. Adjustments for
unconsolidated partnerships and joint ventures will be calculated to reflect
“Funds From Operations” on the same basis. In addition, “Funds from Operations”
shall be adjusted to  remove any impact of the expensing of acquisition costs
pursuant to FAS 141 (revised), as issued by the Financial Accounting Standards
Board in December of 2007, and effective January 1, 2009, including, without
limitation, (i) the addition to Net Income of costs and expenses related to
ongoing consummated acquisition transactions during such period; and (ii) the
subtraction from Net Income of costs and expenses related to acquisition
transactions terminated during such period.

 

 

16

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Guarantor Release Notice” has the meaning specified in Section 10.12(b).

“Guarantors” means, collectively, the REIT and each Subsidiary Guarantor.

“Guaranty” means the Guaranty made by the Guarantors under Article X in favor of
the Creditor Parties.

 

 

17

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Increase Effective Date” has the meaning specified in Section 2.15(a).

“Incremental Commitments” means Incremental Revolving Commitments and/or
Incremental Term Commitments.

“Incremental Revolving Commitment” has the meaning specified in Section 2.15(a).

“Incremental Term Commitment” has the meaning specified in Section 2.15(a).

“Incremental Term Loans” means any loans made pursuant to any Incremental Term
Commitments.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a)all obligations of such Person for borrowed money and all obligations of such
Person evidenced by bonds, debentures, notes, loan agreements or other similar
instruments;

(b)all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances and similar
instruments (including bank guaranties, surety bonds, comfort letters, keep-well
agreements and capital maintenance agreements) to the extent such instruments or
agreements support financial, rather than performance, obligations;

(c)net obligations of such Person under any Swap Contract;

(d)all obligations of such Person to pay the deferred purchase price of property
or services (other than trade accounts payable in the ordinary course of
business and, in each case, not past due for more than 60 days after the date on
which such trade account payable was created);

(e)capital leases, Synthetic Lease Obligations, Synthetic Debt and Off-Balance
Sheet Arrangements;

(f)all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends;

 

 

18

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

(g)indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse; and

(h)all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof: (a) the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or  limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person, (b) the Indebtedness of the Consolidated Group
shall include, with respect to the foregoing items and components thereof
attributable to Indebtedness of Non-Wholly Owned Consolidated Subsidiaries, only
the Consolidated Group Pro Rata Share thereof, (c) the Indebtedness of the
Consolidated Group  shall include the Consolidated Group Pro Rata Share of the
foregoing items and components thereof attributable to Indebtedness of
Unconsolidated Affiliates, (d) the amount of any net obligation under any Swap
Contract on any date shall be deemed to be the Swap Termination Value thereof as
of such date and (e) the amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

“Indemnitee” has the meaning specified in Section 11.04(b).

“Indirect Owner” means, as to any Unencumbered Property owned by or ground
leased  to a Subsidiary of the Borrower, each other Subsidiary of the Borrower
that owns a direct or indirect interest in the Direct Owner of such Unencumbered
Property.

“Information” has the meaning specified in Section 11.07.

“Interest Expense” means, for any period, without duplication, total interest
expense of the Consolidated Group for such period (including the Consolidated
Group Pro Rata Share of total interest expense attributable to the Consolidated
Group’s ownership interests in Unconsolidated Affiliates and, for the avoidance
of doubt, capitalized interest); provided that with respect to any Non-Wholly
Owned Consolidated Subsidiary, only the Consolidated Group Pro Rata Share of the
total interest expense of such Non-Wholly Owned Consolidated Subsidiary for such
period shall be included in Interest Expense.

 

 

19

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date of the Facility under which such Loan was made; provided, however, that if
any Interest Period for a Eurodollar Rate Loan exceeds three months, the
respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates; and (b) as to any Base
Rate Loan (including a Swing Line Loan), the last Business Day of each March,
June, September and December and the Maturity Date of the Facility under which
such Loan was made (with Swing Line Loans being deemed made under the Revolving
Credit Facility for purposes of this definition).

“Interest Period” means as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two or three months
thereafter (in each case, subject to availability), as selected by the Borrower
in its Committed Loan Notice, or such other period that is six months or less
requested by the Borrower and consented to by all the Appropriate Lenders;
provided that:

(i)any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless, in the case of
a Eurodollar Rate Loan, such Business Day falls in another calendar month, in
which case such Interest Period shall end on the next preceding Business Day;

(ii)any Interest Period pertaining to a Eurodollar Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

(iii)no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

“Investment Grade Credit Rating” means receipt of a Debt Rating of Baa3 or
better from Moody’s or BBB- or better from S&P.

 

 

20

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

“Investment Grade Pricing Effective Date” means the first Business Day following
the date on which (i) the REIT has obtained an Investment Grade Credit Rating
and (ii) the  Borrower has delivered to the Administrative Agent a certificate
executed by a Responsible Officer of the Borrower (i) certifying that an
Investment Grade Credit Rating has been obtained by the REIT and is in effect
(which certification shall also set forth the Debt Rating(s) received, if any,
from each Rating Agency as of such date) and (ii) notifying the Administrative
Agent that the Borrower has irrevocably elected to have the Ratings-Based
Applicable Rate apply to the pricing of the Facilities.

“Investment Grade Release” has the meaning specified in Section 10.12.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the applicable L/C Issuer and the Borrower (or any Subsidiary) or in
favor of such L/C Issuer and relating to such Letter of Credit.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or  judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Revolving Credit Percentage.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuers” means, collectively, (i) Bank of America, (ii) PNC Bank and (iii)
Wells Fargo Bank, in each case in its capacity as issuer of Letters of Credit
hereunder, or any successor issuer of Letters of Credit hereunder.

 

 

21

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.

“Lender” and “Lenders” have the meanings specified in the first introductory
paragraph hereto and, unless the context requires otherwise, includes the Swing
Line Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent, which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.

“Letter of Credit” means any standby letter of credit issued hereunder providing
for the payment of cash upon the honoring of a presentation thereunder and shall
include the Existing Letters of Credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable L/C Issuer.

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect for the Revolving Credit Facility (or, if such day
is not a Business Day, the next preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

“Letter of Credit Subfacility” means, at any time, an amount equal to the lesser
of (a) the aggregate amount of the L/C Issuers’ Letter of Credit Sublimits at
such time and (b) the Revolving Credit Facility at such time. The Letter of
Credit Subfacility is part of, and not in addition to, the Revolving Credit
Facility. On the Closing Date, the amount of the Letter of Credit Subfacility is
$60,000,000.

“Letter of Credit Sublimit” means, as to each L/C Issuer, its agreement as set
forth in Section 2.03 to issue, amend and extend Letters of Credit in an
aggregate principal amount at  any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 or in the Assignment and
Assumption, New Lender Joinder Agreement or other documentation, which other
documentation shall be in form and substance satisfactory to the Administrative
Agent, pursuant to which such L/C Issuer becomes an L/C Issuer hereunder, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement.

 

 

22

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

“Leverage-Based Applicable Rate” means the applicable percentages per annum set
forth below determined by reference to the ratio of Total Indebtedness to Total
Asset Value as set forth in the most recent Compliance Certificate received by
the Administrative Agent and the Lenders pursuant to Section 6.02(b):

 

Leverage-Based Applicable Rate

Pricing

Level

Ratio of Total

Indebtedness to

Total Asset Value

Revolving Credit Facility

Term Facility

Eurodollar

Rate (and

Letters of

Credit)

Base Rate

Facility Fee

Eurodollar

Rate

Base Rate

I

< 40%

1.150%

0.150%

0.200%

1.250%

0.250%

II

≥ 40% but < 45%

1.200%

0.200%

0.200%

1.300%

0.300%

III

≥ 45% but < 50%

1.250%

0.250%

0.250%

1.400%

0.400%

IV

≥ 50% but < 55%

1.300%

0.300%

0.300%

1.500%

0.500%

V

≥ 55%

1.550%

0.550%

0.350%

1.800%

0.800%

 

Any increase or decrease in the Leverage-Based Applicable Rate resulting from a
change in the ratio of Total Indebtedness to Total Asset Value shall become
effective as of the first Business Day immediately following the date a
Compliance Certificate is delivered pursuant to Section 6.02(b); provided,
however, that if a Compliance Certificate is not delivered when due in
accordance with such Section, then Pricing Level V shall apply as of the first
Business Day after the date on which such Compliance Certificate was required to
have been delivered and shall remain in effect until the date on which such
Compliance Certificate is delivered.

Notwithstanding anything to the contrary contained in this definition, (a) from
the Closing Date through the first Business Day immediately following the date a
Compliance Certificate is delivered pursuant to Section 6.02(b) for the fiscal
quarter ending December 31, 2017 the Leverage-Based Applicable Rate in effect
shall be at Pricing Level Category I and (b) the determination of the
Leverage-Based Applicable Rate for any period shall be subject to the provisions
of Section 2.10(b).

“LIBOR” has the meaning specified in the definition of Eurodollar Rate.

“LIBOR Screen Rate” has the meaning specified in the definition of Eurodollar
Rate.means the LIBOR quote on the applicable screen page the Administrative
Agent designates to determine LIBOR (or such other commercially available source
providing such quotations as may be designated by the Administrative Agent from
time to time).

“LIBOR Successor Rate” has the meaning specified in Section 3.07.

 

 

23

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to (a) the definitions of Base
Rate, Interest Period, Leverage-Based Applicable Rate and/or Ratings-Based
Applicable Rate, (b) timing and frequency of determining rates and making
payments of interest and (c) other technical, administrative or operational
matters as may be appropriate, in the discretion of the Administrative Agent in
consultation with the Borrower, to (i) reflect the adoption and implementation
of such LIBOR Successor Rate and (ii)to permit the administration thereof by the
Administrative Agent in a manner substantially consistent with market practice
(or, if the Administrative Agent determines that adoption of any portion of such
market practice is not administratively feasible or that no market practice for
the administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent determines in consultationis
reasonably necessary in connection with the  Borroweradministration of this
Agreement).

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, negative pledge, encumbrance, lien (statutory or other),
charge, or preference, priority or other security interest or preferential
arrangement in the nature of a security interest of any kind or nature
whatsoever (including any conditional sale or other title retention agreement,
any easement, right of way or other encumbrance on title to real property, and
any financing lease having substantially the same economic effect as any of the
foregoing).

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Committed Loan or a Swing Line Loan.

“Loan Documents” means this Agreement, each Note, each Issuer Document, any
agreement creating or perfecting rights in Cash Collateral pursuant to the
provisions of Section 2.16 of this Agreement, and the Fee Letters.

“Loan Parties” means, collectively, the Borrower and the Guarantors.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Material Acquisition” means any acquisition or series of acquisitions by a
member of the Consolidated Group in which the aggregate purchase price of all
assets (including any Equity Interests) acquired pursuant thereto exceeds ten
percent (10%) of the Total Asset Value as of the last day of the then most
recently ended fiscal quarter of the REIT for which financial statements are
publicly available.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets, properties, liabilities
(actual or contingent) or condition (financial or otherwise) of the REIT or the
Borrower and its Subsidiaries taken as a whole; (b) a material adverse effect on
the rights and remedies of the Administrative Agent or any Lender under any Loan
Document or of the ability of the Loan Parties taken as a whole to perform their
obligations under any Loan Document; or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against any Loan Party of
any Loan Document to which it is a party.

 

 

24

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

“Material Contract” means, with respect to any Person, each contract to which
such Person is a party involving aggregate consideration payable to or by such
Person of $5,000,000 or more in any year or that is otherwise material to the
business, condition (financial or otherwise), operations, performance,
properties or prospects of such Person.

“Maturity Date” means (a) with respect to the Revolving Credit Facility, the
later of (i) March 31, 2022 and (ii) if maturity is extended pursuant to Section
2.14, such extended maturity date as determined pursuant to such Section and (b)
with respect to the Term Facility, March 31, 2023; provided, however, that, in
each case, if such date is not a Business Day, the Maturity Date shall be the
next preceding Business Day.

“Maturity Date Extension” has the meaning specified in Section 2.14(a).

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting  Exposure during the existence of a Defaulting Lender, an
amount equal to 105% of the Fronting Exposure of the L/C Issuers with respect to
Letters of Credit issued and outstanding at such time, (ii) with respect to Cash
Collateral consisting of cash or deposit account balances provided in accordance
with the provisions of Section 2.16(a)(i), (a)(ii) or (a)(iii), an amount equal
to 105% of the Outstanding Amount of all LC Obligations, and (iii) otherwise, an
amount determined by the Administrative Agent and the L/C Issuers in their sole
discretion.

“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated and its
successors (or any other domestic registered broker-dealer wholly-owned by Bank
of America Corporation to which all or substantially all of Bank of America
Corporation’s or any of its subsidiaries’ investment banking, commercial lending
services or related businesses may be transferred following the date of this
Agreement).

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

“Net Cash Proceeds” means, with respect to any issuance or sale by the REIT of
any of its Equity Interests, the excess of (i) the sum of the cash and Cash
Equivalents received by the REIT in connection with such issuance or sale, less
(ii) underwriting discounts and commissions, and other reasonable out-of-pocket
expenses, incurred by the REIT in connection with such issuance or sale, other
than any such amounts paid or payable to an Affiliate of the REIT.

 

 

25

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

“Net Income” means, for any period, the sum, without duplication, of (i) the net
income (or loss) of the REIT and its Wholly Owned Subsidiaries for such period
and (ii) the aggregate amount of cash actually distributed by Non-Wholly Owned
Subsidiaries and Unconsolidated Affiliates during such period to the REIT or its
Wholly Owned Subsidiary as a dividend or other distribution; provided, however,
that Net Income shall exclude (a) extraordinary gains and extraordinary losses
for such period and (b) the net income of any Wholly Owned Subsidiary of the
REIT during such period to the extent that the declaration or payment of
dividends or similar distributions by such Wholly Owned Subsidiary of such
income is not permitted by operation of the terms of its Organization Documents
or any agreement, instrument or Law applicable to such Wholly Owned Subsidiary
during such period, except that the REIT’s equity in any net loss of any such
Wholly Owned Subsidiary for such period shall be included in determining Net
Income, and (and in the case of a dividend or other distribution to a Wholly
Owned Subsidiary of the REIT, such Wholly Owned Subsidiary is not precluded from
further distributing such amount to the REIT as described in clause (b) of this
proviso).

“Net Operating Income” means, with respect to any Property for any period, an
amount equal to (a) the aggregate gross revenues (determined in accordance with
GAAP) from the operation of such Property during such period from tenants in
occupancy and paying rent, minus (b) the sum of all expenses and other proper
charges incurred in connection with the operation of such Property during such
period (including management fees (which deduction for management fees shall be
an amount equal to the greater of (x) three percent (3.00%) of the aggregate
base rent and percentage rent due and payable with respect to such Property
during such period and (y) the aggregate amount of any actual management,
advisory or similar fees paid during such period) and accruals for real estate
taxes and insurance, but excluding debt service charges, income taxes,
depreciation, amortization and other non-cash expenses), which expenses and
accruals shall be calculated in accordance with GAAP. For the avoidance of
doubt, the components of Net Operating Income with respect to Properties that
are owned by any Person for less than one fiscal quarter will be included in
calculating Net Operating Income as if such Properties were owned by such Person
for the then most recently ended fiscal quarter.

“New Lender Joinder Agreement” means a joinder agreement in form and substance
reasonably satisfactory to the Administrative Agent and its counsel pursuant to
which an Eligible Assignee becomes a Lender.

“Newly Acquired Property” means, as of any date, a Property (other than a
Development Property) that has been owned or ground leased for less than four
full fiscal quarters as of such date.

“Newly Stabilized Property” means as of any date a Property that as of such date
is not a Development Property, but was a Development Property at some time
during the most recently ended period of four full fiscal quarters.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders, all Lenders
of a Facility or all affected Lenders in accordance with the terms of Section
11.01 and (ii) has been approved by the Required Lenders or the Required Term
Lenders or Required Revolving Lenders, as applicable.

 

 

26

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Recourse Indebtedness” means, with respect to a Person, (a) Indebtedness in
respect of which recourse for payment (except for customary exceptions for
fraud, misapplication of funds, environmental indemnities, voluntary bankruptcy,
collusive involuntary bankruptcy and other similar customary exceptions to
nonrecourse liability) is contractually limited to specific assets of such
Person encumbered by a Lien securing such Indebtedness, (b) if such Person is a
Single Asset Entity, any Indebtedness of such Person (other than Indebtedness
described in the immediately following clause (c)), or (c) if such Person is a
Single Asset Holding Company, any Indebtedness (“Holdco Indebtedness”) of such
Single Asset Holding Company resulting from a Guarantee of, or Lien securing,
Indebtedness of a Single Asset Entity that is a Subsidiary of such Single Asset
Holding Company, so long as, in each case, either (i) recourse for payment of
such Holdco Indebtedness (except for customary exceptions for fraud,
misapplication of funds, environmental indemnities, voluntary bankruptcy,
collusive involuntary bankruptcy and other similar customary exceptions to
nonrecourse liability) is contractually limited to the Equity Interests held by
such Single Asset Holding Company in such Single Asset Entity or (ii) such
Single Asset Holding Company has no assets other than Equity Interests in such
Single Asset Entity and cash and other assets of nominal value incidental to the
ownership of such Single Asset Entity.

“Non-Wholly Owned Consolidated Subsidiary” means a Consolidated Subsidiary of
the REIT that is not a Wholly Owned Subsidiary of the REIT.

“Note” means a Term Note or a Revolving Credit Note, as the context may require.

“NPL” means the National Priorities List under CERCLA.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Off-Balance Sheet Arrangement” means any transaction, agreement or other
contractual arrangement to which a Non-Wholly Owned Subsidiary or an
Unconsolidated Affiliate is a  party, under which any member of the Consolidated
Group has:

(a)any obligation under a guarantee contract that has any of the characteristics
identified in FASB ASC 460-10-15-4;

(b)a retained or contingent interest in assets transferred to an unconsolidated
entity or similar arrangement that serves as credit, liquidity or market risk
support to such entity for such assets;

 

 

27

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

(c)any obligation, including a contingent obligation, under a contract that
would be accounted for as a derivative instrument, except that it is both
indexed to the REIT’s stock and classified in stockholders’ equity in the REIT’s
statement of financial position, as described in FASB ASC 815-10-15-74; or

(d)any obligation, including a contingent obligation, arising out of a variable
interest (as defined in the FASB ASC Master Glossary) in an unconsolidated
entity that is held by, and material to, any member of the Consolidated Group,
where such entity provides financing, liquidity, market risk or credit risk
support to, or engages in leasing, hedging or research and development services
with, any member of the Consolidated Group.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

“Outstanding Amount” means (i) with respect to Committed Loans and Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Committed Loans
and Swing Line Loans, as the case may be, occurring on such date; and (ii) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date, including as a result of any reimbursements by the Borrower of
Unreimbursed Amounts.

 

 

28

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

“Owner” means, as to any Unencumbered Property, the Direct Owner of such
Unencumbered Property or any Indirect Owner of such Direct Owner.

“Pari Passu Obligations” means Unsecured Indebtedness of any Loan Party
(exclusive of the Obligations) owing to a Person that is not a member of the
Consolidated Group or an Affiliate thereof.

“Participant” has the meaning specified in Section 11.06(d).

“Participant Register” has the meaning specified in Section 11.06(d).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

“Permitted Equity Encumbrances” means

(a)Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h);

(b)Liens imposed by law for taxes, assessments, governmental charges or levies
that are not yet due or are being contested in compliance with Section 6.04; and

(c)Permitted Pari Passu Provisions.

“Permitted Pari Passu Provisions” means provisions that are contained in
documentation evidencing or governing Pari Passu Obligations which provisions
are the result of (a) limitations on the ability of a Loan Party or any of its
Subsidiaries to make Restricted Payments or transfer property to the Borrower or
any Guarantor which limitations, taken as a whole, are substantially the same as
or less restrictive than those contained in this Agreement, (b) limitations on
the creation of any Lien on any assets of a Loan Party that, taken as a whole,
are substantially the same as or less restrictive than those contained in this
Agreement or (c) any requirement that Pari Passu Obligations be secured on an
“equal and ratable basis” to the extent that the Obligations are secured.

 

 

29

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

“Permitted Property Encumbrances” means:

(a)Liens for taxes not yet due or which are being contested in good faith and by
appropriate proceedings diligently conducted (which actions or proceedings have
the effect of preventing the forfeiture or sale of the property or assets
subject to any such Lien), if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP;

(b)carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations which are not overdue for a period of more than 30 days or
which are being contested in good faith and by appropriate proceedings
diligently conducted (which proceedings have the effect of preventing the
forfeiture or sale of the property or assets subject to any such Lien), if
adequate reserves with respect thereto are maintained on the books of the
applicable Person;

(c)easements, zoning restrictions, rights of way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or materially interfere with the ordinary conduct
of business of the Borrower or any Subsidiary;

(d)Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h);

(e)the rights of tenants under leases and subleases entered into in the ordinary
course of business; provided that (i) such leases and subleases contain market
terms and conditions (excluding rent), (ii) such rights of tenants constituting
Liens do not secure any Indebtedness and (iii) such leases and subleases do not
in any case materially detract from the value of the property subject thereto or
materially interfere with the ordinary conduct of business of the applicable
Person;

(f)rights of lessors under Eligible Ground Leases; and

(g)Permitted Pari Passu Provisions.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

“Platform” has the meaning specified in Section 6.02.

“PNC Bank” means PNC Bank, National Association and its successors.

 

 

30

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

“Pricing Grid” means (i) prior to the Investment Grade Pricing Effective Date,
the pricing grid set forth in the definition of “Leverage-Based Applicable Rate”
and (ii) on and after the Investment Grade Pricing Effective Date, the pricing
grid set forth in the definition of “Ratings-Based Applicable Rate”.

“Property” means any real property assets owned or leased or acquired by one or
more of the Borrower and its Subsidiaries.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Lender” has the meaning specified in Section 6.02.

“Rating Agency” means any of S&P or Moody’s.

“Ratings-Based Applicable Rate” means the applicable percentages per annum
determined, at any time, based on the range into which the Debt Ratings then
fall, in accordance with the following table:

 

Ratings-Based Applicable Rate

Pricing

Level

Debt Ratings

(Moody’s/S&P)

Revolving Credit Facility

Term Facility

Eurodollar Rate

(and Letters of

Credit)

Base Rate

Facility Fee

Eurodollar

Rate

Base Rate

I

≥ A- / A3

0.825%

0.000%

0.125%

0.900%

0.000%

II

BBB+ / Baa1

0.875%

0.000%

0.150%

0.950%

0.000%

III

BBB / Baa2

1.000%

0.000%

0.200%

1.100%

0.100%

IV

BBB- / Baa3

1.200%

0.200%

0.250%

1.350%

0.350%

V

< BBB- / Baa3

1.550%

0.550%

0.300%

1.750%

0.750%

 

If at any time the REIT has two (2) Debt Ratings, and such Debt Ratings are not
equivalent, then: (A) if the difference between such Debt Ratings is one ratings
category (e.g. Baa2 by Moody’s and BBB- by S&P), the Ratings-Based Applicable
Rate shall be the rate per annum that would be applicable if the higher of the
Debt Ratings were used; and (B) if the difference between such Debt Ratings is
two ratings categories (e.g. Baa1 by Moody’s and BBB-by S&P) or more, the
Ratings-Based Applicable Rate shall be the rate per annum that would be
applicable if the rating that is one higher than the lower of the applicable
Debt Ratings were used.

 

 

31

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

Initially, the Ratings-Based Applicable Rate shall be determined based upon the
Debt Rating(s) specified in the certificate delivered pursuant to clause (ii) of
the definition of “Investment Grade Pricing Effective Date”. Thereafter, each
change in the Ratings-Based Applicable Rate resulting from a publicly announced
change in a Debt Rating shall be effective, in the case of an upgrade, during
the period commencing on the date of delivery by the REIT to the Administrative
Agent of notice thereof pursuant to Section 6.03(e) and ending on the date
immediately preceding the effective date of the next such change and, in the
case of a downgrade, during the period commencing on the date of the public
announcement thereof and ending on the date immediately preceding the effective
date of the next such change.

“Recipient” means the Administrative Agent, any Lender, any L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.

“Recourse Indebtedness” means Indebtedness for borrowed money (other than
Indebtedness under the Loan Documents) in respect of which recourse for payment
is to any Loan Party, excluding any Indebtedness in which recourse for payment
to any Loan Party is limited solely for fraud, misrepresentation, misapplication
of cash, waste, failure to pay taxes, environmental claims and liabilities and
other circumstances customarily excluded by institutional lenders from
exculpation provisions and/or included in separate guaranty or indemnification
agreements in non-recourse financings of real estate.

“Register” has the meaning specified in Section 11.06(c).

“REIT” has the meaning specified in the first introductory paragraph hereto.

“REIT Status” means, with respect to any Person, (a) the qualification of such
Person as  a real estate investment trust under the provisions of Sections 856
et seq. of the Code and (b) the applicability to such Person and its
shareholders of the method of taxation provided for in Sections 857 et seq. of
the Code.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Relevant Payment” has the meaning specified in Section 10.11.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
an L/C Credit Extension, a Letter of Credit Application, and (c) with respect to
a Swing Line Loan, a Swing Line Loan Notice.

 

 

32

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

“Required Lenders” means, as of any date of determination, two or more Lenders
having greater than 50% of the sum of (a) the Total Outstandings (with the
aggregate amount of each Revolving Credit Lender’s risk participation and funded
participation in L/C Obligations and Swing Line Loans being deemed “held” by
such Revolving Credit Lender for purposes of this definition) and (b) the
aggregate unused Commitments; provided that the unused Commitment of, and the
portion of the Total Outstandings held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Lenders;
provided further that, the amount of any participation in any Swing Line Loan
and Unreimbursed Amounts that such Defaulting Lender has failed to fund that
have not been reallocated to and funded by another Revolving Credit Lender shall
be deemed to be held by the Swing Line Lender (in the case of a Swing Line Loan)
or the applicable L/C Issuer (in the case of Unreimbursed Amounts) in making
such determination.

“Required Revolving Lenders” means, as of any date of determination, two or more
Revolving Credit Lenders having greater than 50% of the sum of the (a) Total
Revolving Credit Outstandings (with the aggregate amount of each Revolving
Credit Lender’s risk participation and funded participation in L/C Obligations
and Swing Line Loans being deemed “held” by such Revolving Credit Lender for
purposes of this definition) and (b) aggregate unused Revolving Credit
Commitments; provided that the unused Revolving Credit Commitment of, and the
portion of the Total Revolving Credit Outstandings held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Revolving Lenders; provided further that, the amount of any
participation in any Swing Line Loan and Unreimbursed Amounts that such
Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Revolving Credit Lender shall be deemed to be held by the
Swing Line Lender (in the case of a Swing Line Loan) or the applicable L/C
Issuer (in the case of Unreimbursed Amounts) in making such determination.

“Required Subsidiary Guarantor” means (a) at all times prior to an Investment
Grade Release, each Owner with respect to any Property to be included as an
Unencumbered Property, and (b) upon and at all times following an Investment
Grade Release, each Owner with respect to any Property to be included as an
Unencumbered Property (if any) that is a borrower or guarantor of, or is
otherwise obligated in respect of, any Unsecured Indebtedness (other than
Indebtedness under the Facilities), but only for so long as such Subsidiary
remains obligated in respect of such Unsecured Indebtedness, in each case under
clauses (a) and (b), together with their successors and permitted assigns, in
each case, to the extent such Subsidiary has not been released from its
obligations hereunder in accordance with Section 10.12.

“Required Term Lenders” means, as of any date of determination, two or more Term
Lenders having greater than 50% of the Term Facility on such date; provided that
the portion of the Term Facility held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Term Lenders.

 

 

33

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

“Responsible Officer” means (a) in the case of the Borrower, (i) the chief
executive officer, president, chief financial officer, treasurer, chief
accounting officer or controller of the Borrower (or if the Borrower does not
have any officers, of the general partner of the Borrower) designated as an
“Authorized Signer” in Section I of the Borrower’s Instruction Certificate, (ii)
solely for purposes of the delivery of incumbency certificates pursuant to
Section 4.01, the secretary or any assistant secretary of the Borrower (or if
the Borrower does not have any officers, of the general partner of the Borrower)
and (iii) solely for purposes of notices given pursuant to Article II, any
officer or employee of the Borrower (or if the Borrower does not have any
officers, of the general partner of the Borrower) designated as an “Authorized
Person” in Section II of the Borrower’s Instruction Certificate, (b) in the case
of any other Loan Party that has one or more officers, (i) the chief executive
officer, president, chief financial officer, treasurer, chief accounting officer
or controller of the applicable Loan Party for whom the Administrative Agent has
received an incumbency certificate, (ii) solely for purposes of the delivery of
incumbency certificates pursuant to Section 4.01, the secretary or any assistant
secretary of the applicable Loan Party and (iii) solely for purposes of notices
given pursuant to Article II, any officer or employee of the applicable Loan
Party so designated by any of the foregoing officers in a notice to the
Administrative Agent and for whom the Administrative Agent has received an
incumbency certificate, and (c) in the case of any other Loan Party that does
not have any officers, (i) the chief executive officer, president, chief
financial officer, treasurer, chief accounting officer or controller of the
general partner, manager, managing member or member, as applicable, of such Loan
Party for whom the Administrative Agent has received an incumbency certificate,
(ii) solely for purposes of the delivery of incumbency certificates pursuant to
Section 4.01, the secretary or any assistant secretary of the general partner,
manager, managing member or member, as applicable, of such Loan Party and (iii)
solely for purposes of notices given pursuant to Article II, any officer or
employee of the general partner, manager, managing member or member, as
applicable, of such Loan Party so designated by any of the foregoing officers in
a notice to the Administrative Agent and for whom the Administrative Agent has
received an incumbency certificate. Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively  presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party (or general partner, manager, managing
member or member, as applicable, of such Loan Party) and such Responsible
Officer shall be conclusively presumed to have acted on behalf of such Loan
Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any Subsidiary thereof, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such capital stock or other Equity Interest,
or on account of any return of capital to such Person’s stockholders, partners
or members (or the equivalent Person thereof).

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(a).

 

 

34

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrower pursuant to
Section 2.01(a), (b) purchase participations in L/C Obligations, and (c)
purchase participations in Swing Line Loans, in an aggregate principal amount at
any one time outstanding not to exceed the amount set forth opposite such
Lender’s name on Schedule 2.01 under the caption “Revolving Credit Commitment”
or opposite such caption in the Assignment and Assumption or New Lender Joinder
Agreement pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.

“Revolving Credit Exposure” means, as to any Revolving Credit Lender at any
time, the aggregate principal amount at such time of its outstanding Revolving
Credit Loans and such Lender’s participation in L/C Obligations and Swing Line
Loans at such time.

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time. On the
Closing Date, the Revolving Credit Facility is $150,000,000.150,000,000; on the
Second Amendment Date, after giving effect to the Second Amendment, the
Revolving Credit Facility is $250,000,000.

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time.

“Revolving Credit Loan” has the meaning specified in Section 2.01(a).

“Revolving Credit Note” means a promissory note made by the Borrower in favor of
a Revolving Credit Lender evidencing Revolving Credit Loans or Swing Line Loans,
as the case may be, made by such Lender, substantially in the form of Exhibit
C-1.

“Sanction(s)” means any sanction administered or enforced by the United States
Government (including without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury or other relevant sanctions
authority.

“S&P” means S&P Global Ratings, a division of S&P Global, and any successor to
its rating agency business.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Second Amendment” means that certain Consent and Second Amendment to Amended
and Restated Credit Agreement, dated as of October 8, 2019, by and among the
Borrower, the REIT and certain subsidiaries of the Borrower party thereto, as
guarantors, the Lenders party thereto, and the Administrative Agent.

“Second Amendment Date” means October 8, 2019.

“Second Maturity Date Extension” has the meaning specified in Section 2.14(a).

 

 

35

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

“Secured Indebtedness” means, with respect to any Person, all Indebtedness of
such Person that is secured by a Lien on any asset (including without limitation
any Equity Interest) owned or held by any Person or any Subsidiary thereof;
provided that a negative pledge shall not, in and of itself, cause any
Indebtedness to be considered to be Secured Indebtedness.

“Secured Recourse Indebtedness” means, with respect to any Person, Recourse
Indebtedness of such Person that is secured by a Lien.

“Single Asset Entity” means a Person (other than an individual) that (a) only
owns or leases pursuant to an Eligible Ground Lease a single real property
and/or cash and other assets of nominal value incidental to such Person’s
ownership of such real property; (b) is engaged only in the business of owning,
developing and/or leasing such real property; and (c) receives substantially all
of its gross revenues from such real property. In addition, if the assets of a
Person consist solely of (i) Equity Interests in one or more other Single Asset
Entities and (ii) cash and other assets of nominal value incidental to such
Person’s ownership of the other Single Asset Entities, such Person shall also be
deemed to be a Single Asset Entity for purposes of this Agreement (such an
entity, a “Single Asset Holding Company”).

“Single Asset Holding Company” has the meaning specified in the definition of
Single Asset Entity.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and (e)
such Person is able to pay its debts and liabilities, contingent obligations and
other commitments as they mature in the ordinary course of business. The amount
of contingent liabilities at any time shall be computed as the amount that, in
the light of all the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability.

“Solvency Certificate” means a Solvency Certificate of the chief financial
officer or the chief accounting officer of the REIT, substantially in the form
of Exhibit I.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the REIT.

 

 

36

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

“Subsidiary Guarantor” means, at any time, a Subsidiary that at such time is a
party to the Guaranty.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master  Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such  Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which shall be substantially in the form of Exhibit B or such
other form as approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.

“Swing Line Subfacility” means, at any time, an amount equal to the lesser of
(a) the Swing Line Sublimit at such time and (b) the Revolving Credit Facility
at such time. The Swing Line Subfacility is part of, and not in addition to, the
Revolving Credit Facility. On the Closing Date, the amount of the Swing Line
Subfacility is $15,000,000.

 

 

37

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

“Swing Line Sublimit” means, as to the Swing Line Lender, its agreement as set
forth in Section 2.04 to make Swing Line Loans in an aggregate principal amount
at any one time outstanding not to exceed the amount set forth opposite such
Lender’s name on Schedule 2.01, as such amount may be adjusted from time to time
in accordance with this Agreement.

“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds (including any minority interest transactions that function
primarily as a borrowing) but are not otherwise included in the definition of
“Indebtedness” or as a liability on the consolidated balance sheet of such
Person  and its Subsidiaries in accordance with GAAP.

“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Tangible Net Worth” means, for the Consolidated Group as of any date of
determination, (a) total equity of the Consolidated Group, minus (b) all
intangible assets of the Consolidated Group (other than lease intangibles), plus
(c) all accumulated depreciation and amortization of the Consolidated Group, in
each case on a consolidated basis determined in accordance with GAAP; provided
that with respect to any Non-Wholly Owned Consolidated Subsidiary, only the
Consolidated Group Pro Rata Share of the foregoing items and components
attributable to the Consolidated Group’s interests in such Non-Wholly Owned
Consolidated Subsidiary shall be included in the calculation of Tangible Net
Worth.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Type and, in the case of Eurodollar Rate Loans, having the same Interest
Period made by each of the Term Lenders pursuant to Section 2.01(b).

“Term Commitment” means, as to each Lender, its obligation to make and/or hold
Term Loans to the Borrower pursuant to Section 2.01(b) in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Term Lender’s name on Schedule 2.01 under the caption “Term Commitment” or
opposite such caption in the Assignment and Assumption or New Lender Joinder
Agreement pursuant to which such Term Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement.

“Term Facility” means, (a) at any time on or prior to the Closing Date, the
aggregate amount of the Term Lenders’ Term Commitments at such time and (b) at
any time after the Closing Date, the aggregate amount of Term Loans of all Term
Lenders outstanding at such  time. On the Closing Date, the Term Facility is
$350,000,000.

 

 

38

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

“Term Lender” means (a) at any time on or prior to the Closing Date, any Lender
that has a Term Commitment at such time and (b) at any time after the Closing
Date, any Lender that holds a Term Loan at such time.

“Term Loan” means an advance made by a Term Lender under the Term Facility.

“Term Note” means a promissory note made by the Borrower in favor of a Term
Lender evidencing Term Loans made by such Term Lender, substantially in the form
of Exhibit C-2.

“Threshold Amount” means $15,000,000.

“Total Asset Value” means, with respect to the Consolidated Group as at any date
of determination, without duplication, the sum of the following:

(a)for each Property other than any Property that as of such date (i) was sold
or otherwise disposed of during the then most recently ended fiscal quarter or
(ii) is either (x) a Newly Acquired Property, (y) a Newly Stabilized Property or
(z) a Development Property, an amount equal to the Net Operating Income from
such Property for the then most recently ended fiscal quarter, multiplied by
four, divided by the Capitalization Rate, plus

(b)for (i) each Newly Acquired Property that has been owned or ground leased for
less than one full fiscal quarter as of such date, the acquisition cost of such
Property, and (ii) (x) each Newly Stabilized Property that has been a Newly
Stabilized Property for less than one full fiscal quarter as of such date and
(y) each Development Property, the undepreciated cost of such Property (after
any impairments) in accordance with GAAP, plus

(c)for (i) each Newly Acquired Property that has been owned or ground leased for
at least one full fiscal quarter but less than four full fiscal quarters as of
such date and (ii) each Newly Stabilized Property that has been a Newly
Stabilized Property for at least one full fiscal quarter but less than four full
fiscal quarters as of such date, in each case under clauses (i) and (ii),
excluding any such Property that was sold or otherwise disposed of during the
then most recently ended fiscal quarter, either

(A)in the case of a Newly Acquired Property, the acquisition cost of such
Property and, in the case of a Newly Stabilized Property, the undepreciated cost
of such Property (after any impairments) in accordance with GAAP, or

(B)if the Borrower has made an irrevocable election to value such Property in
accordance with this clause (c)(B), then

(I)if such Property has been a Newly Stabilized Property for at least one full
fiscal quarter but less than two full fiscal quarters on such date, an amount
equal to the Net Operating Income from such Property for such fiscal quarter,
multiplied by 4, divided by the Capitalization Rate,

 

 

39

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

(II)if such Property has been owned or ground leased (in the case of a Newly
Acquired Property) or has been a Newly Stabilized Property (in the case of a
Newly Stabilized Property) for at least two full fiscal quarters but less than
three full fiscal quarters on such date, an amount equal to the Net Operating
Income from such Property for such two fiscal quarter period, multiplied by 2,
divided by the Capitalization Rate,

(III)if such Property has been owned or ground leased (in the case of a Newly
Acquired Property) or has been a Newly Stabilized Property (in the case of a
Newly Stabilized Property) for at least three full fiscal quarters but less than
four full fiscal quarters on such date, an amount equal to the Net Operating
Income from such Property for such three fiscal quarter period, multiplied by
4/3, divided by the Capitalization Rate; plus

(d)fee income generated by the Consolidated Group from (i) asset and property
management fees, (ii) development fees, (iii) construction fees and (iv) leasing
fees for the then most recently ended fiscal quarter, multiplied by four, then
multiplied by five, provided that if at any time the amount under this clause
(d) exceeds 15% of Total Asset Value at such time, such excess fee income shall
be excluded from the calculation of Total Asset Value at such time, plus

(e)the aggregate book value of all unimproved land holdings, mortgage or
mezzanine loans and/or notes receivable owned by the Consolidated Group on such
date, plus

(f)all Unrestricted Cash of the Consolidated Group existing on such date, plus

(g)the Consolidated Group Pro Rata Share of the foregoing items and components
attributable to the Consolidated Group’s interests in Unconsolidated Affiliates
on such date; provided that with respect to any Non-Wholly Owned Consolidated
Subsidiary, only the Consolidated Group Pro Rata Share of clauses (a) through
(f) attributable to the Consolidated Group’s interests in such Non-Wholly Owned
Consolidated Subsidiary shall be included in the calculation of Total Asset
Value.

Notwithstanding the foregoing, for purposes of calculating Total Asset Value at
any time the contribution for certain types of Investments shall be limited,
without duplication, as follows (in each case, calculated on the basis of the
Consolidated Group Pro Rata Share of such Investment consistent with the
foregoing) with any excess over such limit being excluded from Total Asset
Value:

(i)not more than 5% of the Total Asset Value at any time may be attributable to
Investments in unimproved land holdings (including through the purchase or other
acquisition of all of the Equity Interests of any Person that owns unimproved
land holdings);

 

 

40

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

(ii)not more than 15% of the Total Asset Value at any time may be attributable
to Investments (whether originated or acquired by the REIT or a Subsidiary
thereof) consisting of commercial mortgage or mezzanine loans and commercial
real estate-related notes receivable;

(iii)not more than 15% of the Total Asset Value at any time may be attributable
to Investments in respect of Development Properties;

(iv)not more than 10% of the Total Asset Value at any time may be attributable
to Investments in any Unconsolidated Affiliates (including through the purchase
or other acquisition of Equity Interests of any Unconsolidated Affiliate);

(v)not more than 5% of the Total Asset Value at any time may be attributable to
Investments in real property assets that are not retail properties (including
through the purchase or other acquisition of all of the Equity Interests of any
Person that owns real property assets that are not retail properties); and

(vi)not more than 25% of the Total Asset Value at any time may be attributable
to the aggregate of Investments of the types set forth in clauses (i) though (v)
above.

“Total Credit Exposure” means, as to any Lender at any time, the Applicable
Percentage of the Term Facility, the unused Revolving Credit Commitment and
Revolving Credit Exposure of such Lender at such time.

“Total Indebtedness” means, as at any date of determination, the aggregate
amount of all Indebtedness of the Consolidated Group on such date determined on
a consolidated basis; provided that with respect to any Non-Wholly Owned
Consolidated Subsidiary, only the Consolidated Group Pro Rata Share of
Indebtedness attributable to the Consolidated Group’s interests in such
Non-Wholly Owned Consolidated Subsidiary shall be included in the calculation of
Total Indebtedness.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans, Swing Line Loans and L/C Obligations.

“Total Secured Indebtedness” means, as at any date of determination, the
aggregate amount of all Secured Indebtedness of the Consolidated Group on such
date determined on a consolidated basis; provided that with respect to any
Non-Wholly Owned Consolidated Subsidiary, only the Consolidated Group Pro Rata
Share of Secured Indebtedness attributable to the Consolidated Group’s interests
in such Non-Wholly Owned Consolidated Subsidiary shall be included in the
calculation of Total Secured Indebtedness.

 

 

41

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

“Total Unsecured Indebtedness” means, as at any date of determination, the
aggregate amount of all Unsecured Indebtedness of the Consolidated Group on such
date determined on a consolidated basis; provided that with respect to any
Non-Wholly Owned Consolidated Subsidiary, only the Consolidated Group Pro Rata
Share of Unsecured Indebtedness attributable to the Consolidated Group’s
interests in such Non-Wholly Owned Consolidated Subsidiary shall be included in
the calculation of Total Unsecured Indebtedness.

“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan or a Eurodollar Rate Loan.

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

“Unconsolidated Affiliate” means, at any date, an Affiliate of the REIT whose
financial results are not required to be consolidated with the financial results
of the REIT in accordance with GAAP.

“Unencumbered Asset Value” means, at any time for the Consolidated Group,
without duplication, the sum of the following: (a)

(a)Unencumbered NOI divided by the Capitalization Rate, plus (b)

(b)the aggregate acquisition cost of all Unencumbered Properties acquired during
the then most recently ended period of four fiscal quarters., plus

(c)for each Unencumbered Property that is (i) a Newly Stabilized Property that
has been a Newly Stabilized Property for less than one full fiscal quarter as of
such date and (ii) a Development Property, the undepreciated cost of such
Property (after any impairments) in accordance with GAAP, plus

(d)for each Unencumbered Property that is a Newly Stabilized Property that has
been a Newly Stabilized Property for at least one full fiscal quarter but less
than four full fiscal quarters as of such date, excluding any such Property that
was sold or otherwise disposed of during the then most recently ended fiscal
quarter, either

(A)the undepreciated cost of such Property (after any impairments) in accordance
with GAAP, or

(B)if the Borrower has made an irrevocable election to value such Property in
accordance with this clause (d)(B), then

(I)if such Unencumbered Property has been a Newly Stabilized Property for at
least one full fiscal quarter but less than two full fiscal quarters on such
date, an amount equal to the Net Operating Income from such Property for such
fiscal quarter, multiplied by 4, divided by the Capitalization Rate,

 

 

42

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

(II)if such Unencumbered Property has been a Newly Stabilized Property for at
least two full fiscal quarters but less than three full fiscal quarters on such
date, an amount equal to the Net Operating Income from such Property for such
two fiscal quarter period, multiplied by 2, divided by the Capitalization Rate,
or

(III)if such Property has been a Newly Stabilized Property for at least three
full fiscal quarters but less than four full fiscal quarters on such date, an
amount equal to the Net Operating Income from such Property for such three
fiscal quarter period, multiplied by 4/3, divided by the Capitalization Rate.

Notwithstanding the foregoing, for purposes of calculating Unencumbered Asset
Value, not more than 10% of Unencumbered Asset Value at any time may be
attributable to Development Properties and Newly Stabilized Properties, other
than Newly Stabilized Properties with an occupancy rate of at least 75% for
which the Borrower has made the irrevocable election pursuant to clause (d)(B)
above with any excess over such limit being excluded from Unencumbered Asset
Value.

“Unencumbered NOI” means, at any time for the Consolidated Group, the sum of the
Net Operating Income of all Unencumbered Properties, other than Unencumbered
Properties that are Development Properties or Newly Stabilized Properties, for
the then most recently ended fiscal quarter multiplied by four, minus Net
Operating Income attributable to Unencumbered Properties, other than
Unencumbered Properties that are Development Properties or Newly Stabilized
Properties, that were Disposed of by the Consolidated Group during the then most
recently ended fiscal quarter multiplied by four, minus the aggregate Annual
Capital Expenditure Adjustment with respect to all Unencumbered Properties,
other than Unencumbered Properties that are Development Properties or Newly
Stabilized Properties,.  For the avoidance of doubt, the Net Operating Income of
Unencumbered Properties that are owned by the Consolidated Group for less than
one fiscal quarter will be included in calculating Unencumbered NOI as if such
Properties were owned by the Consolidated Group for the then most recently ended
fiscal quarter.

“Unencumbered Property” means any Property that meets each of the following
criteria:

(a)such Property is either (i) a retail facility or (ii) a mixed-use facility
with respect to which at least 75% of gross income is generated by the retail
component of such facility;

(b)such Property is located in the United States of America;

(c)such Property is Wholly-Owned in fee simple directly by, or is ground leased
pursuant to an Eligible Ground Lease directly to, a Wholly Owned Subsidiary of
the Borrower;

(d)(i) prior to the Investment Grade Release, each Owner with respect to such
Property is a Subsidiary Guarantor and (ii) following the Investment Grade
Release, each Owner with respect to such Property that is a borrower or
guarantor of, or is otherwise obligated in respect of, any Unsecured
Indebtedness (other than Indebtedness under the Facilities) is a Subsidiary
Guarantor;

 

 

43

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

(e)each Owner of such Property is organized in a state within the United States
of America;

(f)none of the Equity Interests of any Owner of such Property are subject to any
Liens (including, without limitation, any restriction contained in the
organizational documents of any such Subsidiary that limits the ability to
create a Lien thereon as security for indebtedness) other than Permitted Equity
Encumbrances;

(g)such Property (and the income therefrom and proceeds thereof) is not subject
to any negative pledge and/or other encumbrance or restriction on the ability of
any Owner of such Property to Dispose of, pledge, transfer or otherwise encumber
such Property or any income therefrom or proceeds thereof (other than Permitted
Property Encumbrances) and is not subject to any ground lease (other than an
Eligible Ground Lease);

(h)such Property is free of all title, survey and other defects that would
interfere with the use of such property for its intended purpose in any material
respect;

(i)such Property is free of Hazardous Materials except as would not materially
affect the value of such Property;

(j)except in the case of a Development Property or a Newly Stabilized Property,
the occupancy rate with respect to such Property is at least 75%;

(k)no Owner of such Property is a borrower or guarantor of, or otherwise
obligated in respect of, any Indebtedness (other than (i) Indebtedness under the
Loan Documents and (ii) other Unsecured Indebtedness so long as such Person is
also a Subsidiary Guarantor); and

(l)no Owner of such Property is subject to any proceedings under any Debtor
Relief Law.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“Unrestricted Cash” means, at any time, (a) the aggregate amount of cash and
Cash Equivalents of a Person at such time that are not subject to any pledge,
Lien or control agreement (excluding statutory Liens in favor of any depositary
bank where such cash and Cash  Equivalents are maintained), minus (b) amounts
included in the foregoing clause (a) that are held by a Person other than a
member of the Consolidated Group as a deposit or security for Contractual
Obligations.

“Unsecured Indebtedness” means, with respect to any Person, all Indebtedness of
such Person that is not Secured Indebtedness, including Indebtedness under the
Loan Documents.

 

 

44

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

“Unsecured Interest Expense” means, for any period, the greater of (a) the
portion of Interest Expense for such period in respect of Total Unsecured
Indebtedness and (b) the interest expense that would have been payable during
such period in respect of Total Unsecured Indebtedness assuming an interest rate
of 6.25%.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(III).

“USA PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

“Usage” means, with respect to any day, the ratio (expressed as a percentage) of
(a) the sum of (i) the Outstanding Amount of Revolving Credit Loans on such day
and (ii) the Outstanding Amount of L/C Obligations on such day to (b) the
Revolving Credit Commitments in effect on such day. For the avoidance of doubt,
the Outstanding Amount of Swing Line Loans shall not be counted towards or
considered usage of the Revolving Credit Commitments for purposes of determining
“Usage”.

“Wells Fargo” means Wells Fargo Bank, National Association and its successors.

“Wholly-Owned” means, with respect to the ownership by any Person of any
Property, that one hundred percent (100%) of the title to such Property is held
in fee directly or indirectly by, or one hundred percent (100%) of such Property
is ground leased pursuant to an Eligible Ground Lease directly or indirectly by,
such Person.

“Wholly Owned Subsidiary” means, as to any Person, (a) any corporation 100% of
whose Equity Interests (other than directors’ qualifying shares) is at the time
owned by such Person and/or one or more Wholly Owned Subsidiaries of such Person
and (b) any partnership, association, joint venture, limited liability company
or other entity in which such Person and/or one or more Wholly Owned
Subsidiaries of such Person have a 100% equity interest at such time.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.02Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a)The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such

 

 

45

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

agreement, instrument or other document as from time to time amended, amended
and restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, amendments and restatements, supplements or modifications set
forth herein or in any other Loan Document), (ii) any reference herein to any
Person shall be construed to include such Person’s successors and assigns, (iii)
the words “hereto,” “herein,” “hereof” and “hereunder,” and words of similar
import when used in any Loan Document, shall be construed to refer to such Loan
Document in its entirety and not to any particular provision thereof, (iv) all
references in a Loan Document to Articles, Sections, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Exhibits and
Schedules to, the Loan Document in which such references appear, (v) any
reference to any law shall include all statutory and regulatory provisions
consolidating, amending, replacing or interpreting such law and any reference to
any law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

(b)In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c)Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(d)Any reference herein to a merger, transfer, consolidation, amalgamation,
consolidation, assignment, sale, disposition or transfer, or similar term, shall
be deemed to apply to a division of or by a limited liability company, or an
allocation of assets to a series of a limited liability company (or the
unwinding of such a division or allocation), as if it were a merger, transfer,
consolidation, amalgamation, consolidation, assignment, sale, disposition or
transfer, or similar term, as applicable, to, of or with a separate Person. Any
division of a limited liability company shall constitute a separate Person
hereunder (and each division of any limited liability company that is a
Subsidiary, joint venture or any other like term shall also constitute such a
Person or entity).

1.03Accounting Terms.

(a)Generally.    All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of any member of the
Consolidated Group shall be deemed to be carried at 100% of the outstanding
principal amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on
financial liabilities shall be disregarded.

 

 

46

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

(b)Changes in GAAP.    If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (A) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (B) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
Without limiting the foregoing, leases shall continue to be classified and
accounted for on a basis consistent with that reflected in the Audited Financial
Statements for all purposes of this Agreement, notwithstanding any change in
GAAP relating thereto, unless the parties hereto shall enter into a mutually
acceptable amendment addressing such changes, as provided for above.

(c)Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the REIT and its Subsidiaries or to the
determination of any amount for the REIT and its Subsidiaries on a consolidated
basis or any similar reference shall, in each case, be deemed to include each
variable interest entity that the REIT is required to consolidate pursuant to
FASB ASC 810 as if such variable interest entity were a Subsidiary as defined
herein.

1.04Rounding. Any financial ratios required to be maintained by one or more Loan
Parties pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

1.05Times of Day; Rates. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable). The Administrative Agent does not warrant, nor accept
responsibility, nor shall the Administrative Agent have any liability with
respect to the administration, submission or any other matter related to the
rates in the definition of “Eurodollar Rate” or with respect to any comparable
or successor rate theretorate that is an alternative or replacement for or
successor to any of such rate (including, without limitation, any LIBOR
Successor Rate) or the effect of any of the foregoing, or of any LIBOR Successor
Rate Conforming Changes.

1.06Letter of Credit Amounts. Unless otherwise specified herein, the amount of a
Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms or the terms of any Issuer Document
related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

 

 

47

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS

2.01Committed Loans.

(a)Revolving Credit Borrowings.    Subject to the terms and conditions set forth
herein, each Revolving Credit Lender severally agrees to make loans (each such
loan, a “Revolving Credit Loan”) to the Borrower from time to time, on any
Business Day during the Availability Period, in an aggregate amount not to
exceed at any time outstanding the amount of such Lender’s Revolving Credit
Commitment; provided, however, that after giving effect to any Revolving Credit
Borrowing, (i) the Total Revolving Credit Outstandings shall not exceed the
Revolving Credit Facility and (ii) the Revolving Credit Exposure of any
Revolving Credit Lender shall not exceed such Lender’s Revolving Credit
Commitment. Within the limits of each Revolving Credit Lender’s Revolving Credit
Commitment, and subject to the other terms and conditions hereof, the Borrower
may borrow under this Section 2.01(a), prepay under Section 2.05, and reborrow
under this Section 2.01(a). Revolving Credit Loans may be Base Rate Loans or
Eurodollar Rate Loans, as further provided herein.

(b)The Term Borrowing.    On the Closing Date, each Term  Lender is severally
holding a single term loan made to the Borrower pursuant to the Existing Credit
Agreement (each an “Existing Term Loan”), and, subject to the terms and
conditions set forth herein, each Term Lender severally agrees to make an
additional single term loan to the Borrower on the Closing Date in an aggregate
amount, together with such Term Lender’s Existing Term Loan, shall equal such
Term Lender’s Term Commitment. Amounts held or borrowed under this Section
2.01(b) and repaid or prepaid may not be reborrowed. Term Loans may be Base Rate
Loans or Eurodollar Rate Loans, as further provided herein.

2.02Borrowings, Conversions and Continuations of Committed Loans.

(a)Each Committed Borrowing, each conversion of Committed Loans from one Type to
the other, and each continuation of Eurodollar Rate Loans shall be made upon the
Borrower’s irrevocable notice to the Administrative Agent, which may be given by
(A) telephone, or (B) a Committed Loan Notice; provided that any telephonic
notice must be confirmed immediately by delivery to the Administrative Agent of
a Committed Loan Notice. Each such Committed Loan Notice must be received by the
Administrative Agent not later than 11:00 a.m. (i) three Business Days prior to
the requested date of any Borrowing of, conversion to or continuation of
Eurodollar Rate Loans or of any conversion of Eurodollar Rate Loans to Base Rate
Committed Loans, and (ii) on the requested date of any Borrowing of Base Rate
Committed Loans; provided, however, that if the Borrower wishes to request
Eurodollar Rate Loans having an Interest Period other than one, two or three
months in duration as provided in the definition of “Interest Period,” the
applicable notice must be received by the Administrative Agent not later than
11:00 a.m. four Business Days prior to the requested date of such Borrowing,
conversion or continuation, whereupon the Administrative Agent shall give prompt
notice to the Appropriate Lenders of such request and determine whether the
requested Interest Period is acceptable to all of them. Not later than 11:00
a.m., three Business Days before the requested date of such Borrowing,
conversion or continuation, the Administrative Agent shall notify the Borrower
(which notice may be by telephone) whether or not the requested Interest Period
has been consented to by all the Appropriate Lenders. Each Borrowing of,
conversion to or continuation of Eurodollar Rate Loans

 

 

48

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

shall be in a principal amount of $5,000,000 or a whole multiple of $1,000,000
in excess thereof. Except as provided in Sections 2.03(c) and 2.04(c), each
Borrowing of or conversion to Base Rate Committed Loans shall be in a principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof. Each
Committed Loan Notice shall specify (i) whether the Borrower is requesting a
Term Borrowing, a Revolving Credit Borrowing, a conversion of Term Loans or
Revolving Credit Loans from one Type to the other, or a continuation of
Eurodollar Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Committed Loans to be borrowed, converted or continued, (iv)
the Type of Committed Loans to be borrowed or to which existing Committed Loans
are to be converted, and (v) if applicable, the duration of the Interest Period
with respect thereto. If the Borrower fails to specify a Type of Committed Loan
in a Committed Loan Notice or if the Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Committed Loans
shall be made as, or converted to, Base Rate Loans. Any such automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurodollar Rate
Loans. If the Borrower requests a Borrowing of, conversion to, or continuation
of Eurodollar Rate Loans in any such Committed Loan Notice, but fails to specify
an Interest Period, it will be deemed to have specified an Interest Period of
one month.

(b)Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage under the
applicable Facility of the applicable Term Loans or Revolving Credit Loans, and
if no timely notice of a conversion or continuation is provided by the Borrower,
the Administrative Agent shall notify each Appropriate Lender of the details of
any automatic conversion to Base Rate Loans described in the preceding
subsection. In the case of a Term Borrowing or a Revolving Credit Borrowing,
each Appropriate Lender shall make the amount of its Committed Loan available to
the Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m. on the Business Day specified in the
applicable Committed Loan Notice. Upon satisfaction of the applicable conditions
set forth in Section 4.02 (and, if such Borrowing is the Term Borrowing, Section
4.01), the Administrative Agent shall make all funds so received available to
the Borrower in like funds as received by the Administrative Agent either by (i)
crediting the account of the Borrower on the books of Bank of America with the
amount of such funds or (ii) wire transfer of such funds, in each case in
accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the Borrower in the Borrower Remittance Instructions;
provided, however, that if, on the date the Committed Loan Notice with respect
to a Revolving Credit Borrowing is given by the Borrower, there are L/C
Borrowings outstanding, then the proceeds of such Revolving Credit Borrowing,
first, shall be applied to the payment in full of any such L/C Borrowings, and
second, shall be made available to the Borrower as provided above.

(c)Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the existence of a Default, no Loans may be requested as, converted
to or continued as Eurodollar Rate Loans without the consent of the Required
Lenders.

 

 

49

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

(d)The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate.

(e)After giving effect to all Committed Borrowings, all conversions of Committed
Loans from one Type to the other, and all continuations of Committed Loans as
the same Type, there shall not be more than seven Interest Periods in effect
with respect to Committed Loans.

(f)Notwithstanding anything to the contrary in this Agreement, any Lender may
exchange, continue or rollover all of the portion of its Loans in connection
with any refinancing, extension, loan modification or similar transaction
permitted by the terms of this Agreement, pursuant to a cashless settlement
mechanism approved by the Borrower, the Administrative Agent, and such Lender.

2.03Letters of Credit.

(a)The Letter of Credit Commitment.

(i)Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the Revolving Credit Lenders set
forth in this Section 2.03, (1) from time to time on any Business Day during the
period from the Closing Date until the Letter of Credit Expiration Date, to
issue Letters of Credit for the account of the Borrower or its Subsidiaries, and
to amend or extend Letters of Credit previously issued by it, in accordance with
subsection (b) below, and (2) to honor drawings under the Letters of Credit; and
(B) the Revolving Credit Lenders severally agree to participate in Letters of
Credit issued for the account of the Borrower or its Subsidiaries and any
drawings thereunder; provided that after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (x) the Total Revolving Credit
Outstandings shall not exceed the Revolving Credit Facility, (y) the Revolving
Credit Exposure of any Revolving Credit Lender shall not exceed such Lender’s
Revolving Credit Commitment, and (z) the Outstanding Amount of the L/C
Obligations shall not exceed the Letter of Credit Subfacility. Each request by
the Borrower for the issuance or amendment of a Letter of Credit shall be deemed
to be a representation by the Borrower that the L/C Credit Extension so
requested complies with the conditions set forth in the proviso to the preceding
sentence. Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrower’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrower may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed. All Existing Letters of Credit shall be deemed
to have been issued by the applicable L/C Issuer pursuant hereto, and from and
after the Closing Date shall be subject to and governed by the terms and
conditions hereof.

(ii)No L/C Issuer shall issue any Letter of Credit, if, subject to Section
2.03(b(iii), the expiry date of the requested Letter of Credit would occur more
than twelve months after the date of issuance or last extension, unless, subject
to Section 2.03(b)(v), the Administrative Agent and the applicable L/C Issuer
have approved such expiry date; provided that in no event will any Letter of
Credit have an expiry date that is later than the first anniversary of the
Maturity Date for the Revolving Credit Facility.

 

 

50

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

(iii)No L/C Issuer shall be under any obligation to issue any Letter of Credit
if:

(A)any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
the Letter of Credit, or any Law applicable to such L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit  generally or
the Letter of Credit in particular or shall impose upon such L/C  Issuer with
respect to the Letter of Credit any restriction, reserve or capital requirement
(for which such L/C Issuer is not otherwise compensated hereunder) not in effect
on the Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which such L/C
Issuer in good faith deems material to it;

(B)the issuance of the Letter of Credit would violate one or more policies of
such L/C Issuer applicable to letters of credit generally;

(C)except as otherwise agreed by the Administrative Agent and such L/C Issuer,
the Letter of Credit is in an initial stated amount less than $500,000;

(D)the Letter of Credit is to be denominated in a currency other than Dollars;

(E)any Revolving Credit Lender is at that time a Defaulting Lender, unless such
L/C Issuer has entered into arrangements, including the delivery of Cash
Collateral, satisfactory to such L/C Issuer (in its sole discretion) with the
Borrower or such Lender to eliminate such L/C Issuer’s actual or potential
Fronting Exposure (after giving effect to Section 2.17(a)(iv)) with respect to
the Defaulting Lender arising from either the Letter of Credit then proposed to
be issued or that Letter of Credit and all other L/C Obligations as to which
such L/C Issuer has actual or potential Fronting Exposure, as it may elect in
its sole discretion; or

(F)after giving effect to any L/C Credit Extension with respect to such Letter
of Credit, the L/C Obligations with respect to all Letters of Credit issued by
such L/C Issuer would exceed such L/C Issuer’s Letter of Credit Sublimit;
provided that, subject to the limitations set forth in the proviso to the first
sentence of Section 2.03(a)(i), any L/C Issuer in its sole discretion may issue
Letters of Credit in excess of its Letter of Credit Sublimit.

(iv)No L/C Issuer shall amend or extend any Letter of Credit if such L/C Issuer
would not be permitted at such time to issue the Letter of Credit in its amended
form under the terms hereof.

(v)No L/C Issuer shall be under no obligation to amend or extend any Letter of
Credit if (A) such L/C Issuer would have no obligation at such time to issue the
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of the Letter of Credit does not accept the proposed amendment to
the Letter of Credit.

 

 

51

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

(vi)Each L/C Issuer shall act on behalf of the Revolving Credit Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and such L/C Issuer shall have all of the benefits and immunities (A)
provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by such L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included such L/C Issuer with respect to such acts
or omissions, and (B) as additionally provided herein with respect to each L/C
Issuer.

(b)Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letter of Credit.

(i)Each Letter of Credit shall be issued or amended, as the case may be, by a
single L/C Issuer selected by the Borrower, upon the request of the Borrower
delivered to such L/C Issuer (with a copy to the Administrative Agent) in the
form of a Letter of Credit Application, appropriately completed and signed by a
Responsible Officer of the Borrower. Such Letter of Credit Application may be
sent by facsimile, by United States mail, by overnight courier, by electronic
transmission using the system provided by such L/C Issuer, by personal delivery
or by any other means acceptable to such L/C Issuer. Such Letter of Credit
Application must be received by the applicable L/C Issuer and the Administrative
Agent not later than 11:00 a.m. at least two Business Days (or such later date
and time as the Administrative Agent and such L/C Issuer may agree in a
particular instance in their sole discretion) prior to the proposed issuance
date or date of amendment, as the case may be. In the case of a request for an
initial issuance of a Letter of Credit, such Letter of Credit Application shall
specify in form and detail satisfactory to the applicable L/C Issuer: (A) the
proposed issuance date of the requested Letter of  Credit (which shall be a
Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose and nature of the requested Letter of Credit; and
(H) such other matters as such L/C Issuer may require. In the case of a request
for an amendment of any outstanding Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the applicable L/C
Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as such L/C Issuer may require.
Additionally, the Borrower shall furnish to the applicable L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as such L/C Issuer or the Administrative Agent may require.

(ii)Promptly after receipt of any Letter of Credit Application, the applicable
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, such L/C Issuer will provide
the Administrative Agent with a copy thereof. Unless such L/C Issuer has
received written notice from any Revolving Credit Lender, the Administrative
Agent or any Loan Party, at least one Business Day prior to the requested date
of issuance or amendment of the applicable Letter of Credit, that one or

 

 

52

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

more applicable conditions contained in Article IV shall not then be satisfied,
then, subject to the terms and conditions hereof, such L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the Borrower (or the
applicable Subsidiary) or enter into the applicable amendment, as the case may
be, in each case in accordance with such L/C Issuer’s usual and customary
business practices. Immediately upon the issuance of each Letter of Credit, each
Revolving Credit Lender shall  be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from such L/C Issuer a risk participation in
such Letter of Credit in an amount equal to the product of such Revolving Credit
Lender’s Applicable Revolving Credit Percentage times the amount of such Letter
of Credit.

(iii)If the Borrower so requests in any applicable Letter of Credit Application
in respect of a Letter of Credit, the applicable L/C Issuer may, in its sole
discretion, agree to issue a Letter of Credit that has automatic extension
provisions (each, an “Auto-Extension Letter of Credit”); provided that any such
Auto-Extension Letter of Credit must permit such L/C Issuer to prevent any such
extension at least once in each twelve-month period (commencing with the date of
issuance of such Letter of Credit) by giving prior notice to the beneficiary
thereof not later than a day (the “Non-Extension Notice Date”) in each such
twelve-month period to be agreed upon at the time such  Letter of Credit is
issued. Unless otherwise directed by such L/C Issuer, the Borrower shall not be
required to make a specific request to such L/C Issuer for any such extension.
Once an Auto-Extension Letter of Credit has been issued, the Lenders shall be
deemed to have authorized (but may not require) such L/C Issuer to permit the
extension of such Letter of Credit at any time to an expiry date not later than
the Letter of Credit Expiration Date; provided that such L/C Issuer shall not
permit any such extension if (A) such L/C Issuer has determined that it would
not be permitted, or would have no obligation, at such time to issue such Letter
of Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of Section 2.03(a) or otherwise), or (B)
it has received notice (which may be by telephone or in writing) on or before
the day that is seven Business Days before the Non-Extension Notice Date from
the Administrative Agent, any Lender or the Borrower that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied, and in
each such case directing such L/C Issuer not to permit such extension.

(iv)Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(v)If the expiry date of any Letter of Credit would occur after the Maturity
Date for the Revolving Credit Facility, the Borrower hereby agrees that it will
at least thirty (30) days prior to such Maturity Date (or, in the case of a
Letter of Credit issued, amended or extended on or after thirty (30) days prior
to the Maturity Date for the Revolving Credit Facility, on the date of such
issuance, amendment or extension, as applicable) Cash Collateralize such Letter
of Credit in an amount equal to 105% of the L/C Obligations arising or expected
to arise in connection with such Letter of Credit.

 

 

53

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

(c)Drawings and Reimbursements; Funding of Participations.

(i)Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the applicable L/C Issuer shall notify the
Borrower and the Administrative Agent thereof (such notification provided by an
L/C Issuer to the Borrower and the Administrative Agent being referred to herein
as an “L/C Draw Notice”). If an L/C Draw Notice with respect to a Letter of
Credit is received by the Borrower (x) on or prior to 11:00 a.m. on the date of
any payment by such L/C Issuer under a Letter of Credit (each such date, an
“Honor Date”), then, not later than 1:00 p.m. on the Honor Date, the Borrower
shall reimburse such L/C Issuer through the Administrative Agent in an amount
equal to the amount of such drawing or (y) after 11:00 a.m. on the Honor Date,
then, not later than 11:00 a.m. on the first Business Day following the Honor
Date, the Borrower shall reimburse such L/C Issuer through the Administrative
Agent in an amount equal to the amount of such drawing (such date on which the
Borrower, pursuant to clauses (x) and (y) of this sentence, is required to
reimburse an L/C Issuer for a drawing under a Letter of Credit is referred to
herein as the “L/C Reimbursement Date”); provided that if the L/C Reimbursement
Date for a drawing under a Letter of Credit is the Business Day following the
Honor Date pursuant to clause (y) of this sentence, the Unreimbursed Amount
shall accrue interest from and including the Honor Date until such time as the
applicable L/C Issuer is reimbursed in full therefor (whether through payment by
the Borrower and/or through a Committed Loan or L/C Borrowing made in accordance
with paragraph (ii) or (iii) of this Section 2.03(c)) at a  rate equal to (A)
for the period from and including the Honor Date to but excluding the first
Business Day to occur thereafter, the rate of interest then applicable to a Base
Rate Committed Loan and (B) thereafter, at the Default Rate applicable to a Base
Rate Committed Loan. Interest accruing on the Unreimbursed Amount pursuant to
the proviso to the immediately preceding sentence shall be payable by the
Borrower upon demand to the Administrative Agent, solely for the account of the
applicable L/C Issuer. If the Borrower fails to so reimburse the applicable L/C
Issuer for the full amount of the unreimbursed drawing (the “Unreimbursed
Amount”) in accordance with the preceding sentence on the applicable L/C
Reimbursement Date, the Administrative Agent shall promptly notify each Lender
that a payment was made on the Letter of Credit, the Honor Date, the L/C
Reimbursement Date (if different from the Honor Date), the Unreimbursed Amount
thereof, and the amount of such Revolving Credit Lender’s Applicable Revolving
Credit Percentage thereof. In such event, the Borrower shall be deemed to have
requested a Revolving Credit Borrowing of Base Rate Loans to be disbursed on the
L/C Reimbursement Date or, if the L/C Reimbursement Date is the Honor Date, the
Business Day following the L/C Reimbursement Date, in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.02 for the principal amount of Base Rate Loans, but subject to the
amount of the unutilized portion of the Revolving Credit Commitments and the
conditions set forth in Section 4.02 (other than the delivery of a Committed
Loan Notice) and upon the funding of such Revolving Credit Borrowing by the
Lenders and remittance thereof to the applicable L/C Issuer together with any
interest payable on the Unreimbursed Amount in accordance with the proviso to
the second sentence of this Section 2.03(c)(i) (which interest shall be included
in the amount of such Revolving Credit Borrowing unless the inclusion of such
interest would result in such Revolving Credit Borrowing failing to comply with
the proviso to the first sentence of Section 2.01(a)), the failure to pay such
Unreimbursed Amount shall be cured. Any notice given by an L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

 

 

54

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

(ii)Each Revolving Credit Lender shall upon any notice pursuant to Section
2.03(c)(i) make funds available (and the Administrative Agent may apply Cash
Collateral provided for this purpose) for the account of the applicable L/C
Issuer at the Administrative Agent’s Office in an amount equal to its Applicable
Revolving Credit Percentage of the Unreimbursed Amount not later than 3:00 p.m.
on the Business Day specified in such notice by the Administrative Agent,
whereupon, subject to the provisions of Section 2.03(c)(iii), each Revolving
Credit Lender that so makes funds available shall be deemed to have made a Base
Rate Committed Loan to the Borrower in such amount. The Administrative Agent
shall remit the funds so received to the applicable L/C Issuer.

(iii)With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 4.02 cannot be satisfied or for any other reason, the Borrower shall
be deemed to have incurred from the applicable L/C Issuer an L/C Borrowing in
the amount of the Unreimbursed Amount that is not so refinanced, which L/C
Borrowing shall be due and payable on demand (together with interest) and shall
bear interest at the Default Rate. In such event, each Revolving Credit Lender’s
payment to the Administrative Agent for the account of the applicable L/C Issuer
pursuant to Section 2.03(c)(ii) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this Section
2.03.

(iv)Until each Revolving Credit Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the applicable L/C Issuer
for any amount drawn under any Letter of Credit, interest in respect of such
Lender’s Applicable Revolving Credit Percentage of such amount shall be solely
for the account of such L/C Issuer.

(v)Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
L/C Advances to reimburse an L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against such L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Revolving Credit Lender’s obligation to make
Revolving Credit Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 4.02 (other than delivery by the Borrower of a
Committed Loan Notice). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrower to reimburse the applicable L/C
Issuer for the amount of any payment made by such L/C Issuer under any Letter of
Credit, together with interest as provided herein.

 

 

55

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

(vi)If any Revolving Credit Lender fails to make available to the Administrative
Agent for the account of an L/C Issuer any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), then, without limiting the other provisions of
this Agreement, such L/C Issuer shall be entitled to recover from such Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to such L/C Issuer at a rate per
annum equal to the greater of the Federal Funds Rate and a rate determined by
such L/C Issuer in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by such L/C Issuer in connection with the foregoing. If such Lender pays
such amount (with interest and fees as aforesaid), the amount so paid
shall  constitute such Lender’s Committed Loan included in the relevant
Committed Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as
the case may be. A certificate of an L/C Issuer submitted to any Revolving
Credit Lender (through the Administrative Agent) with respect to any amounts
owing to such L/C Issuer under this clause (vi) shall be conclusive absent
manifest error.

(d)Repayment of Participations.

(i)At any time after an L/C Issuer has made a payment under any Letter of Credit
and has received from any Revolving Credit Lender such Lender’s L/C Advance in
respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of such L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Applicable Revolving Credit Percentage thereof in the same
funds as those received by the Administrative Agent.

(ii)If any payment received by the Administrative Agent for the account of an
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 11.05 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Revolving
Credit Lender shall pay to the Administrative Agent for the account of such L/C
Issuer its Applicable Revolving Credit Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of  the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

(e)Obligations Absolute.    The obligation of the Borrower to reimburse each L/C
Issuer for each drawing under each Letter of Credit issued by such L/C Issuer
and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

(i)any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

 

 

56

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

(ii)the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), such L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii)any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv)waiver by such L/C Issuer of any requirement that exists for such L/C
Issuer’s protection and not the protection of the Borrower or any waiver by such
L/C Issuer which does not in fact materially prejudice the Borrower;

(v)honor of a demand for payment presented electronically even if such Letter of
Credit requires that demand be in the form of a draft;

(vi)any payment made by such L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under such Letter of Credit if presentation
after such date is authorized by the UCC, the ISP or the UCP, as applicable;

(vii)any payment by such L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by such L/C Issuer under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

(viii)any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Loan Party or any
Subsidiary.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the applicable L/C Issuer. The Borrower shall
be conclusively deemed to have waived any such claim against such L/C Issuer and
its correspondents unless such notice is given as aforesaid.

 

 

57

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

(f)Role of L/C Issuer.    Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the applicable L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuers,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of any L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Revolving Credit Lenders or the Required Revolving
Lenders, as applicable; (ii) any action  taken or omitted in the absence of
gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Issuer Document. The Borrower hereby assumes all
risks of the acts or omissions of any beneficiary or transferee with respect to
its use of any Letter of Credit; provided, however, that this assumption is not
intended to, and shall not, preclude the  Borrower’s pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement. None of the L/C Issuers, the Administrative Agent, any of
their respective Related Parties nor any correspondent, participant or assignee
of any L/C Issuer shall be liable or responsible for any of the matters
described in clauses (i) through (viii) of Section 2.03(e); provided, however,
that anything in such clauses to the contrary notwithstanding, the Borrower may
have a claim against an L/C Issuer, and an L/C Issuer may  be liable to the
Borrower, to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by the Borrower which the Borrower
proves were caused by such L/C Issuer’s willful misconduct or gross negligence
or such L/C Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, an L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and such L/C Issuer shall not be responsible for the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.
An L/C Issuer may send a Letter of Credit or conduct any communication to or
from the beneficiary via the Society for Worldwide Interbank Financial
Telecommunication (“SWIFT”) message or overnight courier, or any other
commercially reasonable means of communicating with a beneficiary.

(g)Applicability of ISP and UCP; Limitation of Liability.    Unless otherwise
expressly agreed by the applicable L/C Issuer and the Borrower when a Letter of
Credit is issued, the rules of the ISP shall apply to each Letter of Credit.
Notwithstanding the foregoing, no L/C Issuer shall be responsible to the
Borrower for, and no L/C Issuer’s rights and remedies against the Borrower shall
be impaired by, any action or inaction of such L/C Issuer required or permitted
under any law, order, or practice that is required or permitted to be applied to
any Letter of Credit or this Agreement, including the Law or any order of a
jurisdiction where such L/C Issuer or the beneficiary is located, the practice
stated in the ISP or UCP, as applicable, or in the decisions, opinions, practice
statements, or official commentary of the ICC Banking Commission, the Bankers
Association for Finance and Trade - International Financial Services Association
(BAFT-IFSA), or the Institute of International Banking Law & Practice, whether
or not any Letter of Credit chooses such law or practice.

 

 

58

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

(h)Letter of Credit Fees. The Borrower shall pay to the Administrative Agent for
the account of each Revolving Credit Lender in accordance, subject to Section
2.17, with its Applicable Revolving Credit Percentage a Letter of Credit fee
(the “Letter of Credit Fee”) for each Letter of Credit equal to the Applicable
Rate for the Revolving Credit Facility times the daily amount available to be
drawn under such Letter of Credit. For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.06. Letter of Credit
Fees shall be (i) due and payable on the first Business Day after the end of
each March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the expiry date of such
Letter of Credit and thereafter on demand and (ii) computed on a quarterly basis
in arrears. If there is any change in the Applicable Rate for the Revolving
Credit Facility during any quarter, the daily amount available to be drawn under
each Letter of Credit shall be computed and multiplied by the Applicable Rate
for the Revolving Credit Facility separately for each period during such quarter
that such Applicable Rate was in effect. Notwithstanding anything to the
contrary contained herein, upon the request of the Required Revolving Lenders,
while any Event of Default exists, all Letter of Credit Fees shall accrue at the
Default Rate.

(i)Fronting Fee and Documentary and Processing Charges Payable to L/C Issuers.
The Borrower shall pay directly to each L/C Issuer for its own account a
fronting fee with respect to each Letter of Credit, at the rate per annum
specified in the Fee Letter, computed on the daily amount available to be drawn
under such Letter of Credit on a quarterly basis in arrears. Such fronting fee
shall be due and payable on the tenth Business Day after the end of each March,
June, September and December in respect of the most recently-ended quarterly
period (or portion thereof, in the case of the first payment), commencing with
the first such date to occur after the issuance of such Letter of Credit, on the
expiry date of such Letter of Credit and thereafter on demand. For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06. In addition, the Borrower shall pay directly to the applicable L/C Issuer
for its own account the customary issuance, presentation, amendment and other
processing fees, and other standard costs and charges, of such L/C Issuer
relating to letters of credit as from time to time in effect. Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable.

(j)Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(k)Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the applicable L/C Issuer hereunder for any and all drawings under
such Letter of Credit. The Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of Subsidiaries inures to the benefit of the
Borrower, and that the Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries.

 

 

59

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

(l)L/C Issuer Reports to Administrative Agent.    Unless otherwise agreed by the
Administrative Agent, each L/C Issuer shall, in addition to its notification
obligations set forth elsewhere in this Section, provide the Administrative
Agent with written reports from time to time, as follows:

(i)reasonably prior to the time that such L/C Issuer issues, amends, renews,
increases or extends a Letter of Credit, a written report that includes the date
of such issuance, amendment, renewal, increase or extension and the stated
amount and currency of the applicable Letters of Credit after giving effect to
such issuance, amendment, renewal or extension (and whether the amounts thereof
shall have changed);

(ii)on each Business Day on which such L/C Issuer makes a payment pursuant to a
Letter of Credit, a written report that includes the date and amount of such
payment;

(iii)on any Business Day on which the Borrower fails to reimburse a payment made
pursuant to a Letter of Credit required to be reimbursed to such L/C Issuer on
such day, a written report that includes the date of such failure and the amount
of such payment;

(iv)on any other Business Day, a written report that includes such other
information as the Administrative Agent shall reasonably request as to the
Letters of Credit issued by such L/C Issuer; and

(v)(x) on the last Business Day of each calendar month and (y) on each date that
(1) an L/C Credit Extension occurs or (2) there is any expiration, cancellation
and/or disbursement, in each case, with respect to any Letter of Credit issued
by such L/C  Issuer, a written report that includes the information for every
outstanding Letter of Credit issued by such L/C Issuer.

2.04Swing Line Loans.

(a)The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender, in reliance upon the agreements of the other Revolving Credit
Lenders set forth in this Section 2.04, may in its sole discretion make loans
(each such loan, a “Swing Line Loan”) to the Borrower from time to time on any
Business Day during the Availability Period in an aggregate amount not to exceed
at any time outstanding the amount of its Swing Line Sublimit and, when
aggregated with the Applicable Revolving Credit Percentage of the Outstanding
Amount of Revolving Credit Loans and L/C Obligations of the Lender acting as
Swing Line Lender, shall not exceed the amount of such Lender’s Revolving Credit
Commitment; provided, however, that (x) after giving effect to any Swing Line
Loan, (i) the aggregate Outstanding Amount of all Swing Line Loans shall not
exceed the Swing Line Subfacility, (ii) the Total Revolving Credit Outstandings
shall not exceed the Revolving Credit Facility and (iii) the Revolving Credit
Exposure of any Revolving Credit Lender shall not exceed such Lender’s Revolving
Credit Commitment, (y) the Borrower shall not use the proceeds of any Swing Line
Loan to refinance any outstanding Swing Line Loan, and (z) the Swing Line Lender
shall not be under any obligation to make any Swing Line Loan if it shall
determine (which determination shall be conclusive and binding absent manifest
error) that it has, or by such Credit Extension may have, Fronting Exposure.
Within the foregoing limits, and subject to the other terms and conditions
hereof, the

 

 

60

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

Borrower may borrow under this Section 2.04, prepay under Section 2.05, and
reborrow under this Section 2.04. Each Swing Line Loan shall be a Base Rate
Loan. Immediately upon the making of a Swing Line Loan, each Revolving Credit
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swing Line Lender a risk participation in such Swing Line Loan
in an amount equal to the product of such Lender’s Applicable Revolving Credit
Percentage times the amount of such Swing Line Loan.

(b)Borrowing Procedures.    Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by (A) telephone or (B) by a Swing Line Loan Notice;
provided that any telephonic notice must be confirmed promptly by delivery to
the Swing Line Lender and the Administrative Agent of a Swing Line Loan Notice.
Each such Swing Line Loan Notice must be received by the Swing Line Lender and
the Administrative Agent not later than 1:00 p.m. on the requested borrowing
date, and shall specify (i) the amount to be borrowed, which shall be a minimum
of $100,000, and (ii) the requested borrowing date, which shall be a Business
Day. Promptly after receipt by the Swing Line Lender of any Swing Line Loan
Notice, the Swing Line Lender will confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has also received such
Swing Line Loan Notice and, if not, the Swing Line Lender will notify the
Administrative Agent (by telephone or in writing) of the contents thereof.
Unless the Swing Line Lender has received notice (by telephone or in writing)
from the Administrative Agent (including at the request of any Revolving Credit
Lender) prior to 2:00 p.m. on the date of the proposed Swing Line Borrowing (A)
directing the Swing Line Lender not to make such Swing Line Loan as a result of
the limitations set forth in the first proviso to the first sentence of Section
2.04(a), or (B) that one or more of the applicable conditions specified in
Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Borrower either by (i) crediting the account of the
Borrower on the books of the Swing Line Lender with the amount of such funds or
(ii) wire transfer of such funds, in each case in accordance with the
instructions provided by the Borrower in the Borrower Remittance Instructions.

(c)Refinancing of Swing Line Loans.

(i)The Swing Line Lender at any time in its sole discretion may request, on
behalf of the Borrower (which hereby irrevocably authorizes the Swing Line
Lender to so request on its behalf), that each Revolving Credit Lender make a
Base Rate Revolving Credit Loan in an amount equal to such Lender’s Applicable
Revolving Credit Percentage of the amount of Swing Line Loans then outstanding.
Such request shall be made in writing (which written request shall be deemed to
be a Committed Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the Revolving Credit Facility and the conditions set
forth in Section 4.02. The Swing Line Lender shall furnish the Borrower with a
copy of the applicable Committed Loan Notice promptly after delivering such
notice to the Administrative Agent. Each Revolving Credit Lender shall make an
amount equal to its Applicable Revolving Credit Percentage of the amount
specified in such Committed Loan Notice available to the Administrative Agent in
immediately available funds (and the

 

 

61

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

Administrative Agent may apply Cash Collateral available with respect to the
applicable Swing Line Loan) for the account of the Swing Line Lender at the
Administrative Agent’s Office not later than 3:00 p.m. on the day specified in
such Committed Loan Notice, whereupon, subject to Section 2.04(c)(ii), each
Revolving Credit Lender that so makes funds available shall be deemed to have
made a Base Rate Revolving Credit Loan to the Borrower in such amount. The
Administrative Agent shall remit the funds so received to the Swing Line Lender.

(ii)If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Revolving Credit Loans submitted by the Swing Line Lender as set
forth herein shall be deemed to be a request by the Swing Line Lender that each
of the Revolving Credit Lenders fund its risk participation in the relevant
Swing Line Loan and each Revolving Credit Lender’s payment to the Administrative
Agent for the account of the Swing Line Lender pursuant to Section 2.04(c)(i)
shall be deemed payment in respect of such participation.

(iii)If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the Swing Line
Lender in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by the Swing
Line Lender in connection with the foregoing. If such Lender pays such amount
(with interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Revolving Credit Loan included in the relevant Revolving Credit
Borrowing or funded participation in the relevant Swing Line Loan, as the case
may be. A certificate of the Swing Line Lender submitted to any Lender (through
the Administrative Agent) with respect to any amounts owing under this clause
(iii) shall be conclusive absent manifest error.

(iv)Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Revolving Credit Lender’s obligation to make Revolving Credit Loans pursuant to
this Section 2.04(c) is subject to the conditions set forth in Section 4.02. No
such funding of risk participations shall relieve or otherwise impair the
obligation of the Borrower to repay Swing Line Loans, together with interest as
provided herein.

 

 

62

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

(d)Repayment of Participations.

(i)At any time after any Revolving Credit Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Revolving Credit Lender its Applicable Revolving Credit
Percentage thereof in the same funds as those received by the Swing Line Lender.

(ii)If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Credit Lender shall pay to the Swing Line Lender its
Applicable Revolving Credit Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned, at a rate per annum equal to the Federal Funds Rate. The
Administrative Agent will make such demand upon the request of the Swing Line
Lender. The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

(e)Interest for Account of Swing Line Lender.    The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Revolving Credit Lender funds its Base Rate Revolving Credit Loan or
risk participation pursuant to this Section 2.04 to refinance such Revolving
Credit Lender’s Applicable Revolving Credit Percentage of any Swing Line Loan,
interest in respect of such Applicable Revolving Credit Percentage shall be
solely for the account of the Swing Line Lender.

(f)Payments Directly to Swing Line Lender. The Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

2.05Prepayments.

(a)Optional Prepayments.

(i)The Borrower may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Committed Loans in whole or in part without
premium or penalty; provided that (A) such notice must be in a form acceptable
to the Administrative Agent and be received by the Administrative Agent not
later than 11:00 a.m. (1) three Business Days prior to any date of prepayment of
Eurodollar Rate Loans and (2) on the date of prepayment of Base Rate Committed
Loans; (B) any prepayment of Eurodollar Rate Loans shall be in a minimum
principal amount of $5,000,000; and (C) any prepayment of Base Rate Committed
Loans shall be in a minimum principal amount of $500,000, or, in each case, if
less, the entire principal amount thereof then outstanding. Each such notice
shall specify the date and amount of such prepayment and the Type(s) of
Committed Loans to be prepaid and, if Eurodollar Rate Loans are to be prepaid,
the Interest Period(s) of such Loans. The Administrative Agent will promptly
notify each Lender of its receipt of each such notice, and of the amount of such
Lender’s ratable portion of such prepayment (based on such Lender’s Applicable
Percentage in respect of the relevant

 

 

63

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

Facility). If such notice is given by the Borrower, the Borrower shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment of a Eurodollar Rate Loan
shall be accompanied by all accrued interest on the amount prepaid, together
with any additional amounts required pursuant to Section 3.05. Subject to
Section 2.17, each such prepayment shall be applied to the Committed Loans of
the Lenders in accordance with their respective Applicable Percentages in
respect of the relevant Facilities.

(ii)The Borrower may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(A) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (B) any such
prepayment shall be in a minimum principal amount of $100,000.   Each such
notice shall specify the date and amount of such prepayment. If such notice is
given by the Borrower, the Borrower shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein.

(b)Mandatory Prepayments.

(i)If for any reason the Total Revolving Credit Outstandings exceed the
Revolving Credit Facility then in effect, the Borrower shall immediately (x)
prepay Loans (including Swing Line Loans and L/C Borrowings) and/or (y) Cash
Collateralize the L/C Obligations (other than the L/C Borrowings) in an
aggregate amount necessary to cause Total Revolving Credit Outstandings to equal
or be less than the Revolving Credit Facility then in effect; provided, however,
that the Borrower shall not be required to Cash Collateralize the L/C
Obligations pursuant to this Section 2.05(b) unless after the prepayment in full
of the Revolving Credit Loans and Swing Line Loans the Total Revolving Credit
Outstandings exceed the Revolving Credit Facility then in effect.

(ii)Prepayments made pursuant to this Section 2.05(b)(i), first, shall be
applied ratably to the L/C Borrowings and the Swing Line Loans, second, shall be
applied ratably to the outstanding Revolving Credit Loans, and third, shall be
used to Cash Collateralize the remaining L/C Obligations. Upon a drawing under
any Letter of Credit that has been Cash Collateralized, the funds held as Cash
Collateral shall be applied (without any further action by or notice to or from
the Borrower or any other Loan Party) to reimburse the L/C Issuers or the
Revolving Credit Lenders, as applicable.

2.06Termination or Reduction of Commitments.

(a)Optional. The Borrower may, upon notice to the Administrative Agent,
terminate the Revolving Credit Facility, the Letter of Credit Subfacility or the
Swing Line Subfacility, or from time to time permanently reduce the Revolving
Credit Facility, the Letter of Credit Subfacility or the Swing Line Subfacility;
provided that (i) any such notice shall be received by the Administrative Agent
not later than 11:00 a.m. five Business Days prior to the date of termination or
reduction, (ii) any such partial reduction shall be in an aggregate amount of
$10,000,000 or any whole multiple of $1,000,000 in excess thereof and (iii) the
Borrower shall not

 

 

64

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

terminate or reduce (x) the Revolving Credit Facility if, after giving effect
thereto and to any concurrent prepayments hereunder, the Total Revolving Credit
Outstandings would exceed the Revolving Credit Facility, (y) the Letter of
Credit Subfacility if, after giving effect thereto, the Outstanding Amount of
L/C Obligations not fully Cash Collateralized hereunder would exceed the Letter
of Credit Subfacility, or (z) the Swing Line Subfacility if, after giving effect
thereto and to any concurrent prepayments hereunder, the Outstanding Amount of
Swing Line Loans would exceed the Swing Line Subfacility. The Administrative
Agent will promptly notify the Revolving Credit Lenders of any such notice of
termination or reduction of the Revolving Credit Facility, Letter of Credit
Subfacility or Swing Line Subfacility. Any reduction of the Revolving Credit
Facility shall be applied to the Revolving Credit Commitment of each Revolving
Credit Lender according to its Applicable Revolving Credit Percentage, and upon
any resulting reduction of the Letter of Credit Subfacility, the Letter of
Credit Sublimit of each L/C Issuer shall be reduced on a pro rata basis. All
fees accrued until the effective date of any termination of the Revolving Credit
Facility shall be paid on the effective date of such termination.

Following any such termination or reduction, the Administrative Agent may in its
discretion replace the existing Schedule 2.01 with an amended and restated
schedule that reflects all such terminations and reductions.

(b)Mandatory.    The aggregate Term Commitments shall be automatically and
permanently reduced to zero on the date of the Term Borrowing after giving
effect thereto.

2.07Repayment of Loans.

(a)The Borrower shall repay to the Revolving Credit Lenders on the Maturity Date
of the Revolving Credit Facility the aggregate principal amount of all Revolving
Credit Loans outstanding on such date.

(b)The Borrower shall repay each Swing Line Loan on the earlier to occur of (i)
the date five Business Days after such Loan is made and (ii) the Maturity Date
of the Revolving Credit Facility.

(c)The Borrower shall repay to the Term Lenders on the Maturity Date of the Term
Facility the aggregate principal amount of all Term Loans outstanding on such
date.

2.08Interest.

(a)Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate
Loan under a Facility shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurodollar
Rate for such Interest Period plus the Applicable Rate for such Facility; (ii)
each Base Rate Committed Loan under a Facility shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate for such
Facility; and (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate for the Revolving Credit
Facility.

 

 

65

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

(b)(i)    While any Event of Default exists under Section 8.01(a)(i) or Section
8.01(f), the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

(ii)Upon the request of the Required Lenders, while any Event of Default exists
(other than as set forth in clause (b)(i) above), the Borrower shall pay
interest on the principal amount of all outstanding Obligations hereunder at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(iii)Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c)Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.09Fees. In addition to certain fees described in subsections (h) and (i) of
Section 2.03 and in Sections 2.14(b)(iii) and 2.15(b)(iv):

(a)Revolving  Credit Facility Fee. The Borrower shall pay to the Administrative
Agent, for the account of each Revolving Credit Lender in accordance with its
Applicable Revolving Credit Percentage, a facility fee (the “Facility Fee”)
equal to the “Facility Fee” component of the Applicable Rate times the actual
daily amount of the Revolving Credit Facility (or, if the Revolving Credit
Commitments have terminated, the Total Revolving Credit Outstandings). For the
avoidance of doubt, the Facility Fee shall accrue at all times during the
Availability Period (and thereafter so long as any Revolving Credit Loans, Swing
Line Loans or L/C Obligations remain outstanding), including at any time during
which one or more of the conditions in Article IV is not met, and shall be due
and payable quarterly in arrears on the last Business Day of each March, June,
September and December, commencing with the first such date to occur after the
Closing Date, on the last day of the Availability Period and, if applicable,
thereafter on demand.  The Facility Fee shall be calculated quarterly in
arrears, and if there is  any change in the “Facility Fee” component of the
Applicable Rate during any quarter, the actual daily amount shall be computed
and multiplied by the “Facility Fee” component of the Applicable Rate separately
for each period during such quarter that such “Facility Fee” component of the
Applicable Rate was in effect.

(b)Other Fees.    The Borrower shall pay to the Arrangers and the Administrative
Agent for their own respective accounts fees in the amounts and at the times
specified in the Fee Letters. Such fees shall be fully earned when paid and
shall not be refundable for any reason whatsoever.

 

 

66

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

2.10Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.

(a)All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurodollar Rate) shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and  interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year). Interest shall
accrue on each Loan for the day on which such Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which such Loan or such
portion is paid, provided that any Loan that is repaid on the same day on which
it is made shall, subject to Section 2.12(a), bear interest for one day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

(b)If, as a result of any restatement of or other adjustment to the financial
statements of the REIT or for any other reason, the Borrower, the Administrative
Agent or the Required Lenders determine that (i) the ratio of Total Indebtedness
to Total Asset Value as calculated by the Borrower as of any applicable date was
inaccurate and (ii) a proper calculation of the ratio of Total Indebtedness to
Total Asset Value would have resulted in higher pricing for such period, the
Borrower shall immediately and retroactively be obligated to pay to the
Administrative  Agent for the account of the applicable Lenders or the L/C
Issuers, as the case may be, promptly on demand by the Administrative Agent (or,
after the occurrence of an actual or deemed entry of an order for relief with
respect to any Loan Party under the Bankruptcy Code of the United States,
automatically and without further action by the Administrative Agent, any Lender
or any L/C Issuer), an amount equal to the excess of the amount of interest and
fees that should have been paid for such period over the amount of interest and
fees actually paid for such period.   This paragraph shall not limit the rights
of the Administrative Agent, any Lender or any L/C Issuer, as the case may be,
under Section 2.03(c)(iii), 2.03(h) or 2.08(b) or under Article VIII. The
Borrower’s obligations under this paragraph shall survive the termination of the
Facilities and the repayment of all other Obligations hereunder.

2.11Evidence of Debt.

(a)The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrower and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Revolving Credit Note and/or a Term Note,
as applicable, which shall evidence such Lender’s Loans in addition to such
accounts or records. Each Lender may attach schedules to its Note(s) and endorse
thereon the date, Type (if applicable), amount and maturity of its Loans and
payments with respect thereto.

 

 

67

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

(b)In addition to the accounts and records referred to in subsection (a) above,
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit and Swing Line Loans. In the event
of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.

2.12Payments Generally; Administrative Agent’s Clawback.

(a)General. All payments to be made by the Borrower shall be made free and clear
of and without condition or deduction for any counterclaim, defense, recoupment
or setoff. Except as otherwise expressly provided herein, all payments by the
Borrower hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the Administrative
Agent’s Office in Dollars and in immediately available funds not later than 2:00
p.m. on the date specified herein. The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage in respect of the relevant
Facility (or other applicable share as provided herein) of such payment in like
funds as received by wire transfer to such Lender’s Lending Office. All payments
received by the Administrative Agent after 2:00 p.m. shall be deemed received on
the next succeeding Business Day and any applicable interest or fee shall
continue to accrue. If any payment to be made by the Borrower shall come due on
a day other than a Business Day, payment shall be made on the next following
Business Day, and such extension of time shall be reflected in computing
interest or fees, as the case may be.

(b)(i)    Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Committed Borrowing of Eurodollar Rate Loans (or, in the
case of any Committed Borrowing of Base Rate Loans, prior to 12:00 noon on the
date of such Committed Borrowing) that such Lender will not make available to
the Administrative Agent such Lender’s share of such Committed Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 (or, in the case of a Committed
Borrowing of Base Rate Loans, that such Lender has made such share available in
accordance with and at the time required by Section 2.02) and may, in reliance
upon such assumption, make available to the Borrower a corresponding amount. In
such event, if a Lender has not in fact made its share of the applicable
Committed Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount in immediately available funds
with interest thereon, for each day from and including the date such amount is
made available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (A) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing, and (B) in
the case of a payment to be made by the Borrower, the interest rate applicable
to Base Rate Loans under the applicable Facility. If the Borrower and such
Lender shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Committed Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Committed Loan included in such Committed Borrowing. Any payment by the Borrower
shall be without prejudice to any claim the Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.

 

 

68

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

(ii)Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or an L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Appropriate Lenders or the applicable L/C Issuer,
as the case may be, the amount due. In such event, if the Borrower has not in
fact made such payment, then each of the Appropriate Lenders or such L/C Issuer,
as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or such L/C Issuer,
in immediately available funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c)Failure to Satisfy Conditions Precedent. If any Lender makes available to the
Administrative Agent funds for any Loan to be made by such Lender as provided in
the foregoing provisions of this Article II, and such funds are not made
available to the Borrower by the Administrative Agent because the conditions to
the applicable Credit Extension set forth in Article IV are not satisfied or
waived in accordance with the terms hereof, the Administrative Agent shall
return such funds (in like funds as received from such Lender) to such Lender,
without interest.

(d)Obligations of Lenders Several.    The obligations of the Lenders hereunder
to make Committed Loans, to fund participations in Letters of Credit and Swing
Line Loans and to make payments pursuant to Section 11.04(c) are several and not
joint. The failure of any Lender to make any Committed Loan, to fund any such
participation or to make any payment under Section 11.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Committed Loan, to purchase its participation or to
make its payment under Section 11.04(c).

(e)Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

 

 

69

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

2.13Sharing of Payments by Lenders. If any Lender shall, by exercising any right
of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Committed Loans made by it, or the
participations in L/C Obligations or in Swing Line Loans held by it resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of such
Committed Loans or participations and accrued interest thereon greater than its
pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Committed Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Committed Loans and other amounts owing them in respect of the Facilities,
provided that:

(i)if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii)the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.16, or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Committed Loans or subparticipations in L/C Obligations or Swing Line Loans to
any assignee or participant, other than an assignment to the Borrower or any
Affiliate thereof (as to which the provisions of this Section shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

2.14Extension of Maturity Date in respect of Revolving Credit Facility.

(a)Request for Extension.    The Borrower may, by written notice to the
Administrative Agent (such notice, an “Extension Notice”) not earlier than 90
days and not later than 30 days prior to the Maturity Date then in effect
hereunder for the Revolving Credit Facility (the “Existing Maturity Date”),
request that the Revolving Credit Lenders extend the Maturity Date for the
Revolving Credit Facility for an additional six (6) month period from such
Existing Maturity Date (the “First Maturity Date Extension”), and (if so
extended) for an additional six (6) month period to the fifth anniversary of the
Closing Date (the “Second Maturity Date Extension” and together with the First
Maturity Date Extension, each a “Maturity Date Extension”). The Administrative
Agent shall distribute any such Extension Notice to the Revolving Credit Lenders
promptly following its receipt thereof.

 

 

70

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

(b)Conditions Precedent to Effectiveness of each Maturity Date Extension. As
conditions precedent to the effectiveness of each Maturity Date Extension, each
of the following requirements shall be satisfied:

(i)The Administrative Agent shall have received an Extension Notice within the
period required under subsection (a) above;

(ii)On the date of such Extension Notice and both immediately before and
immediately after giving effect to such Maturity Date Extension, no Default or
Event of Default shall have occurred and be continuing;

(iii)The Borrower shall have paid to the Administrative Agent, for the pro rata
benefit of the Revolving Credit Lenders based on their Applicable Revolving
Credit Percentages as of the applicable Existing Maturity Date, an extension fee
in an amount equal to 0.075% of the Revolving Credit Facility in effect on such
Existing Maturity Date, it being agreed that such fee shall be fully earned when
paid and shall not be refundable for any reason; and

(iv)The Administrative Agent shall have received a certificate of each Loan
Party dated as of the applicable Existing Maturity Date signed by a Responsible
Officer of such Loan Party certifying that, before and after giving effect to
such extension, (A) the representations and warranties contained in Article V
and the other Loan Documents are true and correct in all material respects on
and as of the Existing Maturity Date, except (x) to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects as of such earlier date,
(y) any representation or warranty that is already by its terms qualified as to
“materiality”, “Material Adverse Effect” or similar language shall be true and
correct in all respects as of such date (including such earlier date set forth
in the foregoing clause (y)) after giving effect to such qualification and (z)
for purposes of this Section 2.14, the representations and warranties contained
in subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to subsections (a)  and (b), respectively,
of Section 6.01, and (B) no Default exists.

2.15Increase in Facilities.

(a)Request for Increase. The Borrower may by written notice to the
Administrative Agent request, from time to time, to increase the aggregate
principal amount of the Facilities to an amount not exceeding
$650,000,000750,000,000 through one or more increases in the existing Revolving
Credit Commitments (each, an “Incremental Revolving Commitment”) and/or
increases in the principal amount of the Term Loan (each, an “Incremental Term
Commitment”); provided that (i) any such request for an increase shall be in a
minimum amount of $50,000,000 (provided that such amount may be less than
$50,000,000 if such amount represents all remaining availability under the
aggregate limit in respect of the Facilities set forth above) and (ii) the
Borrower may make a maximum of three such requests. Each notice from the
Borrower pursuant to this Section 2.15 shall specify (i) the date on which the
Borrower proposes that the Incremental Commitments shall be effective, which
shall be a date not less than 10 Business Days after the date on which such
notice is delivered to the Administrative Agent (the “Notice Period”) and (ii)
the identity of each Lender and each other Eligible Assignee to whom the
Borrower proposes any portion of such Incremental Commitments be allocated and
the amount of Incremental Revolving

 

 

71

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

Commitment and/or Incremental Term Commitment being requested from each such
Lender and Eligible Assignee; provided that any existing Lender approached to
provide all or a portion of the Incremental Commitments may elect or decline, in
its sole discretion, to provide such Incremental Commitment and any Lender not
responding within the Notice Period shall be deemed to have declined to provide
such Incremental Commitment. The Administrative Agent and the Borrower shall
thereafter determine the effective date (each an “Increase Effective Date”) and
the final allocation of such Incremental Commitments among the Lenders and
Eligible Assignees.

(b)Conditions.    The Incremental Commitments shall become effective as of the
Increase Effective Date; provided that:

(i)the Borrower shall have delivered to the Administrative Agent a certificate
of each Loan Party dated as of the Increase Effective Date signed by a
Responsible Officer of such Loan Party (x) certifying and attaching the
resolutions adopted by such Loan Party approving or consenting to such increase,
and (y) in the case of the Borrower, certifying that, before and after giving
effect to such Incremental Commitments and the Credit Extensions, if any to be
made on such Increase Effective Date (A) the representations and warranties
contained in Article V and the other Loan Documents are true and correct in all
material respects on and as of the Increase Effective Date, except to the extent
that (1) such representations and warranties specifically refer to an earlier
date, in which case they are true and correct in all material respects as of
such earlier date, (2) any representation or warranty that is already by its
terms qualified as to “materiality”, “Material Adverse Effect” or similar
language shall be true and correct in all respects as of such date (including
such earlier date set forth in the foregoing clause (1)) after giving effect to
such qualification and (3) for purposes of this Section 2.15, the
representations and warranties contained in subsections (a) and (b) of Section
5.05 shall be deemed to refer to the most recent statements furnished pursuant
to subsections (a) and (b), respectively, of Section 6.01, and (B) no Default
exists;

(ii)the Borrower shall have delivered any Notes requested by the Lenders to
reflect such Incremental Commitments;

(iii)the Administrative Agent shall have received documentation from each Person
providing such Incremental Commitments evidencing its share of the Incremental
Commitments and its obligations under this Agreement in form and substance
reasonably acceptable to the Administrative Agent, including, in the case of a
new Lender, a New Lender Joinder Agreement, subject in each case to any
requisite consents required under Section 11.06;

(iv)the Borrower shall have paid such fees to the Administrative Agent, for its
own account and for the benefit of the Lenders participating in such Incremental
Commitments as are agreed mutually at the time and shall have paid to MLPFSBofA
Securities any fees required to be paid pursuant to the Fee Letter to which
MLPFSBofA Securities (as assignee of Merrill Lynch, Pierce, Fenner & Smith
Incorporated) is a party in connection with such Incremental Commitments;

(v)the Borrower shall make any breakage payments in connection with any
adjustment of Revolving Credit Loans pursuant to Section 2.15(d);

 

 

72

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

(vi)if requested by the Administrative Agent or any Lender or other Eligible
Assignee participating in such Incremental Commitments, the Administrative Agent
shall have received a favorable opinion of counsel (which counsel shall be
reasonably acceptable to the Administrative Agent), addressed to the
Administrative Agent and each Lender, as to such customary matters concerning
such Incremental Commitments as the Administrative Agent may reasonably request;

(vii)upon the reasonable request of any Lender made at least ten days prior to
the effectiveness of such Increase Effective Date, the Borrower shall have
provided to such Lender, and such Lender shall be reasonably satisfied with, the
documentation and other information so requested in connection with applicable
“know your customer” and anti-money-laundering rules and regulations, including,
without limitation, the USA PATRIOT Act and the Beneficial Ownership Regulation,
in each case at least five days prior to such date; and

(viii)(vii)   the Borrower shall have delivered or caused to be delivered such
other assurances, certificates, documents, consents or opinions as the
Administrative Agent, any of the Lenders or other Eligible Assignees providing
such Incremental Commitments or, in the case of Incremental Revolving
Commitments, any L/C Issuer or the Swing Line Lender, reasonably may require.

(c)Terms of New Loans and Commitments.    The terms and provisions of Loans made
pursuant to the Incremental Commitments shall be as follows:

(i)the terms and provisions of the Incremental Term Loans shall be identical to
the then existing Term Loans (it being understood that Incremental Term Loans
may be a part of the Term Facility) except that Incremental Term Loans may have
such maturity dates (not earlier than the Maturity Date of the Term Facility) as
the Borrower, the Administrative Agent and the Lenders and Eligible Assignees
making such Incremental Term Loans may agree;

(ii)the terms and provisions of the Incremental Revolving Commitments and the
Revolving Credit Loans made pursuant thereto shall be identical and pursuant to
the exact same documentation applicable to the existing Revolving Credit
Commitments and Revolving Credit Loans;

(d)Adjustment of Revolving Credit Loans.    In the event that an Incremental
Revolving Commitment results in any change to the Applicable Revolving Credit
Percentage of any Lender, then on the Increase Effective Date, (i) subject to
the satisfaction of the foregoing terms and conditions and the conditions set
forth in Section 4.02, each Revolving Credit Lender and other Eligible Assignee
that is providing such Incremental Revolving Commitment shall make a Revolving
Credit Loan, the proceeds of which will be used to prepay the Revolving Credit
Loans of the existing Revolving Credit Lenders immediately prior to such
Increase Effective Date, so that, after giving effect thereto, the Revolving
Credit Loans outstanding are held by the Revolving Credit Lenders pro rata based
on their Revolving Credit Commitments after giving effect to such Incremental
Revolving Commitment and (ii) the participation interests of the Lenders in any
outstanding Letters of Credit and Swing Line Loans shall be automatically
reallocated among the Revolving Credit Lenders in accordance with their
respective Applicable Revolving Credit Percentages after giving effect to such
Incremental Revolving Commitment. If there is a new

 

 

73

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

borrowing of Revolving Credit Loans on such Increase Effective Date, the
Revolving Credit Lenders after giving effect to such Increase Effective Date
shall make such Revolving Credit Loans in accordance with Section 2.01(a).

(e)Making of Incremental Term Loans. On any Increase Effective Date on which an
Incremental Term Commitment is effective, subject to the satisfaction of the
foregoing terms and conditions and the conditions set forth in Section 4.02,
each Lender and Eligible Assignee that has agreed to provide such Incremental
Term Commitment shall make an Incremental Term Loan to the Borrower in an amount
equal to its pro rata share of such Incremental Term Commitment.

(f)Amendments. If any amendment to this Agreement is required to give effect to
any Incremental Commitments or Loan made pursuant thereto in accordance with
this Section 2.15, then such amendment shall be effective if executed by the
Loan Parties, each Lender providing such Incremental Commitments and the
Administrative Agent (each such amendment is a “Commitment Increase Amendment”).

(g)Equal and Ratable Benefit. The Loans and Incremental Commitments established
pursuant to this paragraph shall constitute Loans, Commitments and Obligations
under, and shall be entitled to all the benefits afforded by, this Agreement and
the other Loan Documents, and shall, without limiting the foregoing, benefit
equally and ratably from the Guaranty.

(h)Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 11.01 to the contrary.

2.16Cash Collateral.

(a)Certain Credit Support Events.    If (i) any L/C Issuer has honored any full
or partial drawing request under any Letter of Credit and such drawing has
resulted in an L/C Borrowing, (ii) as of the Letter of Credit Expiration Date,
any L/C Obligation for any reason remains outstanding, (iii) the Borrower shall
be required to provide Cash Collateral pursuant to Section 8.02(c), or (iv)
there shall exist a Defaulting Lender, the Borrower shall immediately (in the
case of clause (iii) above) or within one Business Day (in all other cases)
following any request by the Administrative Agent or an L/C Issuer that has
issued a Letter of Credit that remains outstanding, provide Cash Collateral in
an amount not less than the applicable Minimum Collateral Amount (determined in
the case of Cash Collateral provided pursuant to clause (iv) above, after giving
effect to Section 2.17(a)(iv) and any Cash Collateral provided by the Defaulting
Lender).

(b)Grant of Security Interest.    The Borrower, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to
the control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuers and the Lenders, and agrees to maintain, a first priority
security interest in all such cash,  deposit accounts and all balances therein,
and all other property so provided as collateral pursuant  hereto, and in all
proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to Section 2.16(c). If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent or the L/C Issuers as
herein provided, or that the total amount of such  Cash Collateral is less than
the Minimum Collateral Amount, the Borrower will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount

 

 

74

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

sufficient to eliminate such deficiency. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts at Bank of America. The Borrower
shall pay on demand therefor from time to time all customary account opening,
activity and other administrative fees and charges in connection with the
maintenance and disbursement of Cash Collateral.

(c)Application.    Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.16 or Sections
2.03, 2.05, 2.17 or 8.02 in respect of Letters of Credit shall be held and
applied to the satisfaction of the specific L/C Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.

(d)Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 11.06(b)(vi))) or (ii) the
determination by the Administrative Agent and the applicable L/C Issuer(s) that
there exists excess Cash Collateral; provided, however, the Person providing
Cash Collateral and the applicable L/C Issuer(s) may agree that Cash Collateral
shall not be released but instead held to support future anticipated Fronting
Exposure or other obligations.

2.17Defaulting Lenders.

(a)Adjustments.    Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i)Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders”, “Required
Revolving Lenders”, “Required Term Lenders” and Section 11.01.

(ii)Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to an L/C Issuer or the Swing Line Lender hereunder;
third, to Cash Collateralize the L/C Issuers’ Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.16; fourth, as the Borrower
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by

 

 

75

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

the Administrative Agent and the Borrower, to be held  in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and (y)
Cash Collateralize the L/C Issuers’ future Fronting Exposure with respect to
such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with Section 2.16; sixth, to the payment of any
amounts owing to the  Lenders, the L/C Issuers or the Swing Line Lender as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender, any L/C Issuer or the Swing Line Lender against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans or L/C Borrowings in respect of
which such Defaulting Lender has not fully funded its appropriate share, and (y)
such Loans were made or the related Letters of Credit were issued at a time when
the conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Obligations owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Obligations owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in L/C Obligations and
Swing Line Loans are held by the Lenders pro rata in accordance with the
Commitments hereunder without giving effect to Section 2.17(a)(iv). Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.17(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii)Certain Fees.

(A)No Defaulting Lender shall be entitled to receive any fee payable under
Section 2.09(a) for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any portion of such fee that
otherwise would have been paid to that Defaulting Lender).

(B)Each Defaulting Lender that is a Revolving Credit Lender shall be entitled to
receive Letter of Credit Fees for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Applicable Revolving
Credit Percentage of the stated amount of Letters of Credit for which it has
provided Cash Collateral pursuant to the terms of this Agreement.

(C)With respect to any Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to clause (B) above, the Borrower shall (x) pay to
each Non-Defaulting Lender that portion of any such fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender’s participation in
L/C Obligations or Swing Line Loans that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to the applicable
L/C Issuers and the Swing Line Lender, as applicable, the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to such L/C
Issuer’s or the Swing Line Lender’s Fronting Exposure to such Defaulting Lender,
and (z) not be required to pay the remaining amount of any such fee.

 

 

76

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

(iv)Reallocation of Applicable Percentages to Reduce Fronting Exposure. All or
any part of such Defaulting Lender’s participation in L/C Obligations and Swing
Line Loans shall be reallocated among the Non-Defaulting Lenders that are
Revolving Credit Lenders in accordance with their respective Applicable
Revolving Credit Percentages (calculated without regard to such Defaulting
Lender’s Revolving Credit Commitment) but only to the extent that such
reallocation does not cause the aggregate Revolving Credit Exposure of any
Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving Credit
Commitment. Subject to Section 11.20, no reallocation hereunder shall constitute
a waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s
increased exposure following such reallocation.

(v)Cash Collateral, Repayment of Swing Line Loans. If the reallocation described
in clause (a)(iv) above cannot, or can only partially, be effected, the Borrower
shall, without prejudice to any right or remedy available to it hereunder or
under applicable Law, (x) first, prepay Swing Line Loans in an amount equal to
the Swing Line Lender’s Fronting Exposure and (y) second, Cash Collateralize the
L/C Issuers’ Fronting Exposure in accordance with the procedures set forth in
Section 2.16.

(b)Defaulting Lender Cure. If the Borrower, the Administrative Agent, and, with
respect to any Defaulting Lender that is a Revolving Credit Lender, the Swing
Line Lender and the L/C Issuers, agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Committed Loans and funded and unfunded participations in Letters of Credit and
Swing Line Loans to be held on a pro rata basis by the Lenders in accordance
with their Applicable Percentages (without giving effect to Section
2.17(a)(iv)), whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

 

 

77

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY

3.01Taxes.

(a)Payments Free of Taxes; Obligation to Withhold; Payments on Account of Taxes.

(i)Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent) require the
deduction or withholding of any Tax from any such payment by the Administrative
Agent or a Loan Party, then the Administrative Agent or such Loan Party shall be
entitled to make such deduction or withholding, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

(ii)If any Loan Party or the Administrative Agent shall be required by the Code
to withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding taxes, from any payment, then (A)
the  Administrative Agent shall withhold or make such deductions as are
determined by the Administrative Agent to be required based upon the information
and documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the applicable Loan Party shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section 3.01) the applicable Recipient receives an amount equal to the sum
it would have received had no such withholding or deduction been made.

(iii)If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Loan Party or the Administrative Agent, as required by
such Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Loan Party or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.

(b)Payment of Other Taxes by the Loan Parties. Without limiting the provisions
of subsection (a) above, the Loan Parties shall timely pay to the relevant
Governmental Authority  in accordance with applicable law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.

 

 

78

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

(c)Tax Indemnifications. (i) Each of the Loan Parties shall, and does hereby,
jointly and severally indemnify each Recipient, and shall make payment in
respect thereof within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.01) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient, and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or an L/C Issuer (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender or an
L/C Issuer, shall be conclusive absent manifest error. Each of the Loan Parties
shall, and does  hereby, jointly and severally indemnify the Administrative
Agent, and shall make payment in respect thereof within 10 days after demand
therefor, for any amount which a Lender or an L/C Issuer for any reason fails to
pay indefeasibly to the Administrative Agent as required pursuant  to Section
3.01(c)(ii) below.

(ii)Each Lender and each L/C Issuer shall, and does hereby, severally indemnify,
and shall make payment in respect thereof within 10 days after demand therefor,
(x) the Administrative Agent against any Indemnified Taxes attributable to such
Lender or such L/C Issuer (but only to the extent that any Loan Party has not
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Loan Parties to do so), (y) the
Administrative Agent and the Loan Parties, as applicable, against any Taxes
attributable to such Lender’s failure to comply with the provisions of Section
11.06(d) relating to the maintenance of a Participant Register and (z) the
Administrative Agent and the Loan Parties, as applicable, against any Excluded
Taxes attributable to such Lender or such L/C Issuer, in each case, that are
payable or paid by the Administrative Agent or a Loan Party in connection with
any  Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender and each L/C Issuer
hereby authorizes the Administrative Agent to  set off and apply any and all
amounts at any time owing to such Lender or such L/C Issuer, as the case may be,
under this Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).

(d)Evidence of Payments. As soon as practicable after any payment of Taxes by
the Borrower to a Governmental Authority as provided in this Section 3.01, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of any return required by Laws to report such payment or other evidence
of such payment reasonably satisfactory to the Administrative Agent.

 

 

79

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

(e)Status of Lenders; Tax Documentation.

(i)Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii)Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

(A)any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(I)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed copies of IRS Form W-8BENE (or W-8BEN, as
applicable) establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BENE (or W-8BEN, as applicable) establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

 

 

80

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

(II)executed copies of IRS Form W-8ECI;

(III)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W-8BENE (or W-8BEN, as applicable); or

(IV)to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BENE (or W-8BEN,
as applicable), a U.S. Tax Compliance Certificate substantially in the form of
Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
H-4 on behalf of each such direct and indirect partner;

(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D)if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

 

 

81

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

(iii)Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.

(f)Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or an L/C Issuer, or have any obligation to pay to
any Lender or any L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or such L/C Issuer, as the case may
be. If any Recipient determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
by any Loan Party or with respect to which any Loan Party has paid additional
amounts pursuant to this Section 3.01, it shall pay to such Loan Party an amount
equal to such refund (but only to the extent of indemnity payments made, or
additional amounts paid, by a Loan Party under this Section 3.01 with respect to
the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) incurred by such Recipient, and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund), provided that such Loan Party, upon the request of the Recipient,
agrees to repay the amount paid over to such Loan Party (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Recipient in the event the Recipient is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
subsection, in no  event will the applicable Recipient be required to pay any
amount to any Loan Party pursuant to this subsection the payment of which would
place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the Tax subject to indemnification and giving
rise to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This subsection shall not be construed to require any Recipient
to make available its tax returns (or any other information relating to its
taxes that it deems confidential) to any Loan Party or any other Person.

(g)Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or an L/C Issuer, the termination of
the Facilities and the repayment, satisfaction or discharge of all other
Obligations.

3.02Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its Lending  Office to perform any of its obligations hereunder or make,
maintain or fund or charge interest with respect to any Credit Extension or to
determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, (i) any obligation of such Lender to issue, make,
maintain, fund or charge interest with respect to any such Credit Extension or
continue Eurodollar Rate Loans or to convert Base Rate Committed Loans to
Eurodollar Rate Loans shall be suspended, and (ii) if such notice asserts the
illegality of such Lender making or maintaining Base Rate Loans the interest
rate on which is determined by reference to the Eurodollar Rate component of the
Base Rate, the interest rate on which Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the

 

 

82

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

Administrative Agent without reference to the Eurodollar Rate component of the
Base Rate, in each case until such Lender notifies the Administrative Agent and
the Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, (x) the Borrower shall, upon demand from
such Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurodollar Rate Loans of such Lender to Base Rate Loans (the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate), either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurodollar Rate Loans to such day, or immediately, if such Lender
may not lawfully continue to maintain such Eurodollar Rate Loans and (y) if such
notice asserts the illegality of such Lender determining or charging interest
rates based upon the Eurodollar Rate, the Administrative Agent shall during the
period of such suspension compute the Base Rate applicable to such Lender
without reference to the Eurodollar Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurodollar Rate. Upon any such prepayment or conversion, the Borrower shall also
pay accrued interest on the amount so prepaid or converted.

3.03Inability to Determine Rates. If in connection with any request for a
Eurodollar Rate Loan or a conversion to or continuation thereof (a) the
Administrative Agent determines that (i) Dollar deposits are not being offered
to banks in the applicable offshore interbank market for the applicable amount
and Interest Period of such Eurodollar Rate Loan, or (ii) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan or in
connection with an existing or proposed Base Rate Loan (in each case with
respect to clause (a) above, the “Impacted Loans”), or (b) the Administrative
Agent or the affected Lenders determine that for any reason the Eurodollar Rate
for any requested Interest Period with respect to a proposed Eurodollar Rate
Loan does not adequately and fairly reflect the cost to such Lenders of funding
such Eurodollar Rate Loan, the Administrative Agent will promptly so notify the
Borrower and each Lender. Thereafter, (x) the obligation of the Lenders to make
or maintain Eurodollar Rate Loans shall be suspended (to the extent of the
affected Eurodollar Rate Loans or Interest Periods), and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
the Administrative Agent (upon the instruction of the affected Lenders) revokes
such notice. Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans (to the extent of the affected Eurodollar Rate Loans or Interest Periods)
or, failing that, will be deemed to have converted such request into a request
for a Committed Borrowing of Base Rate Loans in the amount specified therein.

Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a)(i) of this section, the Administrative
Agent, in consultation with the Borrower and the affected Lenders, may establish
an alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a) of the first sentence of this section, (2)
the Administrative Agent determines, or the affected Lenders notify the
Administrative Agent and the Borrower, that such

 

 

83

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

alternative interest rate does not adequately and fairly reflect the cost to
such Lenders of funding the Impacted Loans, or (3) any Lender determines that
any Law has made it unlawful, or that any Governmental Authority has asserted
that it is unlawful, for such Lender or its applicable Lending Office to make,
maintain or fund Loans whose interest is determined by reference to such
alternative rate of interest or to determine or charge interest rates based upon
such rate or any Governmental Authority has imposed material restrictions on the
authority of such Lender to do any of the foregoing and provides the
Administrative Agent and the Borrower written notice thereof.

3.04Increased Costs; Reserves on Eurodollar Rate Loans.

(a)Increased Costs Generally. If any Change in Law shall:

(i)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e)) or any L/C
Issuer;

(ii)subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii)impose on any Lender or any L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or such L/C Issuer of participating in, issuing or maintaining any
Letter of Credit (or of maintaining its obligation to participate in or to issue
any Letter of Credit), or to reduce the amount of any sum received or receivable
by such Lender or such L/C Issuer hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender or such L/C Issuer, the
Borrower will pay to such Lender or such L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender  or such L/C Issuer,
as the case may be, for such additional costs incurred or reduction suffered.

(b)Capital Requirements. If any Lender or any L/C Issuer determines that any
Change in Law affecting such Lender or such L/C Issuer or any Lending Office of
such Lender or such Lender’s or such L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such L/C Issuer’s capital or on
the capital of such Lender’s or such L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swing Line Loans held by, such
Lender, or the Letters of Credit issued by such L/C Issuer, to a level below
that which such Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such L/C Issuer’s policies and the policies of
such

 

 

84

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

Lender’s or such L/C Issuer’s holding company with respect to capital adequacy
and liquidity), then from time to time the Borrower will pay to such Lender or
such L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s
holding company for any such reduction suffered.

(c)Certificates for Reimbursement. A certificate of a Lender or an L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or such
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay  such Lender or such
L/C Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.

(d)Delay in Requests. Failure or delay on the part of any Lender or any L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section 3.04 shall not constitute a waiver of such Lender’s or such L/C Issuer’s
right to demand such compensation, provided that the Borrower shall not be
required to compensate a Lender or an L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or  reductions
suffered more than nine months prior to the date that such Lender or such L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or such L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).

(e)Reserves on Eurodollar Rate Loans. The Borrower shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Borrower shall have received at least 10 days’ prior notice (with a copy to
the Administrative Agent) of such additional interest or costs from such Lender.
If a Lender fails to give notice 10 days prior to the relevant Interest Payment
Date, such additional interest or costs shall be due and payable 10 days from
receipt of such notice.

3.05Compensation for Losses.    Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a)any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

 

 

85

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

(b)any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert into any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower; or

(c)any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 11.13; including any loss of anticipated profits and any loss or
expense arising from the liquidation or reemployment of funds obtained by it to
maintain such Loan or from fees payable to terminate the deposits from which
such funds were obtained. The Borrower shall also pay any customary
administrative fees charged by such Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

3.06Mitigation Obligations; Replacement of Lenders.

(a)Designation of a Different Lending Office. Each Lender may make any Credit
Extension to the Borrower through any Lending Office, provided that the exercise
of this option shall not affect the obligation of the Borrower to repay the
Credit Extension in accordance with the terms of this Agreement. If any Lender
requests compensation under Section 3.04,  or requires the Borrower to pay any
Indemnified Taxes or additional amounts to any Lender, any L/C Issuer, or any
Governmental Authority for the account of any Lender or any L/C Issuer pursuant
to Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then
at the request of the Borrower such Lender or such L/C Issuer shall, as
applicable, use reasonable efforts to designate a different Lending Office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender or such L/C Issuer, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04, as the
case may be, in the future, or eliminate the need for the notice pursuant to
Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender or such L/C Issuer, as the case may be, to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender or such L/C
Issuer, as the case may be. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender or any L/C Issuer in connection with
any such designation or assignment.

(b)Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if the Borrower is required to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 3.01 and, in each case, such Lender has declined or
is unable to designate a different lending office in accordance with Section
3.06(a), the Borrower may replace such Lender in accordance with Section 11.13.

 

 

86

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

3.07LIBOR Successor Rate.    (a) Notwithstanding anything to the contrary in
this Agreement or any other Loan Documents, if the Administrative Agent
determines (which determination shall be conclusive absent manifest error), or
the Borrower or Required Lenders notify the Administrative Agent (with, in the
case of the Required Lenders, a copy to the Borrower) that the Borrower or
Required Lenders (as applicable) have determined, that:

(i)adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including because the LIBOR Screen Rate is not
available or published on a current basis and such circumstances are unlikely to
be temporary; or

(ii)the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans,
provided that, at the time of such statement, there is no successor
administrator that is satisfactory to the Administrative Agent, that will
continue to provide LIBOR after such specific date (such specific date, the
“Scheduled Unavailability Date”), or

(iii)syndicated loans currently being executed, or that include language similar
to that contained in this Section 3.07, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR,

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may amend this Agreement to replace LIBOR
with an(x) one or more SOFR-Based Rates or (y) another alternate benchmark rate
(giving due consideration to any evolving or then existing convention for
similar U.S. dollar denominated syndicated credit facilities for such
alternative benchmarks and, in each case, including any mathematical or other
adjustments to the benchmark (if any) incorporated therein) (any such proposed
rate, a “LIBOR Successor Rate”), together withsuch benchmark giving due
consideration to any evolving or then existing convention for similar U.S.
dollar denominated syndicated credit facilities for such benchmarks, which
adjustment or method for calculating such adjustment shall be published on an
information service as selected by the Administrative Agent from time to time in
its reasonable discretion and may be periodically updated by the Administrative
Agent from time to time in its reasonable discretion (the “Adjustment;” and any
such proposed rate, a “LIBOR Successor Rate Conforming Changes”), and any such
amendment shall become effective at 5:00 p.m. (New York time) on the fifth
Business Day after the Administrative Agent shall have posted such proposed
amendment to all Lenders and the Borrower unless, prior to such time, Lenders
comprising the Required Lenders have delivered to the Administrative Agent
written notice that such Required Lenders do not accept such amendment(A) in the
case of an amendment to  replace LIBOR with a rate described in clause (x),
object to the Adjustment; or (B) in the case of an amendment to replace LIBOR
with a rate described in clause (y), object to such amendment; provided that for
the avoidance of doubt, in the case of clause (A), the Required Lenders shall
not be entitled to object to any SOFR-Based Rate contained in any such
amendment. Such LIBOR Successor Rate shall be applied in a manner consistent
with market practice; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, such LIBOR Successor
Rate shall be applied in a manner as otherwise reasonably determined by the
Administrative Agent..

 

 

87

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

(b)     If no LIBOR Successor Rate  has  been determined and the circumstances
under clause (a)(i) above exist or the Scheduled Unavailability Date has
occurred (as applicable), the Administrative Agent will promptly so notify the
Borrower and each Lender. Thereafter, (x) the obligation of the Lenders to make
or maintain Eurodollar Rate Loans shall be suspended, (to the extent of the
affected Eurodollar Rate Loans or Interest Periods), and (y) the Eurodollar Rate
component shall no longer be utilized in determining the Base Rate.  Upon
receipt of such  notice, the Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurodollar Rate Loans (to the
extent of the affected Eurodollar Rate Loans or Interest Periods) or, failing
that, will be deemed to have converted such request into a request for a
Committed Borrowing of Committed Base Rate Loans (subject to the foregoing
clause (y)) in the amount specified therein.

Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.

In connection with the implementation of a LIBOR Successor Rate, the
Administrative Agent will have the right to make LIBOR Successor Rate Conforming
Changes from time to time and, notwithstanding anything to the contrary herein
or in any other Loan Document, any amendments implementing such LIBOR Successor
Rate Conforming Changes will become effective without any further action or
consent of any other party to this Agreement.

For purposes hereof:

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York for the
purpose of recommending a benchmark rate to replace LIBOR in loan agreements
similar to this Agreement.

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s website (or any successor source) and, in each case,
that has been selected or recommended by the Relevant Governmental Body.

“SOFR-Based Rate” means SOFR or Term SOFR.

“Term SOFR” means the forward-looking term rate for any period that is
approximately (as determined by the Administrative Agent”) as long as any of the
Interest Period options set forth in the definition of “Interest Period” and
that is based on SOFR and that has been selected  or recommended by the Relevant
Governmental Body, in each case as published on an information service as
selected by the Administrative Agent from time to time in its reasonable
discretion.

3.08Survival. All of the Borrower’s obligations under this Article III shall
survive the termination of the Facilities, repayment of all other Obligations
hereunder, and resignation of the Administrative Agent.

 

 

88

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01Conditions of Effectiveness.    The effectiveness of this Agreement and the
obligation of each Term Lender to make its Term Loan hereunder is subject to
satisfaction of the following conditions precedent:

(a)The Administrative Agent’s receipt of the following, each of which shall be
originals, or e-mail (in a .pdf format) or telecopies (followed promptly by
originals) unless otherwise specified, each properly executed by a Responsible
Officer of the signing Loan Party, each dated the Closing Date (or, in the case
of certificates of governmental officials, the Borrower’s Instruction
Certificate and the Borrower Remittance Instructions, a recent  date before the
Closing Date) and each in form and substance satisfactory to the
Administrative  Agent and each of the Lenders:

(i)executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender and the Borrower;

(ii)a Revolving Credit Note executed by the Borrower in favor of each Revolving
Credit Lender requesting a Revolving Credit Note and a Term Note executed by the
Borrower in favor of each Term Lender requesting a Term Note;

(iii)a duly completed Borrower’s Instruction Certificate executed by a
Responsible Officer of the Borrower, together with such certificates of
resolutions or other action, incumbency certificates and/or other certificates
of Responsible Officers of each Loan Party as the Administrative Agent may
require evidencing the identity, authority and capacity of each Responsible
Officer thereof authorized to act as a Responsible Officer in connection with
this Agreement and the other Loan Documents to which such Loan Party is a party;

(iv)such documents and certifications as the Administrative Agent may reasonably
require to evidence that each Loan Party is duly organized or formed, and that
each Loan Party is validly existing, in good standing and qualified to engage in
business in (A) its jurisdiction of organization and (B) each jurisdiction where
its ownership, lease or operation of properties or the conduct of its business
requires such qualification, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect;

(v)favorable opinions addressed and reasonably satisfactory to the
Administrative Agent, the Issuing Banks and the Lenders, from counsel reasonably
acceptable to the Administrative Agent, as to the matters concerning the Loan
Parties and the Loan Documents as the Administrative Agent may reasonably
request;

(vi)a certificate of a Responsible Officer of each Loan Party either (A)
attaching copies of all consents, licenses and approvals required in connection
with the execution, delivery and performance by such Loan Party and the validity
against such Loan Party of the Loan Documents to which it is a party, and such
consents, licenses and approvals shall be in full force and effect, or (B)
stating that no such consents, licenses or approvals are so required;

 

 

89

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

(vii)a certificate signed by a Responsible Officer of the Borrower certifying
(A) that the conditions specified in Sections 4.02(a) and (b) have been
satisfied, (B) that there has been no event or circumstance since December 31,
2016 that has had or could be reasonably expected to have, either individually
or in the aggregate, a Material Adverse Effect, (C) that no action, suit,
investigation or proceeding is pending or, to the knowledge of any Loan Party,
threatened in any court or before any arbitrator or Governmental Authority that
(1) relates to this Agreement or any other Loan Document, or any of the
transactions contemplated hereby or thereby, or (2) could reasonably be expected
to have a Material Adverse Effect and (D) a calculation of the ratio of Total
Indebtedness to Total Asset Value as of the last day of the fiscal quarter of
the REIT ended September 30, 2017;

(viii)a Solvency Certificate from the REIT certifying that, after giving effect
to the transactions to occur on the Closing Date (including, without limitation,
all Credit Extensions to occur on the Closing Date), each Loan Party is,
individually and together with its Subsidiaries on a consolidated basis,
Solvent;

(ix)a duly completed compliance certificate, giving pro forma effect to the
transactions to occur on the Closing Date (including, without limitation, all
Credit Extensions to occur on the Closing Date);

(x)duly completed Borrower Remittance Instructions signed by a Responsible
Officer of the Borrower;

(xi)the financial statements referenced in Section 5.05(a) and (b);

(xii)evidence that each of the Existing BANA Credit Agreement, the Existing PNC
Credit Agreement and the Existing WFB Credit Agreement and all documents entered
into in connection with each such agreement, shall have been terminated in full
(except to the extent that provisions of any such document by its express terms
survives termination thereof) and all unpaid principal, interest, fees, expenses
and other amounts owing thereunder or in connection therewith (other than any
contingent obligation not yet due and payable) shall have been paid in full and
all commitments thereunder shall have been terminated, or concurrently with the
Closing Date is being, terminated and paid in full; and

(xiii)such other assurances, certificates, documents, consents or opinions as
the Administrative Agent, any L/C Issuer, the Swing Line Lender, the Required
Lenders or the Required Term Lenders reasonably may require.

(b)Any fees required hereunder or under the Fee Letters to be paid on or before
the Closing Date shall have been paid.

(c)Completion of all due diligence with respect to the REIT, the Borrower, and
their respective Subsidiaries and properties in scope and determination
satisfactory to the Administrative Agent, the Bookrunner, the Arrangers and the
Lenders in their sole discretion.

 

 

90

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

(d)Unless waived by the Administrative Agent, the Borrower shall have paid all
fees, charges and disbursements of counsel to the Administrative Agent (directly
to such counsel if requested by the Administrative Agent) to the extent invoiced
(which invoice may be in summary form) prior to or on the Closing Date, plus
such additional amounts of such fees, charges and disbursements as shall
constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
the Borrower and the Administrative Agent).

(e)At least ten Business Days prior to the Closing Date, the Administrative
Agent and each Lender shall have received documentation and other information
with respect to each  of the Loan Parties that is required, in the
Administrative Agent’s or such Lender’s judgment, by regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) and regulations implemented by the US Treasury’s
Financial Crimes Enforcement Network under the Bank Secrecy Act.

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

4.02Conditions to all Credit Extensions.  The obligation of each Lender to honor
any Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type, or a continuation of
Eurodollar Rate Loans) is subject to the following conditions precedent:

(a)The representations and warranties of the Borrower and each other Loan Party
contained in Article V or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct in  all material respects on and as of the date of
such Credit Extension, except to the extent that (i) such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects as of such earlier date, (ii) any
representation or warranty that is already by its terms qualified as to
“materiality”, “Material Adverse Effect” or similar language shall be true and
correct in all respects as of such date (including such earlier date set forth
in the foregoing clause (i)) after giving effect to such qualification and (iii)
for purposes of this Section 4.02, the representations and warranties contained
in subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to subsections (a) and (b), respectively,
of Section 6.01.

(b)No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.

 

 

91

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

(c)The Administrative Agent and, if applicable, the applicable L/C Issuer or the
Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Eurodollar Rate Loans) submitted by the Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.

ARTICLE V. REPRESENTATIONS AND WARRANTIES

Each Loan Party represents and warrants to the Administrative Agent and the
Lenders that:

5.01Existence, Qualification and Power. Each Loan Party and each Subsidiary
thereof (a) is duly organized or formed, validly existing and, as applicable, in
good standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own or
lease its assets and carry on its business and (ii) execute, deliver and perform
its obligations under the Loan Documents to which it is a party, and (c) is duly
qualified and is licensed and, as applicable, in good standing under the Laws of
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (b)(i) or (c), to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.

5.02Authorization; No Contravention. The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is party, have been
duly authorized by all necessary corporate or other organizational action, and
do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment
to  be made under (i) any Contractual Obligation to which such Person is a party
or affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law.

5.03Governmental Authorization; Other Consents.    No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document.

5.04Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each Loan
Party that is party thereto. This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms.

 

 

92

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

5.05Financial Statements; No Material Adverse Effect.

(a)Each of the Audited Financial Statements and the audited consolidated balance
sheet of the REIT for the fiscal year ended December 31, 2016, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal year of the REIT, including the notes thereto (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein; (ii) fairly
present the financial condition of the REIT and its Consolidated Subsidiaries as
of the date thereof and their results of operations for the period covered
thereby in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein; and (iii) show all
material indebtedness and other liabilities, direct or contingent, of the REIT
and its Consolidated Subsidiaries as of the date thereof, including liabilities
for taxes, material commitments and Indebtedness.

(b)The unaudited consolidated balance sheet of the REIT and its Consolidated
Subsidiaries dated September 30, 2017, and the related consolidated statements
of income or operations, shareholders’ equity and cash flows for the fiscal
quarter ended on that date (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and (ii) fairly present the financial condition of the
REIT and its Consolidated Subsidiaries as of the date thereof and their results
of operations for the period covered thereby, subject, in the case of clauses
(i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments. Schedule 5.05 sets forth all material indebtedness and other
liabilities, direct or contingent, of the REIT and its Consolidated Subsidiaries
not included in such financial statements, including liabilities for taxes,
material commitments and Indebtedness.

(c)Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

(d)The consolidated forecasted balance sheet and statements of income and cash
flows of the REIT and its Consolidated Subsidiaries delivered pursuant to
Section 6.01(c) were prepared in good faith on the basis of the assumptions
stated therein, which assumptions were fair in light of the conditions existing
at the time of delivery of such forecasts, and represented,  at the time of
delivery, the REIT’s best estimate of its future financial condition and
performance.

5.06Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of any Loan Party after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against any Loan Party or any of its
Subsidiaries or against any of their properties or revenues that (a) purport to
affect or pertain to this Agreement or any other Loan Document, or any of the
transactions contemplated hereby, or (b) either individually or in the
aggregate, if determined adversely, could reasonably be expected to have a
Material Adverse Effect.

 

 

93

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

5.07No Default.    Neither any Loan Party nor any Subsidiary thereof is in
default under or with respect to any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.

5.08Ownership of Property. Each Loan Party and each of its Subsidiaries has good
record and marketable title in fee simple to, or valid leasehold interests in,
all real property necessary or used in the ordinary conduct of its business,
except for such defects in title as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

5.09Environmental Compliance. The Loan Parties and their respective Subsidiaries
conduct in the ordinary course of business a review of the effect of existing
Environmental Laws and claims alleging potential liability or responsibility for
violation of any Environmental Law on their respective businesses, operations
and properties, and as a result thereof the Borrower has reasonably concluded
that such Environmental Laws and claims could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

5.10Insurance.    The properties of the REIT and its Subsidiaries are insured
with financially sound and reputable insurance companies not Affiliates of the
REIT, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in each of the localities where the REIT or any of its
Subsidiaries operates and/or owns properties.

5.11Taxes. The REIT and each of its Subsidiaries has filed all Federal, state
and other material tax returns and reports required to be filed, and have paid
all Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. There is no proposed tax
assessment against the REIT or any Subsidiary thereof that would, if made, have
a Material Adverse Effect. Neither any Loan Party nor any Subsidiary thereof is
party to any tax sharing agreement.

5.12ERISA Compliance.

(a)Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state laws. Each Pension Plan
that is intended to be a qualified plan under Section 401(a) of the Code has
received a favorable determination letter from the Internal Revenue Service to
the effect that the form of such Plan is qualified under Section 401(a) of the
Code and the trust related thereto has been determined by the Internal Revenue
Service to be exempt from federal income tax under Section 501(a) of the Code,
or an application for such a letter is currently being processed by the Internal
Revenue Service. To the best knowledge of each Loan Party, nothing has occurred
that would prevent or cause the loss of such tax-qualified status.

 

 

94

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

(b)There are no pending or, to the best knowledge of any Loan Party, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.

(c)(i) No ERISA Event has occurred, and neither any Loan Party nor any ERISA
Affiliate is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan; (ii) each Loan Party and each ERISA Affiliate has met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan,
and no waiver of the minimum funding standards under the Pension Funding Rules
has been applied for or obtained; (iii) as of the most recent valuation date for
any Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Code) is 60% or higher and neither any Loan Party nor
any ERISA Affiliate knows of any facts or circumstances that could reasonably be
expected to cause the funding target attainment percentage for any such plan to
drop below 60% as of the most recent valuation date; (iv) neither any Loan Party
nor any ERISA Affiliate has incurred any liability to the PBGC other than for
the payment of premiums, and there are no premium payments which have become due
that are unpaid; (v) neither any Loan Party nor any ERISA Affiliate has engaged
in a transaction that could be subject to Section 4069 or Section 4212(c) of
ERISA; and (vi) no Pension Plan has been terminated by the plan administrator
thereof nor by the PBGC, and no event or circumstance has occurred or exists
that could reasonably be expected to cause the PBGC to institute proceedings
under Title IV of ERISA to terminate any Pension Plan.

(d)Neither the Borrower or any ERISA Affiliate maintains or contributes to, or
has any unsatisfied obligation to contribute to, or liability under, any active
or terminated Pension Plan other than (A) on the Closing Date, those listed on
Schedule 5.12(d) hereto and (B) thereafter, Pension Plans not otherwise
prohibited by this Agreement.

(e)No Loan Party is or will be using “plan assets” (within the meaning of 29 CFR
§ 2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit
Plans in connection with the Loans, the Letters of Credit or the Commitments.

5.13Subsidiaries; Equity Interests.    As of the Closing Date, all of the
outstanding Equity Interests in each Subsidiary Guarantor are owned, directly or
indirectly, by the Borrower as set forth on Part (a) of Schedule 5.13 free and
clear of all Liens. All of the outstanding Equity Interests in each Loan Party
have been validly issued and are fully paid and nonassessable. Set forth on Part
(b) of Schedule 5.13 is a complete and accurate list of all Loan Parties,
showing as of the Closing Date (as to each Loan Party) the jurisdiction of its
incorporation or organization and the address of its principal place of
business.

 

 

95

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

5.14Margin Regulations; Investment Company Act.

(a)Such Loan Party is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock. Following the application of
the proceeds of each Borrowing or drawing under each Letter of Credit, not more
than 25% of the value of the assets (either of such Loan Party only or of the
Loan Parties and their Subsidiaries on a consolidated basis) will be margin
stock.

(b)None of the REIT, any Person Controlling the REIT, or any Subsidiary of the
REIT is or is required to be registered as an “investment company” under the
Investment Company Act of 1940.

5.15Disclosure. Each Loan Party has disclosed to the Administrative Agent and
the Lenders all agreements, instruments and corporate or other restrictions to
which it or any of its Subsidiaries is subject, and all other matters known to
it, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect. No report, financial statement, certificate
or other information furnished (whether in writing or orally) by or on  behalf
of any Loan Party to the Administrative Agent or any Lender in connection with
the transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case, as modified
or supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, each Loan Party represents only that such information was prepared
in good faith based upon assumptions believed to be reasonable at the time.

5.16Compliance with Laws.    Each Loan Party and each Subsidiary thereof is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

5.17Taxpayer Identification Number.    Each Loan Party’s true and correct U.S.
taxpayer identification number is set forth on Schedule 11.02 (or, in the case
of a Subsidiary that becomes a Loan Party after the Closing Date, is set forth
in the information provided to the Administrative Agent with respect to such
Subsidiary pursuant to Section 6.12).

5.18Intellectual Property; Licenses, Etc.    Each Loan Party, and each of its
Subsidiaries, owns, or possesses the right to use, all trademarks, trade names,
copyrights, patents and other intellectual property material to its business,
and the use thereof by the Loan Parties and their Subsidiaries does not infringe
upon the rights of any other Person, except for any such infringements that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

 

 

96

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

5.19OFAC. No Loan Party, nor, to the knowledge of any Loan Party, any Related
Party, (i) is currently the subject of any Sanctions, (ii) is located, organized
or residing in any Designated Jurisdiction, (iii) included on OFAC’s List of
Specially Designated Nationals, HMT’s Consolidated List of Financial Sanctions
Targets and the Investment Ban List, or any similar list enforced by any other
relevant sanctions authority or (iv) is or has been (within the previous five
(5) years) engaged in any transaction with any Person who is now or was then the
subject of Sanctions or who is located, organized or residing in any Designated
Jurisdiction. No Loan, nor the proceeds from any Credit Extension, has been
used, directly or indirectly, to lend, contribute, provide or has otherwise made
available to fund any activity or business in any Designated Jurisdiction or to
fund any activity or business of any Person located, organized or residing in
any Designated Jurisdiction or who is the subject of any Sanctions, or in any
other manner that will result in any violation by any Person (including any
Lender, any Arranger, the Bookrunner, the Administrative Agent, any L/C Issuer
or the Swing Line Lender) of Sanctions.

5.20Solvency. Each Loan Party is, individually and together with its
Subsidiaries on a consolidated basis, Solvent.

5.21REIT Status; Stock Exchange Listing.

(a)The REIT is organized and operated in a manner that allows it to qualify for
REIT Status.

(b)At least one class of common Equity Interests of the REIT is listed on the
New York Stock Exchange or the NASDAQ Stock Market.

5.22Subsidiary Guarantors. Each Required Subsidiary Guarantor is a Subsidiary
Guarantor.

5.23Anti-Corruption Laws; Anti-Money Laundering Laws.

(a)The Borrower and its Subsidiaries have conducted their businesses in
compliance with the United States Foreign Corrupt Practices Act of 1977, as
amended, and other applicable anti-corruption laws and have instituted and
maintained policies and procedures designed to promote and achieve compliance
with such laws.

(b)Neither the Borrower, nor any of its Subsidiaries, nor, to the knowledge of
the Borrower and its Subsidiaries, any Related Party thereof (i) has violated or
is in violation of any applicable anti-money laundering law or (ii) has engaged
or engages in any transaction, investment, undertaking or activity that conceals
the identity, source or destination of the proceeds from any category of
offenses designated in any applicable law, regulation or other binding measure
implementing the “Forty Recommendations” and “Nine Special Recommendations”
published by the Organisation for Economic Cooperation and Development’s
Financial Action Task Force on Money Laundering.

5.24EEA Financial Institution.  Neither the Borrower nor any Guarantor is an EEA
Financial Institution.

 

 

97

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

ARTICLE VI. AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, each Loan Party shall, and shall (except in the case
of the covenants set forth in Sections 6.01, 6.02, 6.03, 6.11, and 6.15) cause
each Subsidiary thereof to:

6.01Financial Statements. Deliver to the Administrative Agent and each Lender,
in form and detail satisfactory to the Administrative Agent and the Required
Lenders:

(a)as soon as available, but in any event within 90 days after the end of each
fiscal year of the REIT (or, if earlier, 15 days after the date required to be
filed with the SEC (without giving effect to any extension permitted by the
SEC)), a consolidated balance sheet of the REIT and its Subsidiaries as at the
end of such fiscal year, and the related consolidated statements of income or
operations, changes in shareholders’ equity, and cash flows for such fiscal
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by a report and opinion of an independent
certified public accountant of nationally recognized standing reasonably
acceptable to the Required Lenders, which report and opinion shall be prepared
in accordance with generally accepted auditing standards and shall not be
subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit; and

(b)as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the REIT (or, if
earlier, 5 days after the date required to be filed with the SEC (without giving
effect to any extension permitted by the SEC)) consolidated balance sheet of the
REIT and its Subsidiaries as at the end of such fiscal quarter, the related
consolidated statements of income or operations for such fiscal quarter and for
the portion of the REIT’s fiscal year then ended, and the related consolidated
statements of changes in shareholders’ equity, and cash flows for the portion of
the REIT’s fiscal year then ended, in each case setting forth in comparative
form, as applicable, the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail, certified by the chief executive officer, chief
financial officer, treasurer or controller of the REIT as fairly presenting the
financial condition, results of operations, shareholders’ equity and cash flows
of the REIT and its Subsidiaries in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes; and

(c)as soon as available, but in any event at least 15 days before the end of
each fiscal year of the REIT, forecasts prepared by management of the REIT, in
form satisfactory to the Administrative Agent and the Required Lenders, of
statements of income or operations and cash flows of the REIT and its
Subsidiaries on a quarterly basis for the immediately following fiscal year
(including the fiscal year in which the latest Maturity Date occurs) together
with projected calculations of the financial covenants set forth in Section 7.11
as of the last day of each fiscal quarter during such fiscal year.

 

 

98

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

As to any information contained in materials furnished pursuant to Section
6.02(d), the Loan Parties shall not be separately required to furnish such
information under subsection (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Loan Parties to  furnish the information and
materials described in subsections (a) and (b) above at the times specified
therein.

6.02Certificates; Other Information. Deliver to the Administrative Agent and
each Lender, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:

(a)[intentionally omitted];

(b)concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by the
chief executive officer, chief financial officer, treasurer or controller of the
REIT (which delivery may, unless the Administrative Agent, or a Lender requests
executed originals, be by electronic communication including fax or email and
shall be deemed to be an original authentic counterpart thereof for all
purposes), which shall, among other things, set forth calculations demonstrating
compliance with the financial covenants set forth in Section 7.11 and either
include or be accompanied by a list of each Property included in such
calculations annotated to identify each Unencumbered Property, Newly Acquired
Property and Newly Stabilized Property and, with respect to each Unencumbered
Property, the Unencumbered Asset Value and Unencumbered NOI attributable to such
Unencumbered Property (all of which shall be in form, substance and detail
reasonably satisfactory to the Administrative Agent);

(c)promptly after any request by the Administrative Agent or any Lender, copies
of any detailed audit reports, management letters or recommendations submitted
to the board of directors (or similar governing body) (or the audit committee of
the board of directors or similar governing body) of any Loan Party by
independent accountants in connection with the accounts or books of the REIT or
any Subsidiary, or any audit of any of them;

(d)promptly after the same are available, (i) copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders or other equity holders of the REIT, (ii) copies of each annual
report, proxy or financial statement or other financial report sent to the
limited partners of the Borrower and (iii) copies of all annual, regular,
periodic and special reports and registration statements which any Loan Party or
any Subsidiary thereof files with the SEC under Section 13 or 15(d) of the
Securities Exchange Act of 1934 or with any national securities exchange, and in
any case not otherwise required to be delivered to the Administrative Agent
pursuant hereto;

(e)promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of any Loan Party or any Subsidiary
thereof pursuant to the terms of any indenture, loan or credit or similar
agreement that governs Indebtedness in an amount equal to or in excess of the
Threshold Amount, and not otherwise required to be furnished to the Lenders
pursuant to Section 6.01 or any other clause of this Section 6.02;

 

 

99

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

(f)promptly, and in any event within five Business Days after receipt thereof by
any Loan Party or any Subsidiary thereof, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or possible investigation or
other inquiry by such agency regarding financial or other operational results of
any Loan Party or any Subsidiary thereof;

(g)promptly following any request therefor, information and documentation
reasonably requested by the Administrative Agent, any L/C Issuer or any Lender
for purposes of compliance with applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
USA PATRIOT Act and the Beneficial Ownership Regulation; and

(h)(g) promptly, such additional information regarding the business, financial
or corporate affairs of any Loan Party or any Subsidiary thereof, any Property
of any Loan Party or compliance with the terms of the Loan Documents, as the
Administrative Agent or any Lender may from time to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(d) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the REIT posts such
documents, or provides a link thereto on the REIT’s website on the Internet at
the website address listed on Schedule 11.02; or (ii) on which such documents
are posted on the REIT’s behalf on an Internet or intranet website, if any, to
which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that the REIT shall notify the Administrative Agent and each
Lender (by facsimile or electronic mail) of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. The Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and each Lender shall be solely responsible for
maintaining its copies of such documents.

Each Loan Party hereby acknowledges that (a) the Administrative Agent, the
Bookrunner and/or the Arrangers may, but shall not be obligated to, make
available to the Lenders and the L/C Issuers materials and/or information
provided by or on behalf of any Loan Party hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks, Syndtrak or a
substantially similar electronic transmission system (the “Platform”) and (b)
certain of the Lenders (each, a “Public Lender”) may have personnel who do not
wish to receive material non-public information with respect to the REIT or its
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities. Each Loan Party hereby agrees that (w) all Borrower
Materials that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” each Loan Party shall be deemed to have authorized
the Administrative Agent, the Bookrunner, the Arrangers, the L/C Issuers and the
Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to the Loan Parties or their respective
securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower

 

 

100

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

Materials constitute Information, they shall be treated as set forth in Section
11.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be made
available through a portion of the Platform designated “Public Side
Information;” and (z) the Administrative Agent, the Bookrunner and the Arrangers
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Side Information.”

6.03Notices. Promptly notify the Administrative Agent and each Lender:

(a)of the occurrence of any Default;

(b)of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of any Loan Party or any Subsidiary
thereof; (ii) any dispute, litigation, investigation, proceeding or suspension
between any Loan Party or any Subsidiary thereof and any Governmental Authority;
(iii) the commencement of, or any material development in, any litigation or
proceeding affecting any Loan Party or any Subsidiary thereof, including
pursuant to any applicable Environmental Laws; or (iv) any noncompliance by any
Loan Party or any of its Subsidiaries with any Environmental Law or
Environmental Permit;

(c)of the occurrence of any ERISA Event;

(d)of any material change in accounting policies or financial reporting
practices by any Loan Party or any Subsidiary thereof, including any
determination by the Borrower referred to in Section 2.10(b); and

(e)of any announcement by Moody’s or S&P of any change or possible change in a
Debt Rating; provided, that the provisions of this clause (e) shall only apply
on and after the Investment Grade Pricing Effective Date.

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

6.04Payment of Obligations. Pay and discharge as the same shall become due and
payable, all its obligations and liabilities, including (a) all tax liabilities,
assessments and governmental charges or levies upon it or its properties or
assets, unless the same are being contested in good faith by appropriate
proceedings diligently conducted and adequate reserves in accordance with GAAP
are being maintained by such Loan Party or such Subsidiary; (b) all lawful
claims which, if unpaid, would by law become a Lien upon its property; and (c)
all Indebtedness, as and when due and payable, but subject to any subordination
provisions contained in any instrument or agreement evidencing such
Indebtedness.

 

 

101

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

6.05Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by Section
7.04 or 7.05; (b) take all reasonable action to maintain all rights, privileges,
permits, licenses and franchises necessary or desirable in the normal conduct of
its business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (c) preserve or renew all of its
registered patents, trademarks, trade names and service marks, the
non-preservation of which could reasonably be expected to have a Material
Adverse Effect.

6.06Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted; (b) make all
necessary repairs thereto and renewals and replacements thereof except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (c) use the standard of care typical in the industry in the
operation and maintenance of its facilities.

6.07Maintenance of Insurance.    Maintain and cause each of its Subsidiaries to
maintain and use commercially reasonable efforts to cause lessees and other
Persons operating or occupying any of its Properties to maintain with
financially sound and reputable insurance companies not Affiliates of the REIT,
insurance with respect to its properties and its business against general
liability, property casualty and such casualties and contingencies as shall be
commercially reasonable and in accordance with the customary and general
practices of businesses having similar operations and real estate portfolios in
similar geographic areas and in amounts, containing such terms, in such forms
and for such periods as may be reasonable and prudent for such businesses,
including without limitation, insurance policies and programs sufficient to
cover (a) the replacement value of the improvements on the subject Properties
(less commercially reasonable deductible amounts) and (b) liability risks
associated with such ownership (less commercially reasonable deductible
amounts).

6.08Compliance with Laws. Comply in all material respects with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its business or property, except in such instances in which (a) such
requirement of Law or order, writ,  injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted; or (b) the failure
to comply therewith could not reasonably be expected to have a Material Adverse
Effect.

6.09Books and Records. (a) Maintain proper books of record and account, in which
full, true and correct entries in conformity with GAAP consistently applied
shall be made of all financial transactions and matters involving the assets and
business of such Loan Party or such Subsidiary, as the case may be; and (b)
maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over such Loan Party or such Subsidiary, as the case may be.

 

 

102

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

6.10Inspection Rights.    Permit representatives and independent contractors of
the Administrative Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, all
at the expense of the Borrower and at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Borrower; provided, however, that when an Event of Default
exists the Administrative Agent or any Lender (or any of their respective
representatives or independent contractors) may do any of the foregoing at the
expense of the Borrower at any time during normal business hours and without
advance notice.

6.11Use of Proceeds. Use the proceeds of the Credit Extensions for general
corporate purposes, including for working capital, capital expenditures,
acquisitions, development and redevelopment, and other corporate purposes, in
each case, not in contravention of any Law or of any Loan Document.

6.12Additional Guarantors.

(a)Prior to the inclusion of a Property as an Unencumbered Property hereunder
the Borrower shall:

(i)notify the Administrative Agent in writing of any Required Subsidiary
Guarantor that is not at such time a Guarantor (each such Subsidiary being
referred to hereinafter as a “Proposed Subsidiary Guarantor”);

(ii)provide the Administrative Agent with the U.S. taxpayer identification for
each Proposed Subsidiary Guarantor; and

(iii)provide the Administrative Agent and each Lender with all documentation and
other information concerning each Proposed Subsidiary Guarantor that the
Administrative Agent or such Lender requests in order to comply with its
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA PATRIOT Act;

(iv)if requested by the Administrative Agent, deliver to the Administrative
Agent the items referenced in Section 4.01(a)(iii), (iv) and (vi) with respect
to each Proposed Subsidiary Guarantor;

(v)if requested by the Administrative Agent, deliver to the Administrative Agent
a favorable opinion of counsel, which counsel shall be reasonably acceptable
to  the Administrative Agent, addressed to the Administrative Agent and each
Lender, as to such matters concerning the Proposed Subsidiary Guarantor and the
Loan Documents as the Administrative Agent may reasonably request; and

(vi)cause each Proposed Subsidiary Guarantor to become a Guarantor under this
Agreement by executing and delivering to the Administrative Agent a joinder
agreement in substantially the form of Exhibit G or such other document as the
Administrative Agent shall deem appropriate for such purpose.

 

 

103

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

(b)Notwithstanding anything to the contrary contained in this Agreement, in the
event that the results of any such “know your customer” or similar investigation
conducted by the Administrative Agent or any Lender with respect to any Proposed
Subsidiary Guarantor are not reasonably satisfactory to the Administrative Agent
and each Lender, such Subsidiary shall not be permitted to become a Guarantor,
and for the avoidance of doubt no Property owned or ground leased, directly or
indirectly, by such Proposed Subsidiary Guarantor shall be included as an
Unencumbered Property, in each case without the prior written consent of the
Administrative Agent and the Required Lenders.

6.13Compliance with Environmental Laws.    Comply, and cause all lessees and
other Persons operating or occupying its properties to comply, in all material
respects, with all applicable Environmental Laws and Environmental Permits;
obtain and renew all Environmental Permits necessary for its operations and
properties; and conduct any investigation, study, sampling and testing, and
undertake any cleanup, removal, remedial or other action necessary to remove and
clean up all Hazardous Materials from any of its properties, in accordance with
the requirements of all Environmental Laws; provided, however, that neither the
REIT nor any of its Subsidiaries shall be required to undertake any such
cleanup, removal, remedial or other action to the extent that its obligation to
do so is being contested in good faith and by proper proceedings and appropriate
reserves are being maintained with respect to such circumstances in accordance
with GAAP.

6.14Further Assurances. Promptly upon request by the Administrative Agent, or
any Lender through the Administrative Agent, (a) correct any material defect or
error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof, and (b) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to (i) carry out more effectively
the purposes of the Loan Documents and (ii) assure, convey, grant, assign,
transfer, preserve, protect and confirm more effectively unto the Creditor
Parties the rights granted or now or hereafter intended to be granted to the
Creditor Parties under any Loan Document or under any other instrument executed
in connection with any Loan Document to which any Loan Party or any of its
Subsidiaries is or is to be a party, and cause each of its Subsidiaries to do
so.

6.15Maintenance of REIT Status; Stock Exchange Listing. The REIT will, at all
times (i) continue to be organized and operated in a manner that will allow it
to qualify for REIT Status and (ii) remain publicly traded with securities
listed on the New York Stock Exchange or the NASDAQ Stock Market.

6.16Material Contracts. Perform and observe all the terms and provisions of each
Material Contract to be performed or observed by it, maintain each such Material
Contract in full force and effect, enforce each such Material Contract in
accordance with its terms, take all such action to such end as may be from time
to time requested by the Administrative Agent and, upon request of the
Administrative Agent, make to each other party to each such Material Contract
such demands and requests for information and reports or for action as any Loan
Party or any of its Subsidiaries is entitled to make under such Material
Contract, and cause each of its Subsidiaries to do so, except, in any case,
where the failure to do so, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

 

 

104

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

6.17Preparation of Environmental Reports. At the request of the Required Lenders
from time to time following a determination by the Required Lenders that there
exists potential liability or responsibility of a Loan Party for a violation of
any Environmental Law with respect to an Unencumbered Property or material risk
of such potential liability or  responsibility, provide to the Lenders within 60
days after such request, at the expense of the Borrower, an environmental site
assessment complying with ASTM guidelines (an “ESA”) for any Unencumbered
Property owned, leased or operated by a Loan Party described in such request,
prepared by an environmental consulting firm reasonably acceptable to the
Administrative Agent, indicating the presence or absence of Hazardous Materials
and the estimated cost of any compliance, response or other corrective action to
address any Hazardous Materials on such Unencumbered Properties, together with a
letter from such environmental consultant permitting the Administrative Agent
and the Lenders to rely on such ESA as if addressed to and prepared for each of
them; without limiting the generality of the foregoing, if the Administrative
Agent determines at any time that a material risk exists that any such ESA will
not be provided within the time referred to above, the Administrative Agent may
retain an environmental consulting firm to prepare an ESA at the expense of the
Borrower, and the Borrower hereby grants and agrees to cause any of its
Subsidiaries that owns or leases any Unencumbered Property described in such
request to grant at the time of such request to the Administrative Agent, the
Lenders, such firm and any agents or representatives thereof an irrevocable
non-exclusive license, subject to the rights of tenants or necessary consent of
landlords, to enter onto their respective properties to undertake such an
assessment. In the absence of a Default, the Borrowers shall not be  required to
pay for more than one ESA per Unencumbered Property per year.

6.18Minimum Amount and Occupancy of Unencumbered Properties. Cause (i) at least
15 Unencumbered Properties to be included in each calculation of Unencumbered
Asset Value and Unencumbered NOI and (ii) the aggregate occupancy of all
Unencumbered Properties included in each calculation of Unencumbered Asset Value
and Unencumbered NOI (determined on a percentage square foot occupied basis),
based on tenants in occupancy and paying rent, to be at least 85%.

6.19Compliance with Terms of Leases. Make all payments and otherwise perform all
obligations in respect of all leases of real property to which it is party, as
lessee, keep such leases in full force and effect and not allow such leases to
lapse or be terminated or any rights to renew such leases to be forfeited or
cancelled, notify the Administrative Agent of any default by any party with
respect to such leases and cooperate with the Administrative Agent in all
respects to cure any such default, except, in any case, where the failure to do
so, either individually or in the aggregate, could not be reasonably likely to
have a Material Adverse Effect.

 

 

105

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

ARTICLE VII. NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, no Loan Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly:

7.01Liens. Create, incur, assume or suffer to exist any Lien on (i) any
Unencumbered Property other than Permitted Property Encumbrances, (ii) any
Equity Interest of any Owner of any Unencumbered Property other than Permitted
Equity Encumbrances or (iii) any income from or proceeds of any of the
foregoing; or sign, file or authorize under the Uniform Commercial Code of any
jurisdiction a financing statement that includes in its collateral description
any portion of any Unencumbered Property.

7.02Investments. Make any Investments, except:

(a)Investments held by the REIT or its Subsidiaries in the form of cash or Cash
Equivalents;

(b)Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors or lessees to the
extent reasonably necessary in order to prevent or limit loss;  and

(c)other Investments so long as (i) no Event of Default has occurred and is
continuing immediately before or immediately after giving effect to the making
of such Investment and (ii) immediately after giving effect to the making of
such Investment the Loan Parties shall be in compliance, on a pro forma basis,
with the provisions of Section 7.11.

7.03Indebtedness. Create, incur, assume or suffer to exist any Indebtedness
unless (a) no Default has occurred and is continuing immediately before and
immediately after the incurrence of such Indebtedness and (b) immediately after
giving effect to the incurrence of such Indebtedness, the Loan Parties shall be
in compliance, on a pro forma basis, with the provisions of Section 7.11.

7.04Fundamental Changes.    Merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions and whether effected pursuant to a Division or otherwise) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person, except that, so long as no Default exists or would
result therefrom:

(a)any Subsidiary of the Borrower may merge with (i) the Borrower, provided that
the Borrower shall be the continuing or surviving Person or (ii) any one or more
other Subsidiaries of the Borrower, provided that if any Subsidiary Guarantor is
merging with another Subsidiary, a Subsidiary Guarantor party to such merger
shall be the continuing or surviving Person;

 

 

106

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

(b)any Subsidiary of the Borrower may Dispose of all or substantially all of its
assets (upon voluntary liquidation, pursuant to a Division or otherwise) to the
Borrower or to another Subsidiary of the Borrower; provided that if the
transferor in such a transaction is a Subsidiary Guarantor, then the transferee
must either be the Borrower or a Subsidiary Guarantor; and provided, further,
that if any Subsidiary Guarantor consummates a Division, then, to the extent
applicable, the Borrower must comply with the obligations set forth in Section
6.12 with respect to each Division Successor; and

(c)Dispositions permitted by Section 7.05(d) or (e) shall be permitted under
this Section 7.04.

Notwithstanding anything to the contrary contained herein, in no event shall the
Borrower be permitted to (i) merge, dissolve or liquidate or consolidate with or
into any other Person unless after giving effect thereto the Borrower is the
sole surviving Person of such transaction and no Change of Control results
therefrom, (ii) consummate a Division or (iiiii) engage in any transaction
pursuant to which it is reorganized or reincorporated in any jurisdiction other
than a state of the United States or the District of Columbia.

7.05Dispositions.    Make any Disposition or enter into any agreement to make
any Disposition, or, in the case of any Subsidiary of the REIT, issue, sell or
otherwise Dispose of any of such Subsidiary’s Equity Interests to any Person,
except:

(a)Dispositions of obsolete or worn out equipment, whether now owned or
hereafter acquired, in the ordinary course of business;

(b)Dispositions by any Subsidiary of the Borrower to the Borrower or to another
Subsidiary of the Borrower; provided that if the transferor is a Subsidiary
Guarantor, the transferee thereof must either be the Borrower or a Subsidiary
Guarantor; and provided, further, that if any Subsidiary Guarantor consummates a
Division, then, to the extent applicable, the Borrower must comply with the
obligations set forth in Section 6.12 with respect to each Division Successor;

(c)Dispositions permitted by Section 7.04(a) or (b);

(d)Dispositions of assets (other than Equity Interests of a Subsidiary) not
constituting an Unencumbered Property;

(e)so long as no Default exists or would result therefrom, the issuance, sale or
other Disposition of Equity Interests of any Subsidiary of the Borrower (other
than an Owner of an Unencumbered Property);

(f)Dispositions not otherwise permitted under this Section 7.05, including the
issuance, sale or other Disposition of Equity Interests of any Subsidiary of the
Borrower that is an Owner of an Unencumbered Property; provided that:

(i)no Default exists or would result therefrom;

 

 

107

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

(ii)immediately upon giving effect thereto, the Loan Parties shall be in
compliance, on a pro forma basis, with the provisions of Section 7.11; and

(iii)in the event of any Disposition of an Unencumbered Property for which an
Owner is a Guarantor or a Disposition of any such Owner: (A) the representations
and warranties contained in Article V or any other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, are  true and correct in all material respects on and as of the
date thereof and immediately after giving effect thereto, except (1) to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct in all material respects as
of such earlier date, (2) any representation or warranty that is already by its
terms qualified as to “materiality”, “Material Adverse Effect” or similar
language shall be true and correct in all respects as of such applicable date
(including such earlier date set forth in the foregoing clause (1)) after giving
effect to such qualification and (3) for purposes of this Section 7.05, the
representations and warranties contained in subsections (a) and (b) of Section
5.05 shall be deemed to refer to the most recent statements furnished pursuant
to subsections (a) and (b), respectively, of Section 6.01 and (B) the provisions
of Section 10.12(b) or (c), as applicable, shall be satisfied; and

(g)the issuance, sale or other Disposition of limited partnership interests of
the Borrower as consideration for the purchase by a Subsidiary of the REIT of a
Property, but solely to the extent that, after giving effect thereto, a Change
of Control has not occurred.

For the avoidance of doubt, nothing in this Section 7.05 restricts the issuance,
sale or other Disposition of Equity Interests of the REIT, to the extent that
such issuance, sale or other Disposition does not result in Change of Control.

7.06Restricted Payments.    Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that the following shall be permitted:

(a)each Subsidiary of the Borrower may make Restricted Payments pro rata to the
holders of its Equity Interest;

(b)the REIT and each Subsidiary thereof may declare and make dividend payments
or other distributions payable solely in the common stock or other common Equity
Interests of such Person;

(c)(i) the REIT and each Subsidiary thereof may purchase, redeem or otherwise
acquire Equity Interests issued by it with the proceeds received from the
substantially concurrent issue of new shares of its or its direct or indirect
parent’s common stock or other common Equity Interests and (ii) the REIT and/or
the Borrower may purchase, redeem or otherwise acquire limited partnership
interests of the Borrower held by a limited partner thereof in exchange for
Equity Interests of the REIT, so long as after giving effect to any such
purchase, redemption or other acquisition, a Change of Control does not occur;

 

 

108

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

(d)the Borrower shall be permitted to declare and pay pro rata dividends on its
Equity Interests or make pro rata distributions with respect thereto, in an
amount for any fiscal year of the REIT equal to the greater of (i) 95% of Funds
From Operations for such fiscal year and (ii) such amount that will result in
the REIT receiving the necessary amount of funds required to be distributed to
its equityholders in order for the REIT to (x) maintain its REIT Status and (y)
avoid the payment of federal or state income or excise tax; provided, however,
(1) if an Event of Default shall have occurred and be continuing or would result
therefrom, the Borrower shall only be permitted to declare and pay pro rata
dividends on its Equity Interests or make pro rata distributions with respect
thereto in an amount that will result in the REIT receiving the minimum amount
of funds required to be distributed to its equityholders in order for the REIT
to maintain its REIT Status and (2) notwithstanding clause (1) of this proviso,
no Restricted Payments shall be permitted under this clause (d) following an
acceleration of the Obligations pursuant to Section 8.02 or following the
occurrence of an Event of Default under Section 8.01(f) or (g);

(e)the REIT shall be permitted to make Restricted Payments with any amounts
received by it from the Borrower pursuant to Section 7.06(d); and

(f)the REIT and the Borrower may purchase, redeem or otherwise acquire common
stock of the REIT and/or limited partnership interests of the Borrower, as
applicable; provided, that (i) the aggregate amount of cash paid for all such
redemptions made pursuant to this clause (f) during the term of this Agreement
shall not exceed $100,000,000 and (ii) after giving effect to any such purchase,
redemption or other acquisition, (x) no Event of Default shall have occurred and
be continuing or would result therefrom and (y) the Loan Parties shall be in
compliance, on a pro forma basis, with the provisions of Section 7.11.

7.07Change in Nature of Business. Engage in any material line of business other
than the acquisition, ownership and leasing (as lessor) of income producing
Properties and investments incidental thereto.

7.08Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of the REIT, whether or not in the ordinary course of business,
other than on fair and reasonable terms substantially as favorable to the REIT
or a Subsidiary thereof as would be obtainable by the REIT or such Subsidiary at
the time in a comparable arm’s length transaction with a Person other than an
Affiliate; provided that the foregoing restriction shall not apply to (i)
transactions between or among the Loan Parties, (ii) transactions between or
among Subsidiaries that are not Loan Parties and (iii) Investments and
Restricted Payments expressly permitted hereunder.

7.09Burdensome Agreements. Enter into any Contractual Obligation that limits the
ability of (a) the REIT or any Subsidiary of the Borrower to Guarantee the
Obligations, (b) the Borrower or any Subsidiary to create, incur, assume or
suffer to exist Liens on any Unencumbered Property, or the Equity Interests of
any Owner of any Unencumbered Property, or any income from or proceeds of any of
the foregoing, in each case other than this Agreement or Pari Passu Provisions,
or (c) any Subsidiary to make Restricted Payments to the REIT, the Borrower or
any Subsidiary Guarantor or to otherwise transfer property to the REIT, the
Borrower or any Subsidiary Guarantor, in each case other than this Agreement,
Pari Passu Provisions and limitations on the ability of a Subsidiary that is not
an Owner of an Unencumbered Property to make Restricted Payments which
limitations are contained in an agreement governing Secured Indebtedness that is
permitted to exist under Section 7.03 and Section 7.11.

 

 

109

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

7.10Use of Proceeds. Use the proceeds of any Credit Extension, whether directly
or indirectly, and whether immediately, incidentally or ultimately, to purchase
or carry margin  stock (within the meaning of Regulation U of the FRB) or to
extend credit to others for the purpose of purchasing or carrying margin stock
or to refund indebtedness originally incurred for such purpose.

7.11Financial Covenants.

(a)Maximum Leverage Ratio. Permit Total Indebtedness to exceed 60% of the Total
Asset Value as of the last day of each fiscal quarter of the REIT; provided that
(i) such maximum ratio may be increased at the election of the Borrower to
sixty-five percent (65%) for any fiscal quarter in which a Material Acquisition
is completed and for up to the next two subsequent consecutive fiscal quarters
and (ii) such maximum ratio may not be increased to sixty-five percent (65%) for
more than four fiscal quarters (whether or not consecutive) during the term of
this Agreement.

(b)Maximum Secured Leverage Ratio. Permit Total Secured Indebtedness to exceed
40% of the Total Asset Value as of the last day of each fiscal quarter of the
REIT; provided that (i) such maximum ratio may be increased at the election of
the Borrower to forty-five percent (45%) for any fiscal quarter in which a
Material Acquisition is completed and for up to the next two subsequent
consecutive fiscal quarters and (ii) such maximum ratio may not be increased to
forty-five percent (45%) for more than four fiscal quarters (whether or not
consecutive) during the term of this Agreement.

(c)Minimum Tangible Net Worth. Permit Tangible Net Worth at any time to be less
than the sum of (i) an amount equal to 75% of the Tangible Net Worth as of the
date of the most recent financial statements of the REIT that are publicly
available as of the Closing Date plus (ii) an amount equal to 75% of the Net
Cash Proceeds received by the REIT from issuances and  sales of Equity Interests
of the REIT occurring after the Closing Date (other than proceeds received
within ninety (90) days before or after the redemption, retirement or repurchase
of Equity Interests in the REIT up to the amount paid by the REIT in connection
with such redemption, retirement or repurchase, in each case where, for the
avoidance of doubt, the net effect is that the REIT shall not have increased its
net worth as a result of any such proceeds).

(d)Minimum Fixed Charge Coverage Ratio. Permit the ratio, as of the last day of
each fiscal quarter of the REIT, of Adjusted EBITDA to Fixed Charges to be less
than 1.50:1.00.

(e)Minimum Unsecured Interest Coverage Ratio. Permit the ratio, as of the last
day of each fiscal quarter of the REIT, of (i) Unencumbered NOI to (ii) the
Unsecured Interest Expense to be less than 1.50:1.00.

(f)Maximum Unencumbered Leverage Ratio. Permit Total Unsecured Indebtedness to
exceed 60% of the Unencumbered Asset Value as of the last day of each fiscal
quarter of the REIT; provided that (i) such maximum ratio may be increased at
the election of the Borrower to sixty-five percent (65%) for any fiscal quarter
in which a Material Acquisition is completed and for up to the next two
subsequent consecutive fiscal quarters and (ii) such maximum ratio may not be
increased to sixty-five percent (65%) for more than four fiscal quarters
(whether or not consecutive) during the term of this Agreement.

 

 

110

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

(g)Maximum Secured Recourse Indebtedness Ratio.    Permit Secured Recourse
Indebtedness of the REIT and its Subsidiaries to exceed 10% of the Total Asset
Value at any time.

7.12Accounting Changes. Make any change in (a) accounting policies or reporting
practices, except as required or permitted by GAAP, or (b) fiscal year.

7.13Amendments of Organization Documents. At any time cause or permit any of its
Organization Documents to be modified, amended, amended and restated or
supplemented in any respect whatsoever, without, in each case, the express prior
written consent or approval of the Administrative Agent, if such changes would
materially adversely affect the rights of the Administrative Agent, the L/C
Issuers or the Lenders hereunder or under any of the other Loan Documents;
provided that if such prior consent or approval is not required, such Loan Party
shall nonetheless notify the Administrative Agent in writing promptly after any
such modification, amendment, amendment and restatement, or supplement to the
charter documents of such Loan Party.

7.14Sanctions. Permit any Credit Extension or the proceeds of any Credit
Extension, directly or indirectly, (i) to be lent, contributed or otherwise made
available to fund any activity or business in any Designated Jurisdiction; (ii)
to fund any activity or business of any Person located, organized or residing in
any Designated Jurisdiction or who is the subject of any Sanctions; or (iii) in
any other manner that will result in any violation by any Person (including any
Lender, any Arranger, the Bookrunner, the Administrative Agent, any L/C Issuer
or the Swing Line Lender) of any Sanctions.

7.15Subsidiaries of REIT. Permit the REIT to have any Subsidiaries that are
directly owned by the REIT, other than the Borrower.

7.16Anti-Corruption Laws; Anti-Money Laundering Laws.

(a)Directly or indirectly use the proceeds of any Credit Extension for any
purpose that would breach the United States Foreign Corrupt Practices Act of
1977, the UK Bribery Act 2010, and other similar anti-corruption legislation in
other jurisdictions.

(b)Directly or indirectly, engage in any transaction, investment, undertaking or
activity that conceals the identity, source or destination of the proceeds from
any category of prohibited offenses designated in any applicable law, regulation
or other binding measure by the Organisation for Economic Cooperation and
Development’s Financial Action Task Force on Money Laundering or violate these
laws or any other applicable anti-money laundering law or engage in these
actions.

 

 

111

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES

8.01Events of Default. Any of the following shall constitute an Event of
Default:

(a)Non-Payment. The Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, any amount of principal of any Loan or any L/C
Obligation or deposit any funds as Cash Collateral in respect of L/C
Obligations, or (ii) within three days after the same becomes due, any interest
on any Loan or on any L/C Obligation, or any fee due hereunder, or (iii) within
five days after the same becomes due, any other amount payable hereunder or
under any other Loan Document; or

(b)Specific Covenants. The Borrower or any other Loan Party fails to perform or
observe any term, covenant or agreement contained in any of Section 6.01, 6.02,
6.03, 6.05, 6.07, 6.10, 6.11, 6.12, 6.15 or 6.18 or Article VII or Article X; or

(c)Other Defaults. Any Loan Party fails to perform or observe any other covenant
or agreement (not specified in subsection (a) or (b) above) contained in any
Loan Document on its part to be performed or observed and such failure continues
for 30 days; or

(d)Representations and Warranties.    Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading when made or deemed made; or

(e)Cross-Default. (i) Any Loan Party or any Subsidiary thereof (A) fails to make
any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of (1) any Recourse Indebtedness
or Guarantee of Recourse Indebtedness (other than Recourse Indebtedness
hereunder or Guarantees thereof and Indebtedness under Swap Contracts) having an
aggregate principal amount (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than the Threshold Amount or (2) any Non-Recourse
Indebtedness or Guarantee of Non-Recourse Indebtedness (other than Excluded Debt
or Guarantees thereof and Indebtedness under Swap Contracts) having an aggregate
principal amount (including undrawn committed or available amounts and including
amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than $30,000,000; provided that for purposes of determining
the aggregate principal amount of Indebtedness under this clause (i)(A), with
respect to any such Indebtedness of a Non-Wholly Owned Consolidated Subsidiary
or an Unconsolidated Affiliate, the aggregate principal amount of such
Indebtedness included in the calculation shall be only the Consolidated Group
Pro Rata Share thereof, or (B) fails to observe or perform any other agreement
or condition relating to any such Indebtedness or Guarantee or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs, the effect of which default or other event is to cause, or to
permit the holder or holders of such Indebtedness or the beneficiary or
beneficiaries of such Guarantee (or a trustee or agent on behalf of such holder
or holders or beneficiary or beneficiaries) to cause, with the giving of notice
if required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or such Guarantee to become

 

 

112

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

payable or cash collateral in respect thereof to be demanded; or (ii) there
occurs under any Swap Contract an Early Termination Date (as defined in such
Swap Contract) resulting from (A) any event of default under such Swap Contract
as to which any Loan Party or any Subsidiary thereof is the Defaulting Party (as
defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract as to which any Loan Party or any Subsidiary thereof is
an Affected Party (as so defined) and, in either event, the Swap Termination
Value owed by such Loan Party or such Subsidiary as a result thereof is greater
than the Threshold Amount; or

(f)Insolvency Proceedings, Etc. Any Loan Party or any Subsidiary thereof
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 60 calendar days, or an order for relief is entered in any such
proceeding; or

(g)Inability to Pay Debts; Attachment. (i) Any Loan Party or any Subsidiary
thereof becomes unable or admits in writing its inability or fails generally to
pay its debts as they become due, or (ii) any writ or warrant of attachment or
execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within 30 days after its issue or levy; or

(h)Judgments. There is entered against any Loan Party or any Subsidiary (i) one
or more final judgments or orders for the payment of money (other than a
judgment with respect to any Excluded Debt) in an aggregate amount (as to all
such judgments and orders) exceeding the Threshold Amount (to the extent not
covered by independent third-party insurance as to which the insurer is rated at
least “A” by A.M. Best Company, has been notified of the potential claim and
does not dispute coverage), or (ii) any one or more non-monetary final judgments
that have, or could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect and, in either case, (A) enforcement
proceedings are commenced by any creditor upon such judgment or order, or (B)
there is a period of 10 consecutive days during which a stay of enforcement of
such judgment, by reason of a pending appeal or otherwise, is not in effect; or

(i)ERISA.    (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) any Loan Party or any ERISA Affiliate fails to pay when due,
after the expiration of any applicable grace period, any installment payment
with respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or

 

 

113

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

(j)Invalidity of Loan Documents.    Any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any provision of any Loan Document, or
purports to revoke, terminate or rescind any provision of any Loan Document; or

(k)Change of Control. There occurs any Change of Control; or

(l)REIT Status.  The REIT shall, for any reason, fail to maintain its REIT
Status, after taking into account any cure provisions set forth in the Code that
are complied with by the REIT; or

(m)Stock Exchange Listing.    The REIT shall fail to have at least one class of
its common Equity Interests listed on the New York Stock Exchange or The NASDAQ
Stock Market.

8.02Remedies Upon Event of Default.    If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a)declare the commitment of each Lender to make Loans and any obligation of the
L/C Issuers to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b)declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Loan Parties;

(c)require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the Minimum Collateral Amount with respect thereto); and

(d)exercise on behalf of itself, the Lenders and the L/C Issuers all rights and
remedies available to it, the Lenders and the L/C Issuers under the Loan
Documents and applicable Laws;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Loan Party under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
each L/C Issuer to make L/C Credit  Extensions shall automatically terminate,
the unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

 

 

114

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

8.03Application of Funds. After the exercise of remedies provided for in Section
8.02 (or after the Loans have automatically become immediately due and payable
and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.16 and 2.17, be applied by the Administrative Agent in the following
order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuers (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuers
(including fees and time charges for attorneys who may be employees of any
Lender or any L/C Issuer) and amounts payable under Article III), ratably among
them in proportion to the respective amounts described in this clause Second
payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, ratably among the Lenders and the L/C Issuers in proportion to the
respective amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Lenders and the L/C
Issuers in proportion to the respective amounts described in this clause Fourth
held by them;

Fifth, to the Administrative Agent for the account of the L/C Issuers, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrower pursuant to Sections 2.03 and 2.16; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

Subject to Sections 2.03(c) and 2.16, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.

 

 

115

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

ARTICLE IX. ADMINISTRATIVE AGENT

9.01Appointment and Authority. Each Lender and each L/C Issuer hereby
irrevocably appoints Bank of America to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuers, and neither the Borrower
nor any other Loan Party shall have rights as a third party beneficiary of any
of such provisions. It is understood and agreed that the use of the term “agent”
herein or in any other Loan Documents (or any other similar term) with reference
to the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
Law. Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

9.02Rights as a Lender. The Person serving as the Administrative Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not the Administrative Agent
and the term “Lender” or “Lenders” shall, unless otherwise expressly indicated
or unless the context otherwise requires, include the Person serving as the
Administrative Agent hereunder in its individual capacity.  Such Person and its
Affiliates may accept deposits from, lend money to, own securities of, act as
the financial advisor or in any other advisory capacity for and generally engage
in any kind of business with any Loan Party or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

9.03Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder shall be administrative in nature. Without
limiting the generality of the foregoing, the Administrative Agent:

(a)shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b)shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

 

 

116

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

(c)shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Loan Party or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage  of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed  not to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by the Borrower, a Lender or an L/C Issuer.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.04Reliance by Administrative Agent. The Administrative Agent shall be entitled
to rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Administrative Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
have been made by the proper Person, and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to the
making of a Loan, or the issuance, extension, renewal or increase of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
an L/C Issuer, the Administrative Agent may presume that such condition is
satisfactory to such Lender or such L/C Issuer unless the Administrative Agent
shall have received notice to the contrary from such Lender or such L/C Issuer
prior to the making of such Loan or the issuance of such Letter of Credit. The
Administrative Agent may consult with legal counsel (who may be counsel for any
Loan Party), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

 

 

117

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

9.05Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

9.06Resignation of Administrative Agent.

(a)The Administrative Agent may at any time give notice of its resignation to
the Lenders, the L/C Issuers and the Borrower. Upon receipt of any such notice
of resignation, the Required Lenders shall have the right to appoint a
successor, which shall be a Lender or an Affiliate of a Lender, or if appointed
by the Required Lenders after consultation with the Borrower, another bank with
an office in the United States, or an Affiliate of any such bank with an office
in the United States. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to) on behalf of the Lenders and the L/C Issuers, appoint a successor
Administrative Agent meeting the qualifications set forth above, provided that
in no event shall any such successor Administrative Agent be a Defaulting Lender
or a Disqualified Institution. Whether or not a successor has been appointed,
such resignation shall become effective in accordance with such notice on the
Resignation Effective Date.

(b)If the Person serving as Administrative Agent is a Defaulting Lender pursuant
to clause (d) of the definition thereof or if a court of competent jurisdiction
has determined in a final and non-appealable judgment that such Person has acted
with gross negligence or willful misconduct in performing its duties or
exercising its rights and powers hereunder or under any other Loan Document, the
Required Lenders may, to the extent permitted by applicable law, by notice in
writing to the Borrower and such Person remove such Person as Administrative
Agent and, in consultation with the Borrower, appoint a successor. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days (or such earlier day as shall be agreed
by the Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

 

 

118

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

(c)With effect from the Resignation Effective Date or the Removal Effective Date
(as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuers under any of
the Loan Documents, the retiring or removed Administrative Agent shall continue
to hold such collateral security until such time as a successor Administrative
Agent is appointed) and (2) except for any indemnity payments or other amounts
then owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and each L/C
Issuer (as applicable) directly, until such time, if any, as the Required
Lenders appoint a successor Administrative Agent as provided for above. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or removed) Administrative Agent (other
than as provided in Section 3.01(g) and other than any rights to indemnity
payments or other amounts owed to the retiring or removed Administrative Agent
as of the Resignation Effective Date or the Removal Effective Date, as
applicable), and the retiring or removed Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Article and Section 11.04 shall continue in
effect for the benefit of such retiring or removed Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them (i) while the retiring or removed
Administrative Agent was acting as Administrative Agent and (ii) after such
resignation or removal for as long as any of them continues to act in any
capacity hereunder or under the other Loan Documents, including (a) acting as
collateral agent or otherwise holding any collateral security on behalf of any
of the Lenders and (b) in respect of any actions taken in connection with
transferring the agency to any successor Administrative Agent.

(d)Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as an L/C Issuer and the Swing
Line Lender. If Bank of America resigns as an L/C Issuer, it shall retain all
the rights, powers, privileges and duties of an L/C Issuer hereunder with
respect to all Letters of Credit issued by it that are outstanding as  of the
effective date of its resignation as an L/C Issuer and all L/C Obligations with
respect thereto, including the right to require the Lenders to make Base Rate
Loans or fund risk participations in Unreimbursed Amounts pursuant to Section
2.03(c). If Bank of  America resigns as Swing Line Lender, it shall retain all
the rights of the Swing Line Lender provided for hereunder with respect to Swing
Line Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make Base Rate Loans
or fund risk participations in outstanding Swing Line Loans pursuant to Section
2.04(c). Upon the appointment by the Borrower of a successor to Bank of America
as an L/C Issuer or the Swing Line Lender hereunder (which successor shall in
all cases be a Lender other than a Defaulting Lender), (a) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring L/C Issuer or Swing Line Lender, as applicable, (b) the
retiring L/C Issuer and Swing Line Lender shall be discharged from all of their
respective duties and obligations hereunder or under the other Loan Documents,
and (c) the successor L/C Issuer shall issue letters of credit in substitution
for the Letters of Credit issued by Bank of America, if any, outstanding at the
time of such succession or make other arrangements satisfactory to Bank of
America to effectively assume the obligations of Bank of America with respect to
such Letters of Credit.

 

 

119

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

9.07Non-Reliance on Administrative Agent and Other Lenders.    Each Lender and
each L/C Issuer acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each L/C Issuer also acknowledges that  it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under  or based upon this
Agreement, any other Loan Document or any related agreement or any document
furnished hereunder or thereunder.

9.08No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the Bookrunner, Arrangers or Co-Documentation Agents shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or an L/C Issuer hereunder.

9.09Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuers and the Administrative Agent
under Sections 2.03(i) and (j), 2.09 and 11.04) allowed in such judicial
proceeding; and

(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the L/C Issuers, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
2.09 and 11.04.

 

 

120

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any L/C Issuer in any such proceeding.

9.10Guaranty Matters. Without limiting the provisions of Section 9.09, each of
the Lenders, the Swing Line Lender and each of the L/C Issuers irrevocably
authorize the Administrative Agent, at its option and in its discretion, to
release any Guarantor from its obligations under the Guaranty if such Person (i)
ceases to be a Subsidiary or (ii) ceases to be a Required Subsidiary Guarantor,
in each case under clauses (i) and (ii), as a result of a transaction permitted
under the Loan Documents.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release any Guarantor
from its obligations under the Guaranty pursuant to this Section 9.10.

9.11Lender Representations Regarding ERISA.

(a)Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, the Bookrunners and the Arrangers
and their respective Affiliates, and not, for the avoidance of doubt, to or for
the benefit of the Borrower or any other Loan Party,  that at least one of the
following is and will be true:

(i)Suchsuch Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA or otherwise) of one or more
Benefit Plans in connection with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit or, the Commitments or this Agreement,

(ii)the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset  managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

 

 

121

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

(iii)(A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit,  the Commitments and this
Agreement, or,

(iv)such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.

(b)In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or such(2) a Lender has not provided
another representation, warranty and covenant as provided in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent, the Bookrunners and the Arrangers and
their respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that:(i) none of the
Administrative Agent, any Bookrunner or any Arranger or any of their respective
Affiliates is a fiduciary with respect to the assets of such Lender involved in
such Lender’s entrance into, participation in, administration of and performance
of the Loans, the Letters of Credit, the Commitments and this Agreement
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto),

(ii)      the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Revolving Credit
Commitments and this Agreement is independent (within the meaning of 29 CFR §
2510.3-21) and is a bank, an insurance carrier, an investment adviser, a
broker-dealer or other person that holds, or has under management or control,
total assets of at least $50 million, in each case as described in 29 CFR §
2510.3-21(c)(1)(i)(A)-(E),

(iii)      the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations),

 

 

122

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

(iv)      the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and(v)  no fee or other compensation is being paid directly to the
Administrative Agent, any Bookrunner or any Arranger or any their respective
Affiliates for investment advice (as opposed to other services) in connection
with the Loans, the Letters of Credit, the Commitments or this Agreement.

The Administrative Agent, the Bookrunners and the Arrangers hereby inform the
Lenders that each such Person is not undertaking to provide impartial investment
advice, or to give  advice in a fiduciary capacity, in connection with the
transactions contemplated hereby, and that such Person has a financial interest
in the transactions contemplated hereby in that such Person or an Affiliate
thereof (i) may receive interest or other payments with respect to the Loans,
the Letters of Credit, the Commitments and this Agreement, (ii) may recognize a
gain if it extended the Loans, the Letters of Credit or the Commitments for an
amount less than the amount being paid for an interest in the Loans, the Letters
of Credit or the Commitments by such Lender or (iii) may receive fees or other
payments in connection with the transactions  contemplated hereby, the Loan
Documents or otherwise, including structuring fees, commitment fees, arrangement
fees, facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

ARTICLE X. CONTINUING GUARANTY

10.01Guaranty.    Each Guarantor hereby absolutely and unconditionally
guarantees, jointly and severally, as a guaranty of payment and performance and
not merely as a guaranty of collection, prompt payment when due, whether at
stated maturity, by required prepayment, upon acceleration, demand or otherwise,
and at all times thereafter, of any and all of the Obligations,
whether  for  principal,  interest,  premiums,  fees,  indemnities,  damages,  costs,  expenses  or
otherwise, of the Borrower to the Creditor Parties, and whether arising
hereunder or under any other Loan Document (including all renewals, extensions,
amendments, amendments and restatements, refinancings and other modifications
thereof and all costs, attorneys’ fees and expenses incurred by the Creditor
Parties in connection with the collection or enforcement thereof). The
Administrative Agent’s books and records showing the amount of the Obligations
shall be admissible in evidence in any action or proceeding, and shall be
binding upon each Guarantor, and conclusive for the purpose of establishing the
amount of the Obligations absent demonstrable error. This Guaranty shall not be
affected by the genuineness, validity, regularity or enforceability of the
Obligations or any instrument or agreement evidencing any Obligations, or by the
existence, validity, enforceability, perfection, non-perfection or extent of any
collateral therefor, or by any fact or circumstance relating to the Obligations
which might otherwise constitute a defense to the obligations of any Guarantor
under this Guaranty, and each Guarantor hereby irrevocably waives any defenses
it may now have or hereafter acquire in any way relating to any or all of the
foregoing.

 

 

123

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

Anything contained in this Guaranty to the contrary notwithstanding, it is the
intention of each Guarantor and the Creditor Parties that the obligations of
each Guarantor (other than the REIT) hereunder at any time shall be limited to
an aggregate amount equal to the largest amount that would not render its
obligations hereunder subject to avoidance as a fraudulent transfer or
conveyance under Section 548 of the Bankruptcy Code (Title 11, United States
Code) or any comparable provisions of any similar federal or state law. To that
end, but only in the event and to the extent that after giving effect to Section
10.11, such Guarantor’s obligations with respect to the Obligations or any
payment made pursuant to such Obligations would, but for the operation of the
first sentence of this paragraph, be subject to avoidance or recovery in any
such proceeding under applicable Debtor Relief Laws after giving effect to
Section 10.11, the amount of such Guarantor’s obligations with respect to the
Obligations shall be limited to the largest amount which, after giving effect
thereto, would not, under applicable Debtor Relief Laws, render such Guarantor’s
obligations with respect to the Obligations unenforceable or avoidable or
otherwise subject to recovery under applicable Debtor Relief Laws. To the extent
any  payment actually made pursuant to the Obligations exceeds the limitation of
the first sentence of this paragraph and is otherwise subject to avoidance and
recovery in any such proceeding under applicable Debtor Relief Laws, the amount
subject to avoidance shall in all events be limited to the amount by which such
actual payment exceeds such limitation, and the Obligations as limited by the
first sentence of this paragraph shall in all events remain in full force and
effect and be fully enforceable against such Guarantor. The first sentence of
this paragraph is intended solely to preserve the rights of the Creditor Parties
hereunder against such Guarantor in such proceeding to the maximum extent
permitted by applicable Debtor Relief Laws and neither such Guarantor, the
Borrower, any other Guarantor nor any other Person shall have any right or claim
under such sentence that would not otherwise be available under applicable
Debtor Relief Laws in such proceeding.

10.02Rights of Lenders. Each Guarantor consents and agrees that the Creditor
Parties may, at any time and from time to time, without notice or demand, and
without affecting the enforceability or continuing effectiveness hereof: (a)
amend, extend, renew, compromise, discharge, accelerate or otherwise change the
time for payment or the terms of the Obligations or any part thereof; (b) take,
hold, exchange, enforce, waive, release, fail to perfect, sell, or otherwise
dispose of any security for the payment of this Guaranty or any Obligations; (c)
apply such security and direct the order or manner of sale thereof as the
Administrative Agent and the Lenders in their sole discretion may determine; and
(d) release or substitute one or more of any endorsers or other guarantors of
any of the Obligations. Without limiting the generality of the foregoing, each
Guarantor consents to the taking of, or failure to take, any action which might
in any manner or to any extent vary the risks of such Guarantor under this
Guaranty or which, but for this provision, might operate as a discharge of such
Guarantor.

10.03Certain Waivers. Each Guarantor waives (a) any defense arising by reason of
any disability or other defense of the Borrower or any other guarantor, or the
cessation from any cause whatsoever (including any act or omission of any
Creditor Party, but excluding satisfaction thereof by way of payment) of the
liability of the Borrower; (b) any defense based on any claim that such
Guarantor’s obligations exceed or are more burdensome than those of the
Borrower; (c) the benefit of any statute of limitations affecting such
Guarantor’s liability hereunder; (d) any right to proceed against the Borrower,
proceed against or exhaust any security for the Obligations, or pursue any other
remedy in the power of any Creditor Party whatsoever; (e) any benefit of and any
right to participate in any security now or hereafter held by any
Creditor  Party; and (f) to the fullest extent

 

 

124

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

permitted by law, any and all other defenses or benefits that may be derived
from or afforded by applicable law limiting the liability of or exonerating
guarantors or sureties. Each Guarantor expressly waives all setoffs and
counterclaims and all presentments, demands for payment or performance, notices
of nonpayment or nonperformance, protests, notices of protest, notices of
dishonor and all other notices or demands of any kind or nature whatsoever with
respect to the Obligations, and all notices of acceptance of this Guaranty or of
the existence, creation or incurrence of new or additional Obligations.

10.04Obligations Independent.    The obligations of each Guarantor hereunder are
those of a primary obligor, and not merely as surety, and are independent of the
Obligations and the obligations of any other guarantor, and a separate action
may be brought against each Guarantor to enforce this Guaranty whether or not
the Borrower or any other Person or entity is joined as a party.

10.05Subrogation.    Each Guarantor shall not exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this Guaranty until all of the Obligations and any
amounts payable under this Guaranty have been indefeasibly paid in cash and
performed in full, all Commitments and the Facilities have been terminated, and
all Letters or Credit have been cancelled, have expired or terminated or have
been collateralized to the satisfaction of the Administrative Agent and the L/C
Issuers that issued such Letters of Credit. If any amounts are paid to any
Guarantor in violation of the foregoing limitation, then such amounts shall be
held in trust for the benefit of the Creditor Parties and shall forthwith be
paid to the Administrative Agent for the benefit of the Creditor Parties to
reduce the amount of the Obligations, whether matured or unmatured.

10.06Termination; Reinstatement.    This Guaranty is a continuing and
irrevocable guaranty of all Obligations now or hereafter existing and shall
remain in full force and effect until all Obligations and any other amounts
payable under this Guaranty are indefeasibly paid in cash and performed in full,
all Commitments and Facilities have been terminated, and all Letters or Credit
have been cancelled, have expired or terminated or have been collateralized to
the satisfaction of the Administrative Agent and the L/C Issuers that issued
such Letters of Credit.

Notwithstanding the foregoing, this Guaranty shall continue in full force and
effect or  be revived, as the case may be, if any payment by or on behalf of the
Borrower or any other Guarantor is made, or any of the Creditor Parties
exercises its right of setoff, in respect of the Obligations and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by any of the Creditor Parties in their
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Laws or otherwise, all as
if such payment had not been made or such setoff had not occurred and whether or
not the Creditor Parties are in possession of or have released this Guaranty and
regardless of any prior revocation, rescission, termination or reduction. The
obligations of the Guarantors under this paragraph shall survive termination of
this Guaranty.

 

 

125

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

10.07Subordination.    Each Guarantor hereby subordinates the payment of all
obligations and indebtedness of the Borrower owing to such Guarantor, whether
now existing or hereafter arising, including but not limited to any obligation
of the Borrower to such Guarantor as subrogee of the Creditor Parties or
resulting from such Guarantor’s performance under this Guaranty, to the
indefeasible payment in full in cash of all Obligations. If the Creditor Parties
so request, any such obligation or indebtedness of the Borrower to such
Guarantor shall be enforced and performance received by such Guarantor as
trustee for the Creditor Parties and the proceeds thereof shall be paid over to
the Creditor Parties on account of the Obligations, but without reducing or
affecting in any manner the liability of any Guarantor under this Guaranty.

10.08Stay of Acceleration.    If acceleration of the time for payment of any of
the Obligations is stayed, in connection with any case commenced by or against
any Guarantor or the Borrower under any Debtor Relief Laws, or otherwise, all
such amounts shall nonetheless be payable by a Guarantor immediately upon demand
by the Creditor Parties.

10.09Condition of the Borrower.    Each Guarantor acknowledges and agrees that
it has the sole responsibility for, and has adequate means of, obtaining from
the Borrower and any other guarantor such information concerning the financial
condition, business and operations of the Borrower and any such other guarantor
as such Guarantor requires, and that none of the Creditor Parties has any duty,
and such Guarantor is not relying on the Creditor Parties at any time, to
disclose to such Guarantor any information relating to the business, operations
or financial condition of the Borrower or any other guarantor (each Guarantor
waiving any duty on the part of the Creditor Parties to disclose such
information and any defense relating to the failure to provide the same).

10.10Limitations on Enforcement.    If, in any action to enforce this Guaranty
or any proceeding to allow or adjudicate a claim under this Guaranty, a court of
competent jurisdiction determines that enforcement of this Guaranty against any
Guarantor for the full amount of the Obligations is not lawful under, or would
be subject to avoidance under, Section 548 of the Bankruptcy Code or any
applicable provision of comparable state law, the liability of such Guarantor
under this Guaranty shall be limited to the maximum amount lawful and not
subject to avoidance under such law.

10.11Contribution.    At any time a payment in respect of the Obligations is
made under this Guaranty, the right of contribution of each Guarantor (other
than the REIT) against each other Guarantor (other than the REIT) shall be
determined as provided in the immediately following sentence, with the right of
contribution of each Guarantor to be revised and restated as of each date on
which a payment (a “Relevant Payment”) is made on the Obligations under this
Guaranty. At any time that a Relevant Payment is made by a Guarantor (other than
the REIT) that results in the aggregate payments made by such Guarantor in
respect of the Obligations to and including the date of the Relevant Payment
exceeding such Guarantor’s Contribution Percentage (as defined below) of the
aggregate payments made by all Guarantors (other than the REIT) in respect of
the Obligations to and including the date of the Relevant Payment (such excess,
the “Aggregate Excess Amount”), each such Guarantor shall have a right of
contribution against each other Guarantor (other than the REIT) which either has
not made any payments or has made payments in respect of the Obligations to and
including the date of the Relevant Payment in an aggregate amount less than such
other Guarantor’s Contribution Percentage of the aggregate payments made to and
including the date of the Relevant Payment by all Guarantors (other than the
REIT) in respect of

 

 

126

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

the Obligations (the aggregate amount of such deficit, the “Aggregate Deficit
Amount”) in an amount equal to (x) a fraction the numerator of which is the
Aggregate Excess Amount of such Guarantor and the denominator of which is the
Aggregate Excess Amount of all Guarantors (other than the REIT) multiplied by
(y) the Aggregate Deficit Amount of such other Guarantor. A Guarantor’s right of
contribution pursuant to the preceding sentences shall arise at the time of each
computation, subject to adjustment at the time of each computation; provided,
that no Guarantor may take any action to enforce such right until all of the
Obligations and any amounts payable under this Guaranty have been indefeasibly
paid and performed in full in immediately available funds, all Commitments are
terminated and all Letters or Credit have been cancelled, have expired or
terminated or have been collateralized to the satisfaction of the Administrative
Agent and the L/C Issuers that issued such Letters of Credit, it being expressly
recognized and agreed by all parties hereto that any Guarantor’s right of
contribution arising pursuant to this Section 10.11 against any other Guarantor
shall be expressly junior and subordinate to such other Guarantor’s obligations
and liabilities in respect of the Obligations and any other obligations owing
under this Guaranty.  As used in this Section  10.11, (i) each Guarantor’s
“Contribution Percentage” shall mean the percentage obtained by dividing (x) the
Adjusted Net Worth (as defined below) of such Guarantor by (y) the aggregate
Adjusted Net Worth of all Guarantors (other than the REIT); (ii) the “Adjusted
Net Worth” of each Guarantor shall mean the greater of (x) the Net Worth (as
defined below) of such Guarantor and (y) zero; and (iii) the “Net Worth” of each
Guarantor shall mean the amount by which the fair saleable value of such
Guarantor’s assets on the date of any Relevant Payment exceeds its existing
debts and other liabilities (including contingent liabilities, but without
giving effect to any Obligations arising under this Guaranty) on such date. All
parties hereto recognize and  agree that, except for any right of contribution
arising pursuant to this Section 10.11, each Guarantor which makes any payment
in respect of the Obligations shall have no right of contribution or subrogation
against any other Guarantor in respect of such payment until all of the
Obligations have been indefeasibly paid and performed in full in cash, all
Commitments are terminated and all Letters or Credit have been cancelled, have
expired or terminated or have  been collateralized to the satisfaction of the
Administrative Agent and the L/C Issuers that issued such Letters of Credit.
Each of the Guarantors recognizes and acknowledges that the rights to
contribution arising hereunder shall constitute an asset in favor of the party
entitled to such contribution. In this connection, each Guarantor has the right
to waive its contribution right against any Guarantor to the extent that after
giving effect to such waiver such Guarantor would remain solvent, in the
determination of the Required Lenders.

10.12Release of Subsidiary Guarantors.

(a)Investment Grade Release. If at any time the REIT obtains an Investment Grade
Credit Rating, the Administrative Agent shall (at the sole cost of the Borrower
and pursuant to documentation reasonably satisfactory to the Administrative
Agent) promptly release all of the Subsidiary Guarantors (other than any
Subsidiary that is a borrower or guarantor of, or is otherwise obligated in
respect of, any Unsecured Indebtedness) from their obligations under the
Guaranty (the “Investment Grade Release”), subject to satisfaction of the
following conditions:

(i)The Borrower shall have delivered to the Administrative Agent, on or prior to
the date that is ten (10) Business Days (or such shorter period of time as
agreed to by the Administrative Agent) before the date on which the Investment
Grade Release is to be effected, an Officer’s Certificate,

(A)certifying that the REIT has obtained an Investment Grade Credit Rating, and

 

 

127

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

(B)notifying the Administrative Agent and the Lenders that it is requesting the
Investment Grade Release, which notice shall include a list of the Subsidiary
Guarantors that are to be released, and

(ii)The Borrower shall have submitted to the Administrative Agent and the
Lenders, within one (1) Business Day prior to the date on which the Investment
Grade Release is to be effected, an Officer’s Certificate certifying to the
Administrative Agent and the Lenders that (x) none of the Subsidiary Guarantors
that are to be released is a borrower or guarantor of, or is otherwise obligated
in respect of, any Unsecured Indebtedness and (y) immediately before and
immediately after giving effect to the Investment Grade Release,

(A)no Default has occurred and is continuing or would result therefrom, and

(B)the representations and warranties contained in Article V or any other Loan
Document, or which are contained in any document furnished at any time under or
in connection herewith or therewith, are true and correct in all material
respects on and as of the date of such release and immediately after giving
effect to such release, except (1) to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects as of such earlier date, (2) any
representation or warranty that is already by its terms qualified as to
“materiality”, “Material Adverse Effect” or similar language shall be true and
correct in all respects as of such applicable date (including such earlier date
set forth in the foregoing clause (1)) after giving effect to such qualification
and (3) for purposes of this Section 10.12(a), the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01.

(b)Release and re-designation prior to the Investment Grade Release. At the
request of the Borrower, the Administrative Agent shall release any Subsidiary
Guarantor from its obligations under the Guaranty, or re-designate any
Unencumbered Property such that it is no longer an Unencumbered Property,
subject to satisfaction of the following conditions:

(i)the Borrower shall have delivered to the Administrative Agent, at least five
(5) Business Days prior to the date of the proposed release or re-designation
(or such shorter period of time as agreed to by the Administrative Agent in
writing), a written request for such release or re-designation (a “Guarantor
Release Notice”) which shall identify the Subsidiary or Property, as applicable,
to which it applies and the proposed date of the release or re-designation,

(ii)the representations and warranties contained in Article V and the other Loan
Documents are true and correct in all material respects on and as of the
effective date of such release or re-designation and, both before and after
giving effect to such release or re-designation, except (A) to the extent that
such representations and  warranties specifically refer to an earlier date, in
which case they are true and correct in all material respects as of

 

 

128

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

such earlier date, (B) any representation or warranty that is already by its
terms qualified as to “materiality”, “Material Adverse Effect” or similar
language shall be true and correct in all respects as of such applicable date
(including such earlier date set forth in the foregoing clause (A)) after giving
effect to such qualification and (C) for purposes of this Section 10.12(b), the
representations and warranties contained in subsections (a) and (b) of Section
5.05 shall be deemed to refer to the most recent statements furnished pursuant
to subsections (a) and (b), respectively, of Section 6.01,

(iii)immediately after giving effect to such release or re-designation the Loan
Parties shall be in compliance, on a pro forma basis, with the provisions of
Section 7.11,

(iv)no Default shall have occurred and be continuing or would result under any
other provision of this Agreement after giving effect to such release or
re-designation, and

(v)the Borrower shall have delivered to the Administrative Agent an Officer’s
Certificate certifying that the conditions in clauses (ii) through (iv) above
have been satisfied.

Upon the satisfaction of the conditions in clauses (i) through (v) above, each
Unencumbered Property that is owned or ground leased directly or indirectly by a
Subsidiary Guarantor that is the subject of a release pursuant to this Section
10.12(b) will immediately upon such release cease to be an Unencumbered
Property.

The Administrative Agent will (at the sole cost of the Borrower) following
receipt of such Guarantor Release Notice and Officer’s Certificate, and each of
the Lenders and each of the L/C Issuers irrevocably authorizes the
Administrative Agent to, execute and deliver such documents as the Borrower or
such Subsidiary Guarantor may reasonably request as is necessary or desirable to
evidence the release of such Subsidiary Guarantor from its obligations under the
Guaranty or the re-designation of such Property to no longer be an Unencumbered
Property, as applicable, which documents shall be reasonably satisfactory to the
Administrative Agent.

(c)Release and re-designation following the Investment Grade Release.    At the
request of the Borrower, the Administrative Agent shall release any Subsidiary
Guarantor from its obligations under the Guaranty to the extent not already
released under this Section 10.12, or re-designate any Unencumbered Property
such that it is no longer an Unencumbered Property, subject to satisfaction of
the following conditions:

(i)the Borrower shall have delivered to the Administrative Agent, at least five
(5) Business Days prior to the date of the proposed release or re-designation
(or such shorter period of time as agreed to by the Administrative Agent in
writing), a Guarantor Release Notice (which notice shall identify the Subsidiary
or Property, as applicable, to which it applies, the proposed date of the
release or re-designation, as applicable, and specify, in the case of a release
of a Subsidiary Guarantor from its obligations under the Guaranty, whether the
Subsidiary Guarantor to which such notice relates will be a borrower or
guarantor of, or otherwise have payment obligations in respect of, any Unsecured
Indebtedness,

 

 

129

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

(ii)the representations and warranties contained in Article V and the other Loan
Documents are true and correct in all material respects on and as of the
effective date of such release or re-designation and, both before and after
giving effect to such release or re-designation, except (A) to the extent that
such representations and  warranties specifically refer to an earlier date, in
which case they are true and correct in all material respects as of such earlier
date, (B) any representation or warranty that is already by its terms qualified
as to “materiality”, “Material Adverse Effect” or similar language shall be true
and correct in all respects as of such applicable date (including such earlier
date set forth in the foregoing clause (A)) after giving effect to such
qualification and (C) for purposes of this Section 10.12(c), the representations
and warranties contained in subsections (a) and (b) of Section 5.05 shall be
deemed to refer to the most recent statements furnished pursuant to subsections
(a) and (b), respectively, of Section 6.01,

(iii)immediately after giving effect to such release or re-designation, the Loan
Parties shall be in compliance, on a pro forma basis, with the provisions of
Section 7.11,

(iv)no Default shall have occurred and be continuing or would result under any
other provision of this Agreement after giving effect to such release or
re-designation, and

(v)the Borrower shall have delivered to the Administrative Agent an Officer’s
Certificate certifying that the conditions in clauses (ii) through (iv) above
have been satisfied.

For the avoidance of doubt, if a Subsidiary Guarantor is a borrower or guarantor
of, or is otherwise obligated in respect of, any Indebtedness at the time that
it is released from its obligations under the Guaranty, each Unencumbered
Property that is owned or ground leased directly or indirectly by such
Subsidiary Guarantor that is the subject of a release pursuant to this Section
10.12(c) will immediately upon such release cease to be an Unencumbered
Property.

The Administrative Agent will (at the sole cost of the Borrower) following
receipt of such Guarantor Release Notice and Officer’s Certificate, and each of
the Lenders and each of the L/C Issuers irrevocably authorizes the
Administrative Agent to, execute and deliver such documents as the Borrower or
such Subsidiary Guarantor may reasonably request as is necessary or desirable to
evidence the release of such Subsidiary Guarantor from its obligations under the
Guaranty or the re-designation of such Property to no longer be an Unencumbered
Property, as applicable, which documents shall be reasonably satisfactory to the
Administrative Agent.

(d)The Administrative Agent shall promptly notify the Lenders of any such
release hereunder, and this Agreement and each other Loan Document shall be
deemed amended to delete the name of any Subsidiary Guarantor released pursuant
to this Section 10.12. For the avoidance of doubt, (i) any Owner (including any
Owner that is released pursuant to this Section 10.12) that becomes a borrower
or guarantor of, or is otherwise obligated in respect of, Unsecured Indebtedness
shall be required, in accordance with Section 6.12, to become a Subsidiary
Guarantor within three (3) Business Days of becoming a borrower or guarantor of,
or otherwise becoming obligated in respect of, Unsecured Indebtedness and remain
a Subsidiary Guarantor for so long as such Subsidiary is so obligated and (ii)
in no event shall the REIT be released from its obligations under the Guaranty
pursuant to this Section 10.12.

 

 

130

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

ARTICLE XI. MISCELLANEOUS

11.01Amendments, Etc. NoSubject to Section 3.07 and clauses (ii), (iii) and (iv)
of the last paragraph of this Section 11.01, no amendment or waiver of any
provision of this Agreement or any other Loan Document, and no consent to any
departure by the Borrower or any other  Loan Party therefrom, shall be effective
unless in writing signed by the Required Lenders and  the Borrower or the
applicable Loan Party, as the case may be, and acknowledged by the
Administrative Agent, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
however, that no such amendment, waiver or consent shall:

(a)waive any condition set forth in (i) Section 4.01(a) or, in the case of the
initial Credit Extension, Section 4.02, without the written consent of each
Lender or (ii) Section 4.02 as to any Credit Extension under a particular
Facility without the written consent of the Required Revolving Lenders or
Required Term Lenders, as the case may be;

(b)extend (except as provided in Section 2.14) or increase the Commitment of any
Lender (or reinstate any Commitment terminated pursuant to Section 8.02) without
the written consent of such Lender;

(c)postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding mandatory prepayments) of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;

(d)reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 11.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest or Letter of Credit Fees at the
Default Rate or (ii) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or L/C Borrowing or to reduce any fee payable
hereunder;

(e)change any of the terms or provisions in any Loan Document requiring pro rata
payments, distributions, commitment reductions or sharing of payments without
the consent of each Lender in any manner that materially and adversely affects
the Lenders under a Facility disproportionately from Lenders under the other
Facility without the written consent of (i) if  such Facility is the Term
Facility, the Required Term Lenders and (ii) if such Facility is the Revolving
Credit Facility, the Required Revolving Lenders; provided, that with the consent
of the Required Lenders, such terms and provisions may be amended on customary
terms in connection with an “amend and extend” transaction, but only if all
Lenders that consent to such “amend and extend” transaction are treated on a pro
rata basis;

 

 

131

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

(f)change (i) any provision of this Section 11.01 or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder (other than the
definitions specified in clause (ii) of this Section 11.01(f)), without the
written consent of each Lender or (ii) the definition of “Required Revolving
Lenders” or “Required Term Lenders” without the written consent of each Lender
under the applicable Facility;

(g)release the REIT or the Borrower from their respective obligations under this
Agreement or any other Loan Document (other than in connection with the payment
in full of all Obligations and any other amounts payable under this Agreement,
the termination of all Commitments and Facilities, and the cancellation,
expiration, termination or collateralization (to the satisfaction of the
Administrative Agent and the L/C Issuers that issued such Letters of Credit) of
all Letters or Credit), or release all or substantially all of the value of the
Guaranty, in each case without the written consent of each Lender, except as
expressly provided in the Loan Documents; or

(h)impose any greater restriction on the ability of any Lender under a Facility
to assign any of its rights or obligations hereunder without the written consent
of (i) if such Facility is the Term Facility, the Required Term Lenders and (ii)
if such Facility is the Revolving Credit Facility, the Required Revolving
Lenders;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuers in addition to the Lenders required above,
affect the rights or duties of any L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document or affect
Section 3.07 or any LIBOR Successor Rate or the definition of “LIBOR Screen
Rate” or, “LIBOR Successor Rate Conforming Changes”, “Scheduled Unavailability
Date”, “Relevant Governmental Body”, “SOFR”, “SOFR-Based Rate” or “Term SOFR”;
and (iv) any Fee Letter may be amended, or rights or privileges thereunder
waived, in a writing executed only by the parties thereto.

Notwithstanding anything to the contrary herein,

(i)no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended (except as provided in Section 2.14) without the consent
of such Lender and (y) any waiver, amendment or modification requiring the
consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender;

 

 

132

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

(ii)the Administrative Agent, with the consent of the Borrower, may amend,
modify or supplement any Loan Document without the consent of any Lender or the
Required Lenders in order to correct, amend or cure any ambiguity, inconsistency
or defect or correct any typographical error or other manifest error in any Loan
Document so long as such amendment, modification or supplement does not impose
additional obligations on any Lender; provided that the Administrative Agent
shall promptly give the Lenders notice of any such amendment, modification or
supplement;

(iii)a Commitment Increase Amendment to give effect to any addition of
Incremental Commitments shall be effective if executed by the Loan Parties, each
Lender providing such Incremental Commitments, the Administrative Agent and, if
required by clause (i) or (ii) of the proviso immediately following clause (h)
above, the L/C Issuers and/or the Swing Line Lender, as applicable; and

(iv)the Administrative Agent and the Borrower may, without the consent of any
Lender or any Guarantor then party hereto, amend this Agreement to add a
Subsidiary as a “Guarantor” hereunder pursuant to a joinder agreement in
substantially the form of Exhibit G.

11.02Notices; Effectiveness; Electronic Communication.

(a)Notices Generally.    Except  in  the  case  of  notices  and  other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

(i)if to the Borrower or any other Loan Party, the Administrative Agent, any L/C
Issuer or the Swing Line Lender, to the address, facsimile number, electronic
mail address or telephone number specified for such Person on Schedule 11.02;
and

(ii)if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

 

133

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

(b)Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuers hereunder may be delivered or furnished by electronic
communication (including e-mail, FpML messaging and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent, provided
that the foregoing shall not apply to notices to any Lender or any L/C Issuer
pursuant to Article II if such Lender or such L/C Issuer, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent, the
Swing Line Lender, any L/C Issuer or any Loan Party may each, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the
foregoing  clause (i) of notification that such notice or communication is
available and identifying the website address therefor; provided that, for both
clauses (i) and (ii), if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice, email or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient.

(c)The Platform.    THE   PLATFORM   IS   PROVIDED “AS IS” AND “AS AVAILABLE.”
THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS
OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY
DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, any L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s, any
Loan Party’s or the Administrative Agent’s transmission of Borrower Materials or
notices through the Platform, any other electronic platform or electronic
messaging service, or through the Internet.

(d)Change of Address, Etc. Each Loan Party, the Administrative Agent, each L/C
Issuer and the Swing Line Lender may change its address, facsimile or telephone
number for notices and other communications hereunder by notice to the other
parties hereto. Each other Lender may change its address, facsimile or telephone
number for notices and other communications hereunder by notice to the Borrower,
the Administrative Agent, each L/C Issuer and the Swing Line Lender. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, facsimile number and electronic mail
address to which notices

 

 

134

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

and other communications may be sent and (ii) accurate wire instructions for
such Lender. Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Borrower or its securities for purposes of
United States Federal or state securities laws.

(e)Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuers and the Lenders shall be entitled to rely and act upon
any notices (including telephonic or electronic Committed Loan Notices, Letter
of Credit Applications and Swing Line Loan Notices) purportedly given by or on
behalf of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. Each Loan Party shall jointly
and severally indemnify the Administrative Agent, each L/C Issuer, each Lender
and the Related Parties of each of them from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower. All telephonic notices to and
other telephonic communications with the Administrative Agent may be recorded by
the Administrative Agent, and each of the parties hereto hereby consents to such
recording.

11.03No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender, any
L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or under
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege. The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and all of the L/C Issuers; provided, however, that the foregoing shall
not prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) any L/C
Issuer or the Swing Line Lender from exercising the rights and  remedies that
inure to its benefit (solely in its capacity as an L/C Issuer or the Swing Line
Lender, as the case may be) hereunder and under the other Loan Documents, (c)
any Lender from exercising setoff rights in accordance with Section 11.08
(subject to the terms of Section 2.13), or (d) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to any Loan Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents,

 

 

135

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

then (i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 8.02 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 2.13, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.

11.04Expenses; Indemnity; Damage Waiver.

(a)Costs and
Expenses.    Each  Loan  Party  shall  jointly  and  severally  pay  (i) all
reasonable out-of-pocket expenses incurred by the Administrative Agent and its
Affiliates (including the reasonable fees, charges and disbursements of counsel
for the Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, amendments and restatements, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out-of-pocket
expenses incurred by each L/C Issuer in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder and (iii) all out-of-pocket expenses incurred by the Administrative
Agent, any Lender or any L/C Issuer (including the fees, charges and
disbursements of any counsel for the Administrative Agent, any Lender or any L/C
Issuer), and shall pay all fees and time charges for attorneys who may be
employees of the Administrative Agent, any Lender or any L/C Issuer, in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made or Letters of Credit
issued hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

(b)Indemnification by the Loan Parties.    Each Loan Party shall jointly and
severally indemnify the Administrative Agent (and any sub-agent thereof), each
Lender and each L/C Issuer, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the fees, charges and disbursements of any counsel
for any Indemnitee), and shall indemnify and hold harmless each Indemnitee from
all fees and time charges and disbursements for attorneys who may be employees
of any Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee
by any Person (including the Borrower or any other Loan Party) other than such
Indemnitee and its Related Parties arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by any of the parties hereto to perform (or the failure of any of
the parties hereto to perform) any of their respective obligations hereunder or
under any other Loan Document, any action taken or omitted by the Administrative
Agent or any Lender hereunder or under any of the other Loan Documents, the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Documents
(including in respect of any matters addressed in Section 3.01), (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by any L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned  or operated by any Loan Party or any of its

 

 

136

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

Subsidiaries, or any Environmental Liability related in any way to any Loan
Party or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on  contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Borrower or any other Loan Party against an Indemnitee for breach
in bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if the Borrower or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction. Without limiting the provisions of Section 3.01(c), this
Section 11.04(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.

(c)Reimbursement by Lenders.    To the extent that the Loan Parties for any
reason fail to indefeasibly pay any amount required under subsection (a) or (b)
of this Section to be paid by them to the Administrative Agent (or any sub-agent
thereof), any L/C Issuer, the Swing Line Lender or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), such L/C Issuer, the Swing Line Lender or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender’s share of the Total Credit Exposure at such time) of such
unpaid amount (including any such unpaid amount in respect of a claim asserted
by such Lender), such payment to be made severally among them based on such
Lenders’ Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought), provided, further that,
the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), such L/C Issuer or the Swing Line
Lender in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent), any L/C
Issuer or the Swing Line Lender in connection with such capacity. The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(d).

(d)Waiver  of  Consequential  Damages,  Etc.    To the fullest extent permitted
by applicable law, each Loan Party shall not assert, and hereby waives, and
acknowledges that no other Person shall have, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.

 

 

137

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

(e)Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f)Survival. The agreements in this Section and the indemnity provisions of
Section 11.02(e) shall survive the resignation of the Administrative Agent, any
L/C Issuer and the Swing Line Lender, the replacement of any Lender, the
termination of the Facilities and the repayment, satisfaction or discharge of
all the other Obligations.

11.05Payments Set Aside.    To the extent that any payment by or on behalf of
the Borrower is made to the Administrative Agent, any L/C Issuer or any Lender,
or the Administrative Agent, any L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, such L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and each L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
and the L/C Issuers under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.

11.06Successors and Assigns.

(a)Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
subsection (f) of this Section (and any other attempted assignment or transfer
by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the L/C Issuers and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

 

 

138

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

(b)Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this subsection (b), participations in L/C Obligations and in Swing
Line Loans) at the time owing to it); provided that (in each case with respect
to any Facility) any such assignment shall be subject to the following
conditions:

(i)Minimum Amounts.

(A)in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and/or the Loans at the time owing to it (in each case with
respect to any Facility) or contemporaneous assignments to related Approved
Funds (determined after giving effect to such assignments) that equal at least
the amount specified in paragraph (b)(i)(B) of this Section in the aggregate or
in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, no minimum amount need be assigned; and

(B)in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the applicable Commitment (which for this purpose includes
Loans outstanding thereunder) or, if the applicable Commitment is not then in
effect, the principal outstanding balance of the applicable Loans of the
assigning Lender subject to each such assignment, determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5,000,000, in the case
of any assignment in respect of the Revolving Credit Facility, or $5,000,000, in
the case of any assignment in respect of the Term Facility unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed).

(ii)Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to (A) the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans or (B) prohibit
any Lender from assigning all or a portion of its rights and obligations under
separate Facilities on a non-pro rata basis;

(iii)Required Consents.    No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:

(A)the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required for (1) assignments to a Disqualified Institution and
(2) all other assignments unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof;

 

 

139

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

(B)the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (1) any
Term Commitment or Revolving Credit Commitment if such assignment is to a Person
that is not a Lender in respect of the applicable Facility, an Affiliate of such
Lender or an Approved Fund with respect to such Lender or (2) any Term Loan to a
Person that is not a Lender, an Affiliate of a Lender or an Approved Fund;

(C)the consent of each L/C Issuer and the consent of the Swing Line Lender shall
be required for any assignment in respect of the Revolving Credit Facility that
is not to a Lender.

(iv)Assignment and Assumption.    The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.

(v)No Assignment to Certain Persons. No such assignment shall be made (A) to any
Loan Party or any Loan Party’s Affiliates or Subsidiaries, (B) to any Defaulting
Lender or any of its Subsidiaries, or any Person who, upon becoming a Lender
hereunder, would constitute any of the foregoing Persons described in this
clause (B), or (C) to a natural person (or a holding company, investment vehicle
or trust for, or owned and operated for the primary benefit of a natural
person).

(vi)Certain Additional Payments. In connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, any L/C Issuer
or any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swing Line Loans in accordance with its Applicable
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

 

 

140

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.

(c)Register.  The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it (or the equivalent thereof in
electronic form) and a register for the recordation of the names and addresses
of the Lenders, and the Commitments of, and principal amounts (and stated
interest) of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and the Borrower, the Administrative
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement. The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

(d)Participations. Any Lender may at any time, without the consent of, or notice
to, the Borrower or the Administrative Agent, sell participations to any Person
(other than a natural person or a holding company, investment vehicle or trust
for, or owned and operated for the primary benefit of a natural person, a
Defaulting Lender or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations and/or Swing Line Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Lenders and the L/C Issuers shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance  of doubt, each Lender shall
be responsible for the indemnity under Section 11.04(c) without regard to the
existence of any participation.

 

 

141

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.01 that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section (it being understood that
the documentation required under Section 3.01(e) shall be delivered to the
Lender who sells the participation) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to paragraph (b) of this
Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 3.06 and 11.13 as if it were an assignee under paragraph
(b) of this Section and (B) shall not be entitled to receive any greater payment
under Sections 3.01 or 3.04, with respect to any participation, than the Lender
from whom it acquired the applicable participation would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 3.06 with respect to any
Participant.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.13 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest  in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(e)Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment, or grant of a security interest, to secure obligations to
a Federal Reserve Bank or any other central bank; provided that no such pledge
or assignment or grant shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee or grantee for such Lender
as a party hereto.

 

 

142

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

(f)Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time a
Lender that is an L/C Issuer and/or the Swing Line Lender assigns all of its
Revolving Credit Commitment and Revolving Credit Loans pursuant to subsection
(b) above, such Lender may, (i) upon 30 days’ notice to the Borrower, the
Administrative Agent and the other Lenders, resign as an L/C Issuer and/or (ii)
upon 30 days’ notice to the Borrower and the Administrative Agent, resign as the
Swing Line Lender. In the event of any such resignation as an L/C Issuer or the
Swing Line Lender, the Borrower shall be entitled to appoint from among the
Lenders a successor L/C Issuer or Swing Line Lender hereunder; provided,
however, that no failure by the Borrower to appoint any such successor shall
affect the resignation of such Lender as an L/C Issuer or the Swing Line Lender,
as the case may be. If any Lender resigns as an L/C Issuer, it shall retain all
the rights, powers, privileges and duties of an L/C Issuer hereunder with
respect to all Letters of Credit issued by it and outstanding as of the
effective date of its resignation as an L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Committed Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c)). If any Lender resigns as the Swing Line Lender, it shall
retain all the rights of a Swing Line Lender provided for hereunder with respect
to Swing Line Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make Base Rate
Committed Loans or fund risk participations in outstanding Swing Line Loans
pursuant to Section 2.04(c). Upon the appointment of a successor L/C Issuer
and/or  Swing Line Lender, (a) such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties of the retiring L/C Issuer
or Swing Line Lender, as the case may be, and (b) the successor L/C Issuer shall
issue letters of credit in substitution for the Letters of Credit issued by the
resigning L/C Issuer, if any, outstanding at the time of such succession or make
other arrangements satisfactory to resigning L/C Issuer to effectively assume
the obligations of resigning L/C Issuer with respect to such Letters of Credit.

(g)Disqualified Institutions.

(i)The Administrative Agent shall not be responsible or have any liability for,
or have any duty to ascertain, inquire into, monitor or enforce, compliance with
the provisions of this Agreement or any other Loan Document relating to
Disqualified Institutions. Without limiting the generality of the foregoing,
neither the Administrative Agent nor any assigning Lender shall (x) be obligated
to ascertain, monitor or inquire as to whether any Lender or Participant or
prospective Lender or Participant is a Disqualified Institution or (y) have any
liability with respect to or arising out of any assignment or participation of
Loans, or disclosure of confidential information, to any Disqualified
Institution.

(ii)No assignment or participation shall be made to any Person that is a
Disqualified Institution. Any assignment in violation of this clause (g)(ii)
shall be void.

 

 

143

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

(iii)If any assignment or participation is made to any Disqualified Institution
in violation of clause (ii) above, the Borrower may, at its sole expense and
effort, upon notice to the applicable Disqualified Institution and the
Administrative Agent, (A) terminate all Commitments of such Disqualified
Institution and repay all Obligations of the Borrower owing to such Disqualified
Institution in connection with such Commitments (but only to the extent that no
proceeds of Loans are used to make such repayment), and/or (B) require such
Disqualified Institution to assign, without recourse (in accordance with and
subject to the restrictions contained in this Section 11.06), all of its
interest, rights and obligations under this Agreement and the other Loan
Documents to one or more Eligible Assignees at the lesser of (x) the outstanding
principal amount thereof and (y) the amount that such Disqualified Institution
paid to acquire such interests, rights and obligations, in each case plus
accrued interest, accrued fees and all other amounts (other than principal
amounts) payable to it hereunder and under the other Loan Documents; provided
that (1) the Borrower shall have paid to the Administrative Agent the assignment
fee (if any) specified in Section 11.06(b), and (2) such assignment does not
conflict with applicable Laws.

(iv)Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Institutions (A) will not have the right to (x) receive
information, reports or other materials provided to Lenders by the Borrower, the
Administrative Agent or any other Lender, (y) attend or participate in meetings
attended by the Lenders or the Administrative Agent, or (z) access the Platform
or any other electronic site established for the Lenders or confidential
communications from counsel to or financial advisors of the Administrative Agent
or the Lenders and (B) (x) for purposes of any consent to any amendment, waiver
or modification of, or any action under, and for the purpose of any direction to
the Administrative Agent or any Lender to undertake any action (or refrain from
taking any action) under this Agreement or any other Loan Document, each
Disqualified Institution will be deemed to have consented in the same proportion
as the Lenders that are not Disqualified Institutions consented to such matter,
and (y) for purposes of voting on any plan of reorganization or plan of
liquidation pursuant to any Debtor Relief Laws (a “Bankruptcy Plan”), each
Disqualified Institution party hereto hereby agrees (1) not to vote on such
Bankruptcy Plan, (2) if such Disqualified Institution does vote on such
Bankruptcy Plan notwithstanding the restriction in the foregoing clause (1),
such vote will be deemed not to be in good faith and shall be “designated”
pursuant to Section 1126(e) of the Bankruptcy Code (or any similar provision in
any other Debtor Relief Laws), and such vote shall not be counted in determining
whether the applicable class has accepted or rejected such Bankruptcy Plan in
accordance with Section 1126(c) of the Bankruptcy Code (or any similar provision
in any other Debtor Relief Laws) and (3) not to contest any  request by any
party for a determination by the bankruptcy court (or other applicable court of
competent jurisdiction) effectuating the foregoing clause (2).

(v)The Administrative Agent shall, and the Borrower hereby expressly authorizes
the Administrative Agent to, (A) post the list of Disqualified Institutions
provided by the Borrower to the Administrative Agent on the Platform (the “DQ
List”) on the Closing Date, including that portion of the Platform that is
designated for “public side” Lenders and (B) provide the DQ List to each Lender
requesting the same.

 

 

144

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

11.07Treatment of Certain Information; Confidentiality. The  Administrative
Agent, each Lender and each L/C Issuer agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed (a)
to its Affiliates and to its Related Parties (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent required or requested by any regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document  or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights and obligations under this Agreement or any Eligible Assignee invited to
be a Lender pursuant to Section 2.15(c) or  Section 11.01 or (ii) any actual or
prospective party (or its Related Parties) to any swap, derivative or other
transaction under which payments are to be made by reference to the Borrower and
its obligations, this Agreement or payments hereunder (it being understood
that  the DQ List may be disclosed to any assignee or Participant, or
prospective assignee or Participant), (g) on a confidential basis to (i) any
rating agency in connection with rating the REIT or its Subsidiaries or the
credit facilities provided hereunder or (ii) the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of CUSIP numbers
or other market identifiers with respect to the credit facilities provided
hereunder, (h) with the consent of the Borrower or (i) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Administrative Agent, any Lender,
any L/C Issuer or any of their respective Affiliates on a nonconfidential basis
from a source other than a Loan Party.  In addition, the Administrative Agent
and the Lenders may disclose the existence of this Agreement and information
about this Agreement to market data collectors, similar service providers to the
lending industry and service providers to the Administrative Agent and the
Lenders in connection with the administration of this Agreement, the other Loan
Documents, and the Commitments.

For purposes of this Section, “Information” means all information received from
any Loan Party or any Subsidiary thereof relating to any Loan Party or any
Subsidiary or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or any L/C
Issuer on a nonconfidential basis prior to disclosure by any Loan Party or any
Subsidiary thereof, provided that, in the case of information received from any
Loan Party or any Subsidiary thereof after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

The Administrative Agent, each Lender and each L/C Issuer each acknowledges that
(a) the Information may include material non-public information concerning a
Loan Party or a Subsidiary thereof, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.

 

 

145

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

Notwithstanding anything herein to the contrary, the Administrative Agent, each
Lender, each L/C Issuer and each of their respective Related Parties may
disclose to any and all Persons, without limitation of any kind, the tax
treatment and tax structure of any transaction and all materials of any kind
(including opinions or other tax analyses) that are provided to the
Administrative Agent, any Lender, any L/C Issuer or any of their respective
Related Parties relating to such tax treatment or tax structure.

11.08Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, each L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, such L/C Issuer or any such Affiliate to or for the credit or the
account of the Borrower or any other Loan Party against any and all of the
obligations of the Borrower or such Loan Party now or hereafter existing under
this Agreement or any other Loan Document to such Lender or such L/C Issuer or
their respective Affiliates, irrespective of whether or not such Lender, L/C
Issuer or Affiliate shall have made any demand under this Agreement or any other
Loan Document and although such obligations of the Borrower or such Loan Party
may be contingent or unmatured or are owed to a branch, office or Affiliate of
such Lender or such L/C Issuer different from the branch, office or Affiliate
holding such deposit or obligated on such indebtedness; provided, that in the
event that any Defaulting Lender shall exercise any such right of setoff, (x)
all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.17
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the L/C Issuers and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender, each L/C Issuer and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, such L/C
Issuer or their respective Affiliates may have. Each Lender and each L/C Issuer
agrees to notify the Borrower and the Administrative Agent promptly after any
such setoff and application, provided that the failure to give such notice shall
not affect the validity of such setoff and application.

11.09Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the  interest contracted for, charged, or received by the Administrative Agent
or a Lender exceeds the Maximum Rate, such Person may, to the extent permitted
by applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

 

 

146

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

11.10Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Agreement, the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent, the Lenders or the L/C Issuers, constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. Except as provided in Section 4.01, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
that, when taken together, bear the signatures of each of the other parties
hereto. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic imaging means (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Agreement.

11.11Survival of Representations and Warranties.    All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be  relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

11.12Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of  this Section
11.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, the L/C Issuers or the
Swing Line Lender, as applicable, then such provisions shall be deemed to be in
effect only to the extent not so limited.

 

 

147

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

11.13Replacement of Lenders.    If the Borrower is entitled to replace a Lender
pursuant to the provisions of Section 3.06, or if any Lender is a Defaulting
Lender or a Non-Consenting Lender, then the Borrower may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in, and consents required by, Section
11.06), all of its interests, rights (other than its existing rights to payments
pursuant to Sections 3.01 and 3.04) and obligations under this Agreement and the
related Loan  Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:

(a)the Borrower shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 11.06(b);

(b)such Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and L/C Advances, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);

(c)in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d)such assignment does not conflict with applicable Laws; and

(e)in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

11.14Governing Law; Jurisdiction; Etc.

(a)GOVERNING LAW.    THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

 

148

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

(b)SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT,
ANY LENDER, ANY L/C ISSUER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY L/C ISSUER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

(c)WAIVER OF VENUE.    THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

(d)SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

 

149

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

11.15Waiver of Jury Trial.    EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

11.16No Advisory or Fiduciary
Responsibility.    In  connection  with  all  aspects of each transaction
contemplated hereby (including in connection with any amendment, amendment and
restatement, waiver or other modification hereof or of any other Loan Document),
the Borrower and each other Loan Party acknowledges and agrees, and acknowledges
its Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent, the Bookrunner,
the Arrangers and the Lenders are arm’s-length commercial transactions between
the Borrower, each other Loan Party and their respective Affiliates, on the one
hand, and the Administrative Agent, the Bookrunner, the Arrangers and the
Lenders, on the other hand, (B) each of the Borrower and the other Loan Parties
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate, and (C) the Borrower and each other Loan Party
is capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent, the Bookrunner, each Arranger and
each Lender is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Borrower, any other
Loan Party or any of their respective Affiliates, or any other Person and (B)
neither the Administrative Agent, the Bookrunner, any Arranger nor any Lender
has any obligation to the Borrower, any other Loan Party or any of their
respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent, the Bookrunner, the Arrangers and
the Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower, the
other Loan Parties and their respective Affiliates, and neither the
Administrative Agent, the Bookrunner, any Arranger nor any Lender has any
obligation to disclose any of such interests to the Borrower, any other Loan
Party or any of their respective Affiliates. To the fullest extent permitted by
law, each of the Borrower and each other Loan Party hereby waives and releases
any claims that it may have against the Administrative Agent, the Bookrunner,
any Arranger or any Lender with respect to any breach or alleged breach of
agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.

 

 

150

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

11.17Electronic Execution of Assignments and Certain Other Documents. The words
“execute,” “execution,” “signed,” “signature,” and words of like import in or
related to any document to be signed in connection with this Agreement and the
transactions contemplated hereby (including without limitation Assignment and
Assumptions, amendments or other modifications, Committed Loan Notices, Swing
Line Loan Notices, waivers and consents) shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it.

11.18USA PATRIOT Act. Each Lender that is subject to the USA PATRIOT Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Loan Parties that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of each Loan Party and other information that will allow such Lender
or the Administrative Agent, as applicable, to identify each Loan Party in
accordance with the USA PATRIOT Act. The Loan Parties shall, promptly following
a request by the Administrative Agent or any Lender, provide all documentation
and other information that the Administrative Agent or such Lender requests in
order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
PATRIOT Act.

11.19Authorized Persons and Authorized Signers.    The Administrative Agent is
authorized to rely upon the continuing authority of the Authorized Persons and
Authorized Signers to bind the Borrower as set forth in the Borrower’s
Instruction Certificate. Such authorization may be changed only upon written
notice to the Administrative Agent accompanied by evidence, reasonably
satisfactory to the Administrative Agent, of the authority of the Person giving
such notice. Such notice shall be effective not sooner than five (5) Business
Days following receipt thereof by the Administrative Agent.

 

 

151

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

11.20Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and

(b)the effects of any Bail-in Action on any such liability, including, if
applicable:

(i)a reduction in full or in part or cancellation of any such liability;

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

11.21No Novation.

(a)This Agreement amends, restates and supersedes the Existing Credit Agreement
in its entirety and is not intended to be or operate as a novation or an accord
and satisfaction of the Existing Credit Agreement or the obligations evidenced
thereby or provided for thereunder. Without limiting the generality of the
foregoing (i) all “Loans” under (and as defined in) the Existing Credit
Agreement shall on the Closing Date become Loans hereunder and (ii) all other
“Obligations” (under and as defined in the Existing Credit Agreement) that
remain outstanding on the Closing Date shall be Obligations under this
Agreement.

(b)On the Closing Date, the Existing Revolving Credit Notes and Existing Term
Notes, if any, held by each Lender shall be deemed to be cancelled and, if such
Lender has requested a Revolving Credit Note and/or Term Note hereunder, amended
and restated by the Revolving Credit Note or Term Note, as applicable, delivered
hereunder on or about the Closing Date (regardless of whether any Lender shall
have delivered to the Borrower for cancellation any Existing Note held by it).
Each Lender, whether or not requesting a Note hereunder, shall use its
commercially reasonable efforts to deliver the Existing Revolving Credit Note
and/or Existing Term Note held by it to the Borrower for cancellation and/or
amendment and restatement. All amounts owing under, and evidenced by, the
Existing Revolving Credit Note and Existing Term Note of any Lender as of the
Closing Date shall continue to be outstanding hereunder, and shall from and
after the Closing Date be evidenced by the Notes (if any) received by such
Lender pursuant to this Agreement, and shall in any event be evidenced by, and
governed by the terms of, this Agreement. Each Lender hereby agrees to indemnify
and hold harmless the Borrower from

 

 

152

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

and against any and all liabilities, losses, damages, actions or claims that may
be imposed on, incurred by or asserted against the Borrower arising out of such
Lender’s failure to deliver the Existing Revolving Credit Note and/or Existing
Term Note held by it to the Borrower for cancellation, subject to the condition
that the Borrower shall not make any payment to any Person claiming to be the
holder of any such Existing Revolving Credit Note or Existing Term Note unless
such Lender is first notified of such claim and is given the opportunity, at
such Lender’s sole cost and expense, to assert any defenses to such payment.

11.22 Acknowledgement Regarding Any Supported QFCs. To the extent that the Loan
Documents provide support, through a guarantee or otherwise, for any Swap
Contract or any other agreement or instrument that is a QFC (such support, “QFC
Credit Support”, and each such QFC, a “Supported QFC”), the parties acknowledge
and agree as follows with respect to  the resolution power of the Federal
Deposit Insurance Corporation under the Federal Deposit Insurance Act and Title
II of the Dodd-Frank Wall Street Reform and Consumer Protection Act (together
with the regulations promulgated thereunder, the “U.S. Special Resolution
Regimes”) in respect of such Supported QFC and QFC Credit Support (with the
provisions below applicable notwithstanding that the Loan Documents and any
Supported QFC may in fact be stated to be governed by the laws of the State of
New York and/or of the United States or any other state of the United States):

(a)In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

(b)As used in this Section 11.22, the following terms have the following
meanings:

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 

 

153

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

“Covered Entity” means any of the following: (i) a “covered entity” as that
term  is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b);
(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in,
and interpreted in accordance with, 12 C.F.R. § 382.2(b).

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

[signature pages immediately follow]

 

 

 

 

154

 

 

64917431

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

 

64917431

[Signature Page to Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------

 

ANNEX III

TO CONSENT AND SECOND AMENDMENT

(see attached)

 

 

 

--------------------------------------------------------------------------------

 

Schedule 2.01

COMMITMENTS, APPLICABLE PERCENTAGES AND SUBLIMITS

 

Lender

Revolving Credit

Commitment

Applicable

Percentage

(Revolving Credit

Facility)

Term

Commitment

Applicable

Percentage

(Term Facility)

Letter of Credit

Sublimit

Swing Line

Sublimit

Bank of America, N.A.

$64,500,000

25.800000000%

$98,000,000.00

28.000000000%

$20,000,000.00

$15,000,000.00

PNC Bank, National Association

$55,000,000

22.000000000%

$87,500,000.00

25.000000000%

$20,000,000.00

$0.00

Wells Fargo Bank, National Association

$55,000,000

22.000000000%

$87,500,000.00

25.000000000%

$20,000,000.00

$0.00

TD Bank, N.A.

$35,500,000

14.200000000%

$42,000,000.00

12.000000000%

$0.00

$0.00

SunTrust Bank

$40,000,000

16.000000000%

$35,000,000.00

10.000000000%

$0.00

$0.00

 

 

 

 

 

 

 

Total

$250,000,000.00

100.000000000%

$350,000,000.00

100.000000000%

$60,000,000.00

$15,000,000.00

 

 